OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, Estimated average burden 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January 1, 2016 – September 30, 2016 Item 1. Schedule of Investments Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds Quarterly Report September 30, 2016 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 7 Non-U.S. Fund 15 Core Bond Fund 25 Global Real Estate Securities Fund 49 Notes to Schedules of Investments 56 Notes to Quarterly Report 58 Shareholder Requests for Additional Information 74 Russell Investment Funds Copyright © Russell Investments 2016. All rights reserved. Russell Investments’ ownership is composed of a majority stake held by funds managed by TA Associates with minority stakes held by funds managed by Reverence Capital Partners and Russell Investments’ management. Frank Russell Company is the owner of the Russell trademarks contained in this material and all trademark rights related to the Russell trademarks, which the members of the Russell Investments group of companies are permitted to use under license from Frank Russell Company. The members of the Russell Investments group of companies are not affiliated in any manner with Frank Russell Company or any entity operating under the “FTSE RUSSELL” brand. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Investments Financial Services, LLC., member FINRA, part of Russell Investments. Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 94.4% Kroger Co. (The) 185 5 Consumer Discretionary - 10.8% Mondelez International, Inc. Class A 141,809 6,226 Aaron's, Inc. Class A 40,500 1,030 Monster Beverage Corp.(Æ) 30 4 Amazon.com, Inc.(Æ) 6,503 5,445 Nu Skin Enterprises, Inc. Class A 4,300 279 Comcast Corp. Class A(Æ) 6,241 414 PepsiCo, Inc. 56,126 6,106 Cooper-Standard Holding, Inc.(Æ) 9,000 889 Philip Morris International, Inc. 51,583 5,014 Costco Wholesale Corp. 1,123 171 Pinnacle Foods, Inc. 5,200 261 Deckers Outdoor Corp.(Æ) 13,016 775 Procter & Gamble Co. (The) 45,138 4,050 Delphi Automotive PLC 10,146 724 Reynolds American, Inc. 2,149 101 Dollar Tree, Inc.(Æ) 8,090 639 Sanderson Farms, Inc. 4,800 462 eBay, Inc.(Æ) 31,564 1,038 Sysco Corp.(Æ) 1,371 67 Estee Lauder Cos., Inc. (The) Class A 548 49 Tyson Foods, Inc. Class A 6,400 478 Ford Motor Co. 125,400 1,514 Unilever NV 79,499 3,666 Gap, Inc. (The)(Æ) 34,881 776 United Natural Foods, Inc.(Æ) 15,000 601 General Motors Co. 55,700 1,770 Walgreens Boots Alliance, Inc. 118 10 Harman International Industries, Inc. 11,500 971 37,501 Home Depot, Inc. (The) 3,222 415 IMAX Corp.(Æ) 20,240 586 Energy - 6.6% Lennar Corp. Class A 15,520 657 Antero Resources Corp.(Æ) 25,200 679 Lowe's Cos., Inc. 8,117 586 Baker Hughes, Inc. 24,600 1,242 McDonald's Corp. 2,283 263 BP PLC - ADR 25,568 899 Murphy USA, Inc.(Æ) 4,100 293 Chevron Corp. 2,972 306 Newell Brands, Inc. 37,837 1,992 ConocoPhillips 26,659 1,159 News Corp. Class A 47,200 660 Core Laboratories NV 25,341 2,846 Nike, Inc. Class B 36,134 1,903 Energen Corp.(Æ) 8,800 508 O'Reilly Automotive, Inc.(Æ) 6,342 1,776 Ensco PLC Class A 53,000 451 Panera Bread Co. Class A(Æ) 3,332 649 EOG Resources, Inc. 15,900 1,538 PVH Corp. 9,700 1,072 Exxon Mobil Corp. 60,299 5,262 Royal Caribbean Cruises, Ltd. 11,696 877 Halliburton Co. 11,647 523 Six Flags Entertainment Corp. 6,600 354 HollyFrontier Corp. 12,700 311 Starbucks Corp. 75,553 4,089 Marathon Oil Corp. 71,900 1,137 Target Corp. 24,315 1,670 Marathon Petroleum Corp. 10,900 442 Thomson Reuters Corp. 671 28 Occidental Petroleum Corp. 24,475 1,785 Tiffany & Co. 7,485 544 Phillips 66 18,010 1,451 Time Warner, Inc. 13,182 1,049 Pioneer Natural Resources Co. 14,522 2,696 Time, Inc. 17,700 256 QEP Resources, Inc.(Æ) 56,100 1,096 TJX Cos., Inc. 51,939 3,883 Schlumberger, Ltd. 42,252 3,322 Ulta Salon Cosmetics & Fragrance, Inc.(Æ) 7,357 1,751 Superior Energy Services, Inc.(Æ) 8,200 147 Under Armour, Inc. Class A(Æ) 12,644 489 Valero Energy Corp. 24,700 1,309 VF Corp. 801 45 Weatherford International PLC(Æ) 35,800 201 Wal-Mart Stores, Inc. 54,063 3,900 Whiting Petroleum Corp.(Æ) 18,000 157 Walt Disney Co. (The) 4,212 391 29,467 Whirlpool Corp. 4,332 702 Wynn Resorts, Ltd. 6,704 653 Financial Services - 21.1% Yum! Brands, Inc. 87 8 Aflac, Inc. 1,031 74 47,746 Allstate Corp. (The) 19,959 1,380 American Express Co.(Æ) 23,507 1,505 Consumer Staples - 8.4% American International Group, Inc. 15,575 924 Altria Group, Inc. 30,577 1,933 American Tower Corp. (ö) 56,180 6,368 Archer-Daniels-Midland Co. 28,600 1,206 Ameriprise Financial, Inc. 11,444 1,142 Bunge, Ltd. 19,400 1,149 Aon PLC 685 77 Coca-Cola Co. (The) 10,088 427 Aspen Insurance Holdings, Ltd. 8,052 375 Colgate-Palmolive Co. 2,244 166 Assurant, Inc. 2,400 221 Constellation Brands, Inc. Class A 8,153 1,357 AvalonBay Communities, Inc. (ö) 6,970 1,240 CVS Health Corp. 10,172 906 Bank of America Corp. 271,828 4,254 Energizer Holdings, Inc.(Æ) 5,800 461 Bank of New York Mellon Corp. (The) 25,176 1,004 General Mills, Inc.(Æ) 1,525 97 BB&T Corp. 1,966 74 Kellogg Co. 7,460 578 Berkshire Hathaway, Inc. Class B(Æ) 49,728 7,186 Kimberly-Clark Corp. 922 116 BlackRock, Inc. Class A 3,430 1,244 Kraft Heinz Co. (The) 19,827 1,775 Capital One Financial Corp. 19,800 1,422 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ CHUBB, Ltd. 14,185 1,782 Centene Corp.(Æ) 2,600 174 Citigroup, Inc. 89,541 4,228 Cigna Corp. 198 26 Citizens Financial Group, Inc. 48,400 1,196 DexCom, Inc.(Æ) 9,531 835 CME Group, Inc. Class A 728 76 Edwards Lifesciences Corp.(Æ) 15,360 1,852 Comerica, Inc. 37,307 1,765 Eli Lilly & Co. 12,822 1,029 Crown Castle International Corp. (ö) 428 40 Endo International PLC(Æ) 8,490 171 Discover Financial Services 108 6 Express Scripts Holding Co.(Æ) 779 55 Ecolab, Inc. 28,678 3,490 HCA Holdings, Inc.(Æ) 13,595 1,028 Equifax, Inc. 5,992 806 Humana, Inc. 125 22 Equity Residential (ö) 904 58 Intuitive Surgical, Inc.(Æ) 1,997 1,447 Everest Re Group, Ltd. 2,870 545 Johnson & Johnson 91,210 10,776 Fidelity National Information Services, Inc. 9,900 763 Magellan Health, Inc.(Æ) 5,600 301 FleetCor Technologies, Inc.(Æ) 8,341 1,449 Medtronic PLC 30,045 2,596 Franklin Resources, Inc. 683 24 Merck & Co., Inc. 96,530 6,024 Genworth Financial, Inc. Class A(Æ) 100,038 496 Molina Healthcare, Inc.(Æ) 10,000 583 Goldman Sachs Group, Inc. (The) 7,730 1,247 Mylan NV(Æ) 25,770 982 Hanover Insurance Group, Inc. (The) 2,800 211 Ophthotech Corp.(Æ) 17,124 790 Hartford Financial Services Group, Inc. 28,143 1,205 Perrigo Co. PLC 3,900 360 Intercontinental Exchange, Inc. 110 30 Pfizer, Inc. 85,116 2,883 JPMorgan Chase & Co. 47,983 3,195 Stryker Corp. 863 100 KeyCorp 87,593 1,066 TESARO, Inc.(Æ) 8,137 816 Lincoln National Corp.(Æ) 14,500 681 Thermo Fisher Scientific, Inc. 15,166 2,412 Loews Corp. 42,464 1,747 UnitedHealth Group, Inc. 9,889 1,385 Markel Corp.(Æ) 5,198 4,829 53,096 Marsh & McLennan Cos., Inc. 1,337 90 Mastercard, Inc. Class A 19,563 1,991 Materials and Processing - 1.9% MetLife, Inc. 53,015 2,356 Acuity Brands, Inc. 1,198 317 PNC Financial Services Group, Inc. (The) 25,608 2,307 Air Products & Chemicals, Inc. 250 38 Principal Financial Group, Inc. 23,400 1,205 Albemarle Corp. 4,971 425 Public Storage (ö) 384 86 CRH PLC - ADR 58,165 1,935 Regions Financial Corp. 106,660 1,053 International Paper Co. 21,511 1,032 Simon Property Group, Inc. (ö) 5,595 1,159 Masco Corp. 29,200 1,002 SL Green Realty Corp. (ö) 9,340 1,010 PPG Industries, Inc. 11,780 1,218 State Street Corp. 32,578 2,268 Praxair, Inc. 16,742 2,022 SunTrust Banks, Inc. 31,400 1,375 Rio Tinto PLC - ADR 13,798 461 Synchrony Financial 48,178 1,349 Sherwin-Williams Co. (The) 166 46 Travelers Cos., Inc. (The) 14,968 1,715 8,496 US Bancorp 64,116 2,750 Visa, Inc. Class A 51,650 4,271 Producer Durables - 10.9% Voya Financial, Inc. 39,900 1,150 3M Co. 1,519 268 Wells Fargo & Co. 143,843 6,370 Accenture PLC Class A 6,492 794 XL Group, Ltd. 39,007 1,312 AECOM(Æ) 32,107 955 Zions Bancorporation 15,800 490 Automatic Data Processing, Inc. 1,169 103 93,732 B/E Aerospace, Inc. 43,019 2,222 Boeing Co. (The) 78 10 Health Care - 12.0% Chicago Bridge & Iron Co. 4,900 137 Abbott Laboratories 3,358 142 CSX Corp. 256 8 Aetna, Inc. 11,338 1,309 Danaher Corp. 1,576 124 Agilent Technologies, Inc. 21,600 1,017 Delta Air Lines, Inc. 22,320 879 Allergan PLC(Æ) 25,555 5,886 Eaton Corp. PLC 58 4 Amgen, Inc. 1,071 179 Emerson Electric Co. 366 20 Anthem, Inc. 10,008 1,254 FedEx Corp. 9,945 1,737 Baxter International, Inc. 1,279 61 Fortive Corp. 773 39 Becton Dickinson and Co. 485 87 General Dynamics Corp.(Æ) 8,558 1,328 Biogen, Inc.(Æ) 3,457 1,082 General Electric Co. 14,028 416 BioMarin Pharmaceutical, Inc.(Æ) 5,228 484 Honeywell International, Inc. 51,249 5,974 Boston Scientific Corp.(Æ) 36,100 859 Huntington Ingalls Industries, Inc. 3,936 604 Bristol-Myers Squibb Co.(Æ) 22,858 1,232 Illinois Tool Works, Inc. 700 84 Cardinal Health, Inc. 30,463 2,367 Johnson Controls International PLC 13,185 613 Celgene Corp.(Æ) 4,687 490 Kansas City Southern 26,809 2,502 See accompanying notes which are an integral part of this quarterly report. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ KBR, Inc. 27,000 409 Leidos Holdings, Inc. 676 29 L-3 Communications Holdings, Inc. 10,060 1,516 Marvell Technology Group, Ltd. 102,600 1,362 Lockheed Martin Corp. 655 157 Mentor Graphics Corp. 13,200 349 ManpowerGroup, Inc. 14,427 1,042 Micron Technology, Inc.(Æ) 36,300 645 Mettler-Toledo International, Inc.(Æ) 8,241 3,460 Microsoft Corp. 49,128 2,830 Norfolk Southern Corp. 9,236 896 NetApp, Inc.(Æ) 29,800 1,067 Northrop Grumman Corp. 427 91 NETGEAR, Inc.(Æ) 2,700 163 Orbital ATK, Inc. 6,900 526 Nuance Communications, Inc.(Æ) 29,900 434 Quanta Services, Inc.(Æ) 22,009 616 NXP Semiconductors NV(Æ) 20,292 2,070 Raytheon Co.(Æ) 30,551 4,159 ON Semiconductor Corp.(Æ) 73,100 901 Rockwell Automation, Inc. 8,361 1,023 Oracle Corp. 166,470 6,540 S&P Global, Inc. 6,098 772 QUALCOMM, Inc. 35,009 2,398 Sensata Technologies Holding NV(Æ) 46,146 1,790 SYNNEX Corp. 1,100 126 SkyWest, Inc. 6,600 174 Tech Data Corp.(Æ) 11,820 1,001 Southwest Airlines Co. 39,589 1,540 Texas Instruments, Inc. 2,609 183 Stanley Black & Decker, Inc. 14,513 1,785 Twitter, Inc.(Æ) 10,300 237 Terex Corp. 4,600 117 Verint Systems, Inc.(Æ) 12,800 482 Textron, Inc. 26,100 1,037 VMware, Inc. Class A(Æ) 16,800 1,232 TransDigm Group, Inc.(Æ) 15,987 4,622 Western Digital Corp. 24,200 1,415 Trinity Industries, Inc. 19,400 469 Zynga, Inc. Class A(Æ) 230,500 671 Triumph Group, Inc. 2,700 75 75,064 Union Pacific Corp. 12,947 1,263 United Parcel Service, Inc. Class B 1,783 195 Utilities - 5.8% United Technologies Corp. 8,721 886 American Electric Power Co., Inc. 23,783 1,527 Waste Management, Inc. 773 49 AT&T, Inc.(Æ) 156,151 6,341 Xylem, Inc. 14,571 764 CenturyLink, Inc. 16,400 450 48,254 Consolidated Edison, Inc. 14,100 1,062 Dominion Resources, Inc. 1,159 86 Technology - 16.9% Duke Energy Corp. 3,562 285 Activision Blizzard, Inc. 31,967 1,416 Edison International 10,700 773 Adobe Systems, Inc.(Æ) 26,355 2,861 Entergy Corp. 33,898 2,601 Advanced Micro Devices, Inc.(Æ) 96,220 665 FirstEnergy Corp. 31,100 1,029 Alibaba Group Holding, Ltd. - ADR(Æ) 9,702 1,026 Great Plains Energy, Inc. 10,100 276 Alphabet, Inc. Class A(Æ) 4,252 3,418 NextEra Energy, Inc. 11,641 1,424 Alphabet, Inc. Class C(Æ) 7,181 5,581 PG&E Corp. 21,954 1,342 Apple, Inc. 71,309 8,062 Public Service Enterprise Group, Inc. 13,000 544 Applied Materials, Inc. 20,800 627 Southern Co. (The) 32,235 1,654 ARRIS International PLC(Æ) 35,100 994 Telephone & Data Systems, Inc. 7,200 196 Arrow Electronics, Inc.(Æ) 7,600 486 T-Mobile US, Inc.(Æ) 22,146 1,035 Avnet, Inc. 13,580 558 Verizon Communications, Inc.(Æ) 96,607 5,021 Broadcom, Ltd. 11,960 2,063 25,646 Cisco Systems, Inc.(Æ) 74,032 2,348 Cognizant Technology Solutions Corp. Class Total Common Stocks A(Æ) 1,154 55 (cost $357,233) 419,002 Computer Sciences Corp. 22,458 1,173 Dell Technologies, Inc. - VMware Inc (Æ) 116 6 Short-Term Investments - 4.1% Dolby Laboratories, Inc. Class A 4,300 233 Russell U.S. Cash Management Fund 18,111,670 (8) 18,112 Electronic Arts, Inc.(Æ) 9,975 852 Total Short-Term Investments Facebook, Inc. Class A(Æ) 29,305 3,759 (cost $18,112) 18,112 Finisar Corp.(Æ) 15,400 459 FireEye, Inc.(Æ) 5,300 78 Total Investments 98.5% Harris Corp. 11,280 1,033 (identified cost $375,345) 437,114 Hewlett Packard Enterprise Co. 38,478 875 HP, Inc. 86,200 1,339 Other Assets and Liabilities, Net Intel Corp. 81,609 3,080 - 1.5% 6,727 International Business Machines Corp. 10,933 1,737 Net Assets - 100.0% 443,841 Intuit, Inc.(Æ) 28,302 3,114 JDS Uniphase Corp. Class W(Æ) 121,500 898 Juniper Networks, Inc. 45,700 1,100 Lam Research Corp. 10,906 1,033 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions S&P 500 E-Mini Index Futures 131 USD 14,150 12/16 28 S&P Consumer Discretionary Select Sector Index Futures 31 USD 2,493 12/16 2 S&P Health Care Select Sector Index Futures 34 USD 20 12/16 (20 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 10 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Common Stocks Consumer Discretionary $ 47,746 $ — $ — $ — $ 47,746 Consumer Staples 37,501 — — — 37,501 Energy 29,467 — — — 29,467 Financial Services 93,732 — — — 93,732 Health Care 53,096 — — — 53,096 Materials and Processing 8,496 — — — 8,496 Producer Durables 48,254 — — — 48,254 Technology 75,064 — — — 75,064 Utilities 25,646 — — — 25,646 Short-Term Investments — — — 18,112 18,112 Total Investments 419,002 — — 18,112 437,114 Other Financial Instruments Assets Futures Contracts 30 — — — 30 Liabilities Futures Contracts (20 ) — — — (20 ) Total Other Financial Instruments * $ 10 $ — $ — $ — $ 10 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 6 Multi-Style Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.2% Superior Uniform Group, Inc. 10,370 205 Consumer Discretionary - 13.3% Tandy Leather Factory, Inc.(Æ) 36,727 281 American Axle & Manufacturing Holdings, Tenneco, Inc.(Æ) 4,878 284 Inc.(Æ) 4,433 76 Tower International, Inc. 2,308 56 American Eagle Outfitters, Inc.(Æ) 16,430 293 TRI Pointe Group, Inc.(Æ) 8,874 117 American Woodmark Corp.(Æ) 3,479 280 Tuesday Morning Corp.(Æ) 9,829 59 Big Lots, Inc. 21,053 1,005 Universal Electronics, Inc.(Æ) 17,943 1,337 Bloomin' Brands, Inc. 47,061 811 Vail Resorts, Inc. 5,014 787 Blue Nile, Inc. 4,814 166 Vera Bradley, Inc.(Æ) 4,875 74 Boot Barn Holdings, Inc.(Æ) 28,934 329 Winnebago Industries, Inc. 4,035 95 Career Education Corp.(Æ) 8,458 57 Wolverine World Wide, Inc. 18,614 429 Cato Corp. (The) Class A 6,430 211 ZAGG, Inc.(Æ) 51,391 416 Century Communities, Inc.(Æ) 24,296 523 28,951 Chegg, Inc.(Æ) 24,307 172 Chico's FAS, Inc. 20,366 242 Consumer Staples - 2.5% Children's Place, Inc. (The) 10,994 878 Andersons, Inc. (The) 38,104 1,379 ClubCorp Holdings, Inc. 47,192 683 Cal-Maine Foods, Inc.(Æ)(Ñ) 2,252 87 Columbia Sportswear Co. 12,183 691 Flowers Foods, Inc. 27,001 408 Cooper Tire & Rubber Co. 32,217 1,225 Hain Celestial Group, Inc. (The)(Æ) 12,960 461 Cooper-Standard Holding, Inc.(Æ) 399 39 J&J Snack Foods Corp. 4,152 495 Dana, Inc. 6,005 94 John B Sanfilippo & Son, Inc. 10,781 553 Delta Apparel, Inc.(Æ) 21,432 353 Lancaster Colony Corp. 160 21 Destination Maternity Corp.(Æ)(Ñ) 8,633 61 Lifevantage Corp.(Æ) 10,532 100 Destination XL Group, Inc.(Æ) 80,399 348 Medifast, Inc. 2,179 82 Drew Industries, Inc. 2,471 242 Omega Protein Corp.(Æ) 16,989 397 Eldorado Resorts, Inc.(Æ)(Ñ) 12,598 177 Primo Water Corp.(Æ) 22,920 278 Finish Line, Inc. (The) Class A 36,787 849 Snyders-Lance, Inc. 16,838 565 Five Below, Inc.(Æ) 13,503 544 TreeHouse Foods, Inc.(Æ) 2,074 181 Fox Factory Holding Corp.(Æ) 21,375 491 USANA Health Sciences, Inc.(Æ) 558 77 Grand Canyon Education, Inc.(Æ) 9,867 399 Village Super Market, Inc. Class A 3,140 101 Gray Television, Inc.(Æ) 68,886 714 Weis Markets, Inc. 3,800 201 Helen of Troy, Ltd.(Æ) 10,209 880 5,386 Hibbett Sports, Inc.(Æ)(Ñ) 16,065 641 HSN, Inc. 20,720 825 Energy - 3.7% IMAX Corp.(Æ) 3,131 91 Callon Petroleum Co.(Æ) 42,248 663 Kona Grill, Inc.(Æ)(Ñ) 17,478 220 CARBO Ceramics, Inc.(Æ)(Ñ) 38,149 417 LGI Homes, Inc.(Æ)(Ñ) 19,833 731 Delek US Holdings, Inc. 61,571 1,065 Libbey, Inc. 23,535 420 Green Plains, Inc. 7,342 192 Malibu Boats, Inc. Class A(Æ) 19,388 289 Gulfport Energy Corp.(Æ) 12,057 341 Marcus Corp. 23,036 577 Nabors Industries, Ltd. 56,221 684 MarineMax, Inc.(Æ) 33,387 699 PBF Energy, Inc. Class A 50,465 1,142 Marriott Vacations Worldwide Corp. 11,294 828 Ring Energy, Inc.(Æ) 26,011 285 MCBC Holdings, Inc. 16,495 188 RSP Permian, Inc.(Æ) 12,298 477 Meredith Corp. 7,394 384 Southwestern Energy Co.(Æ) 33,719 467 Nautilus, Inc.(Æ) 31,546 717 Superior Energy Services, Inc.(Æ) 26,475 474 Ollie's Bargain Outlet Holdings, Inc.(Æ) 22,266 584 Synergy Resources Corp.(Æ) 13,639 95 Outfront Media, Inc.(ö) 25,721 608 Western Refining, Inc. 47,101 1,245 Oxford Industries, Inc. 9,517 644 WPX Energy, Inc.(Æ) 34,764 459 Papa Murphy's Holdings, Inc.(Æ)(Ñ) 14,025 90 8,006 Penn National Gaming, Inc.(Æ) 38,550 523 Performance Sports Group, Ltd.(Æ)(Ñ) 15,783 64 Financial Services - 22.3% Planet Fitness, Inc. Class A(Æ)(Ñ) 15,503 311 Acadia Realty Trust(ö) 2,389 87 Pool Corp. 2,616 247 AG Mortgage Investment Trust, Inc.(ö) 477 8 Quotient Technology, Inc.(Æ) 19,880 265 Agree Realty Corp.(ö) 11,179 553 Red Robin Gourmet Burgers, Inc.(Æ) 4,152 187 Alexander's, Inc.(ö) 188 79 Salem Media Group, Inc. Class A 25,616 151 Ambac Financial Group, Inc.(Æ) 7,581 139 Smith & Wesson Holding Corp.(Æ)(Ñ) 18,056 480 American Equity Investment Life Holding SodaStream International, Ltd.(Æ) 12,637 336 Co. 34,222 607 Stamps.com, Inc.(Æ)(Ñ) 6,511 615 Amerisafe, Inc. 22,791 1,339 Steven Madden, Ltd.(Æ) 7,598 263 Anworth Mortgage Asset Corp.(ö) 1,609 8 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 7 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Apollo Commercial Real Estate Finance, FNB Corp. 150,239 1,847 Inc.(ö) 4,153 68 Four Corners Property Trust, Inc.(ö) 3,276 70 Ares Commercial Real Estate Corp.(ö) 3,937 50 Franklin Street Properties Corp.(ö) 6,261 79 Armada Hoffler Properties, Inc.(ö) 4,066 54 German American Bancorp, Inc. 6,050 236 ARMOUR Residential REIT, Inc.(ö) 578 13 Getty Realty Corp.(ö) 3,214 77 Asta Funding, Inc.(Æ) 8,248 87 Gladstone Commercial Corp.(ö) 3,218 60 Atlas Financial Holdings, Inc.(Æ) 19,844 313 Government Properties Income Trust(ö) 989 22 Banc of California, Inc. 12,568 219 Gramercy Property Trust(ö) 31,728 306 BancFirst Corp. 838 61 Green Dot Corp. Class A(Æ) 42,633 983 Bancorp, Inc. (The)(Æ) 74,105 476 Hancock Holding Co. 22,218 721 Bank of the Ozarks, Inc. 1,646 63 Hannon Armstrong Sustainable Infrastructure BankUnited, Inc. 12,788 386 Capital, Inc.(ö) 1,804 42 Banner Corp.(Æ) 15,642 684 Hanover Insurance Group, Inc. (The) 9,841 742 Boston Private Financial Holdings, Inc. 8,115 104 Healthcare Realty Trust, Inc.(ö) 3,181 108 Brandywine Realty Trust(Æ)(ö) 30,100 470 Heritage Financial Corp. 11,381 204 Brookline Bancorp, Inc. 30,970 378 Highwoods Properties, Inc.(ö) 6,337 330 Capitol Federal Financial, Inc. 7,247 102 Houlihan Lokey, Inc. Class A 10,297 258 Capstead Mortgage Corp.(ö) 1,478 14 Hudson Pacific Properties, Inc.(ö) 3,062 101 CareTrust REIT, Inc.(ö) 4,510 67 Iberiabank Corp. 22,819 1,531 CatchMark Timber Trust, Inc. Class A(ö) 6,505 76 Invesco Mortgage Capital, Inc.(ö) 2,737 42 Cedar Realty Trust, Inc.(ö) 6,993 50 JER Investment Trust, Inc.(Æ)(Å) 1,771 — Chatham Lodging Trust(ö) 2,957 57 Kite Realty Group Trust(Æ)(ö) 2,885 80 Chemical Financial Corp. 11,476 506 Ladder Capital Corp. Class A(ö) 639 8 Chesapeake Lodging Trust(ö) 2,838 65 LaSalle Hotel Properties(ö) 3,462 83 Clifton Bancorp, Inc. 1,276 20 LegacyTexas Financial Group, Inc. 24,202 766 CoBiz Financial, Inc. 23,871 318 LendingTree, Inc.(Æ)(Ñ) 14,191 1,374 Cohen & Steers, Inc. 18,485 790 Lexington Realty Trust(ö) 8,191 84 Collectors Universe, Inc. 946 18 LTC Properties, Inc.(ö) 1,708 89 Colony Capital, Inc. Class A(ö) 1,667 30 Mack-Cali Realty Corp.(Æ)(ö) 987 27 Colony Starwood Homes(Ñ)(ö) 2,863 82 Medical Properties Trust, Inc.(ö) 7,262 107 Columbia Banking System, Inc. 13,264 434 Mercantile Bank Corp. 9,915 266 Columbia Property Trust, Inc.(ö) 29,195 654 Meridian Bancorp, Inc. 65,823 1,025 Community Bank System, Inc. 7,265 350 MGIC Investment Corp.(Æ) 37,463 300 Community Healthcare Trust, Inc.(ö) 17,976 394 Midland States Bancorp, Inc. 2,628 67 CorEnergy Infrastructure Trust, Inc.(ö) 1,934 57 Monmouth Real Estate Investment Corp.(ö) 5,583 80 CoreSite Realty Corp. Class A(ö) 1,428 106 Monogram Residential Trust, Inc.(ö) 7,228 77 Corporate Office Properties Trust(ö) 25,722 729 MTGE Investment Corp. 725 12 Cousins Properties, Inc.(ö) 9,819 103 National Bank Holdings Corp. Class A 25,043 585 CYS Investments, Inc.(ö) 7,975 70 National General Holdings Corp.(Æ) 29,461 655 DiamondRock Hospitality Co.(ö) 8,317 76 National Health Investors, Inc.(ö) 1,180 93 DuPont Fabros Technology, Inc.(Æ)(ö) 2,152 89 National Storage Affiliates Trust(ö) 3,035 64 Easterly Government Properties, Inc.(ö) 4,564 87 National Western Life Group, Inc. Class A 375 77 EastGroup Properties, Inc.(ö) 1,144 84 New Residential Investment Corp.(ö) 7,074 98 Education Realty Trust, Inc.(ö) 14,001 604 New York Mortgage Trust, Inc.(ö) 6,974 42 Employers Holdings, Inc. 5,322 159 New York REIT, Inc.(Æ)(ö) 49,873 456 Equity Commonwealth(Æ)(ö) 13,083 395 NexPoint Residential Trust, Inc.(ö) 2,970 58 Essent Group, Ltd.(Æ) 1,103 29 Northfield Bancorp, Inc. 3,102 50 Euronet Worldwide, Inc.(Æ) 5,906 483 Northrim BanCorp, Inc. 15,426 397 Evercore Partners, Inc. Class A 7,384 380 Northwest Bancshares, Inc. 33,661 529 FCB Financial Holdings, Inc. Class A(Æ) 10,920 420 OFG Bancorp 102,067 1,031 Fidelity & Guaranty Life 7,589 176 Old National Bancorp 71,674 1,008 First Bancorp/Southern Pines NC 8,809 174 OM Asset Management PLC 16,306 227 First Commonwealth Financial Corp. 53,310 538 OneBeacon Insurance Group, Ltd. Class A 17,446 249 First Foundation, Inc.(Æ) 1,232 30 Orchid Island Capital, Inc.(ö) 5,259 55 First Horizon National Corp. 49,378 752 Pacific Premier Bancorp, Inc.(Æ) 32,430 858 First Industrial Realty Trust, Inc.(ö) 3,387 96 Parkway Properties, Inc.(ö) 37,921 645 First Interstate BancSystem, Inc. Class A 7,520 237 Pebblebrook Hotel Trust(Ñ)(ö) 7,955 212 First Merchants Corp. 14,656 392 PennyMac Mortgage Investment Trust(Æ)(ö) 1,049 16 First Midwest Bancorp, Inc. 23,331 452 Physicians Realty Trust(Æ)(ö) 14,323 309 Flagstar Bancorp, Inc.(Æ) 6,431 178 Potlatch Corp.(ö) 19,088 742 See accompanying notes which are an integral part of this quarterly report. 8 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Preferred Bank(Æ) 8,153 291 Aptevo Therapeutics, Inc.(Æ) 22,928 59 ProAssurance Corp. 7,467 392 Arrowhead Research Corp.(Æ) 8,174 60 Prosperity Bancshares, Inc. 13,881 762 Athersys, Inc.(Æ)(Ñ) 16,854 36 PS Business Parks, Inc.(ö) 855 97 Atrion Corp. 340 145 QCR Holdings, Inc. 1,584 50 Avexis, Inc.(Æ) 1,635 67 QTS Realty Trust, Inc. Class A(ö) 2,117 112 AxoGen, Inc.(Æ) 22,679 205 Radian Group, Inc. 19,747 268 BioScrip, Inc.(Æ) 27,956 81 Ramco-Gershenson Properties Trust(ö) 4,208 79 BioSpecifics Technologies Corp.(Æ) 1,661 76 Real Industry, Inc.(Æ) 33,517 205 BioTelemetry, Inc.(Æ) 12,930 240 Renasant Corp. 22,429 754 Bluebird Bio, Inc.(Æ)(Ñ) 930 63 Resource Capital Corp.(ö) 528 7 Blueprint Medicines Corp.(Æ)(Ñ) 2,047 61 Retail Opportunity Investments Corp.(ö) 4,168 92 Brookdale Senior Living, Inc. Class A(Æ) 44,308 773 Rexford Industrial Realty, Inc.(ö) 3,219 74 Cambrex Corp.(Æ) 1,278 57 RLJ Lodging Trust(ö) 4,253 89 Cepheid(Æ) 2,205 116 Ryman Hospitality Properties, Inc.(ö) 1,538 74 Charles River Laboratories International, Safeguard Scientifics, Inc.(Æ) 11,803 153 Inc.(Æ) 4,571 381 Saul Centers, Inc.(ö) 744 50 Chemed Corp. 1,234 174 Select Income REIT(ö) 3,162 85 Chimerix, Inc.(Æ) 12,625 70 Seritage Growth Properties(Ñ)(ö) 1,405 71 Cidara Therapeutics, Inc.(Æ)(Ñ) 4,981 57 STAG Industrial, Inc.(ö) 16,005 392 Community Health Systems, Inc.(Æ)(Ñ) 44,673 516 State Auto Financial Corp. 6,549 156 Concert Pharmaceuticals, Inc.(Æ) 4,715 48 State Bank Financial Corp. 10,908 249 Cynosure, Inc. Class A(Æ) 13,628 694 Sterling Bancorp 24,645 431 Dipexium Pharmaceuticals, Inc.(Æ) 16,149 234 Stifel Financial Corp.(Æ) 11,950 459 Eagle Pharmaceuticals, Inc.(Æ) 980 69 Summit Hotel Properties, Inc.(ö) 4,870 64 Editas Medicine, Inc.(Æ) 2,045 28 Sunstone Hotel Investors, Inc.(ö) 7,910 101 Eiger BioPharmaceuticals, Inc.(Æ) 3,053 41 Tanger Factory Outlet Centers, Inc.(ö) 15,802 616 Emergent BioSolutions, Inc.(Æ) 1,841 58 Terreno Realty Corp.(ö) 17,905 493 Enanta Pharmaceuticals, Inc.(Æ)(Ñ) 2,952 79 TrustCo Bank Corp. 14,199 101 Enzo Biochem, Inc.(Æ) 7,742 39 UMB Financial Corp. 12,037 716 Exactech, Inc.(Æ) 11,101 300 Univest Corp. of Pennsylvania 3,357 78 Five Prime Therapeutics, Inc.(Æ) 1,705 89 Urban Edge Properties(ö) 2,998 84 Foundation Medicine, Inc.(Æ) 2,032 47 Urstadt Biddle Properties, Inc. Class A(Æ)(ö) 3,826 85 Genomic Health, Inc.(Æ) 2,396 69 Voya Financial, Inc. 22,056 636 Geron Corp.(Æ)(Ñ) 24,538 55 Washington Real Estate Investment Trust(ö) 2,755 86 Glaukos Corp.(Æ) 13,062 493 Waterstone Financial, Inc. 3,014 51 Globus Medical, Inc. Class A(Æ) 9,576 216 WesBanco, Inc. 19,180 631 Heska Corp.(Æ) 19,301 1,051 Western Alliance Bancorp(Æ) 5,291 199 Horizon Pharma PLC(Æ) 8,721 158 Whitestone REIT Class B(ö) 4,509 63 ICU Medical, Inc.(Æ) 4,089 517 Wintrust Financial Corp. 9,007 501 Idera Pharmaceuticals, Inc.(Æ) 21,616 55 WisdomTree Investments, Inc.(Ñ) 9,197 95 Inogen, Inc.(Æ) 13,503 809 Xenia Hotels & Resorts, Inc.(ö) 4,378 66 Inovio Pharmaceuticals, Inc.(Æ)(Ñ) 8,266 77 Xenith Bankshares, Inc.(Æ) 12,246 28 Insmed, Inc.(Æ) 4,620 67 Zions Bancorporation 10,095 313 Integra LifeSciences Holdings Corp.(Æ) 11,807 975 48,228 Ironwood Pharmaceuticals, Inc. Class A(Æ) 5,181 82 Kindred Healthcare, Inc. 53,473 546 Health Care - 11.6% Kite Pharma, Inc.(Æ)(Ñ) 1,495 84 Abaxis, Inc. 1,284 66 Lannett Co., Inc.(Æ)(Ñ) 42,732 1,135 Abiomed, Inc.(Æ) 5,541 712 Lexicon Pharmaceuticals, Inc.(Æ)(Ñ) 3,650 66 Acceleron Pharma, Inc.(Æ) 1,882 68 LifePoint Health, Inc.(Æ) 5,994 355 Achillion Pharmaceuticals, Inc.(Æ) 7,635 62 Ligand Pharmaceuticals, Inc. Class B(Æ)(Ñ) 18,065 1,844 Acorda Therapeutics, Inc.(Æ) 3,101 65 Loxo Oncology, Inc.(Æ) 2,118 55 Adamas Pharmaceuticals, Inc.(Æ) 1,561 26 MacroGenics, Inc.(Æ) 2,203 66 Adverum Biotechnologies, Inc.(Æ) 11,430 47 MediciNova, Inc.(Æ)(Ñ) 3,125 23 Akorn, Inc.(Æ) 7,397 202 MiMedx Group, Inc.(Æ)(Ñ) 8,703 75 Alder Biopharmaceuticals, Inc.(Æ) 1,424 47 Minerva Neurosciences, Inc.(Æ) 3,995 56 AMAG Pharmaceuticals, Inc.(Æ)(Ñ) 3,144 77 Momenta Pharmaceuticals, Inc.(Æ) 5,828 68 Amedisys, Inc.(Æ) 9,052 429 Myriad Genetics, Inc.(Æ) 3,368 69 Analogic Corp. 8,608 763 Natera, Inc.(Æ) 5,540 62 Anika Therapeutics, Inc.(Æ) 1,012 48 National HealthCare Corp. 3,999 264 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 9 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ NeoGenomics, Inc.(Æ) 80,650 663 US Concrete, Inc.(Æ) 17,278 796 Nevro Corp.(Æ)(Ñ) 11,715 1,223 14,199 NuVasive, Inc.(Æ) 14,741 983 Ophthotech Corp.(Æ) 1,333 61 Producer Durables - 16.4% Osiris Therapeutics, Inc.(Æ)(Ñ) 9,522 47 AAR Corp. 24,105 755 Otonomy, Inc.(Æ) 4,018 73 ABM Industries, Inc.(Æ) 12,752 506 Owens & Minor, Inc. 6,631 230 ACCO Brands Corp.(Æ) 129,228 1,246 PAREXEL International Corp.(Æ) 637 44 Advanced Energy Industries, Inc.(Æ) 13,579 643 PDL BioPharma, Inc. 19,483 65 Air Transport Services Group, Inc.(Æ) 61,215 878 Penumbra, Inc.(Æ)(Ñ) 14,054 1,068 Altra Industrial Motion Corp. 1,528 44 Pfenex, Inc.(Æ) 1,996 18 Ardmore Shipping Corp.(Ñ) 28,938 204 PharmAthene, Inc.(Æ)(Ñ) 20,552 60 Atlas Air Worldwide Holdings, Inc.(Æ) 31,614 1,354 PRA Health Sciences, Inc.(Æ) 7,336 415 AZZ, Inc. 12,934 844 Prestige Brands Holdings, Inc.(Æ) 9,790 473 Casella Waste Systems, Inc. Class A(Æ) 61,136 630 Prothena Corp. PLC(Æ) 1,444 87 Columbus McKinnon Corp. 31,233 557 REGENXBIO, Inc.(Æ)(Ñ) 6,331 89 Compass Diversified Holdings 55,293 961 Repligen Corp.(Æ) 2,916 88 Convergys Corp. 2,896 88 Retrophin, Inc.(Æ) 3,857 86 CoStar Group, Inc.(Æ) 1,696 367 Rigel Pharmaceuticals, Inc.(Æ) 16,863 62 Covanta Holding Corp. 10,715 165 Sangamo BioSciences, Inc.(Æ) 12,056 56 Crane Co. 12,522 789 Spark Therapeutics, Inc.(Æ)(Ñ) 1,107 66 Deluxe Corp. 11,370 760 Spectrum Pharmaceuticals, Inc.(Æ) 6,033 28 Ducommun, Inc.(Æ) 13,033 298 Supernus Pharmaceuticals, Inc.(Æ) 16,261 402 DXP Enterprises, Inc.(Æ) 10,263 289 Surgical Care Affiliates, Inc.(Æ) 9,868 481 Dycom Industries, Inc.(Æ) 21,903 1,790 Surmodics, Inc.(Æ) 8,219 247 Ennis, Inc. 19,667 331 Synergy Pharmaceuticals, Inc.(Æ) 24,445 135 Forrester Research, Inc. 2,212 86 US Physical Therapy, Inc. 10,744 674 Genesee & Wyoming, Inc. Class A(Æ) 7,323 505 Versartis, Inc.(Æ) 4,431 54 GP Strategies Corp.(Æ) 10,659 262 Zeltiq Aesthetics, Inc.(Æ)(Ñ) 6,824 268 Granite Construction, Inc. 31,218 1,552 25,213 Greenbrier Cos., Inc.(Ñ) 12,347 436 HEICO Corp. 4,099 284 Materials and Processing - 6.5% HNI Corp. 7,002 279 A Schulman, Inc. 45,913 1,336 Hudson Technologies, Inc.(Æ) 77,025 512 Aceto Corp. 8,435 160 John Bean Technologies Corp. 9,030 637 Beacon Roofing Supply, Inc.(Æ) 7,271 306 KBR, Inc. 73,024 1,105 Cabot Microelectronics Corp. 9,504 503 Keysight Technologies, Inc.(Æ) 32,989 1,045 Compass Minerals International, Inc.(Ñ) 13,618 1,003 Kirby Corp.(Æ) 3,244 202 FMC Corp. 9,267 448 KLX, Inc.(Æ) 18,347 646 FutureFuel Corp. 19,720 222 Knight Transportation, Inc. 6,104 175 Haynes International, Inc. 8,115 301 Knoll, Inc. 14,274 326 Headwaters, Inc.(Æ) 43,477 736 Lydall, Inc.(Æ) 9,165 469 Ingevity Corp.(Æ) 10,273 474 Marten Transport, Ltd. 8,236 173 Installed Building Products, Inc.(Æ) 6,733 242 MasTec, Inc.(Æ) 33,997 1,011 Insteel Industries, Inc. 8,604 312 McGrath RentCorp 22,654 718 Interface, Inc. Class A 51,233 855 Mistras Group, Inc.(Æ) 6,696 157 Koppers Holdings, Inc.(Æ) 11,184 360 NV5 Global, Inc.(Æ) 22,906 740 Kronos Worldwide, Inc.(Ñ) 62,461 518 Old Dominion Freight Line, Inc.(Æ) 2,257 155 Landec Corp.(Æ) 15,132 203 On Assignment, Inc.(Æ) 4,263 155 LB Foster Co. Class A 38,208 459 Oshkosh Corp. 15,178 850 LSB Industries, Inc.(Æ)(Ñ) 61,224 525 OSI Systems, Inc.(Æ) 9,491 621 NN, Inc. 23,342 426 PFSweb, Inc.(Æ) 4,604 41 Omnova Solutions, Inc.(Æ) 53,304 450 Primoris Services Corp. 49,695 1,024 Owens-Illinois, Inc.(Æ) 19,573 360 Quanta Services, Inc.(Æ) 31,942 894 Patrick Industries, Inc.(Æ) 16,470 1,019 Radiant Logistics, Inc.(Æ) 77,379 220 PGT, Inc.(Æ) 34,314 366 Student Transportation, Inc. 40,786 244 PolyOne Corp. 17,207 582 Sun Hydraulics Corp. 5,573 180 Silgan Holdings, Inc. 11,065 560 Sykes Enterprises, Inc.(Æ) 8,785 247 Summit Materials, Inc. Class A(Æ) 19,686 365 Terex Corp. 28,423 722 United States Steel Corp. 7,043 133 Tidewater, Inc.(Æ)(Ñ) 125,437 354 Universal Stainless & Alloy Products, Inc.(Æ) 17,017 179 Titan Machinery, Inc.(Æ)(Ñ) 18,816 196 See accompanying notes which are an integral part of this quarterly report. 10 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ TransDigm Group, Inc.(Æ) 2,379 688 Open Text Corp. 16,691 1,083 Trinity Industries, Inc. 25,100 607 Orbotech, Ltd.(Æ) 37,498 1,110 Triumph Group, Inc. 32,308 901 Paycom Software, Inc.(Æ) 9,978 500 Vishay Precision Group, Inc.(Æ) 14,904 239 PC Connection, Inc. 5,104 135 Wesco Aircraft Holdings, Inc.(Æ) 62,576 840 Pegasystems, Inc. 21,871 645 WNS Holdings, Ltd. - ADR(Æ) 20,655 619 Perficient, Inc.(Æ) 25,964 523 Zebra Technologies Corp. Class A(Æ) 14,095 981 Proofpoint, Inc.(Æ) 2,713 203 35,597 Q2 Holdings, Inc.(Æ) 11,118 319 RADCOM, Ltd.(Æ) 11,649 238 Technology - 16.7% Rambus, Inc.(Æ) 5,438 68 A10 Networks, Inc.(Æ) 26,276 281 RealPage, Inc.(Æ) 16,352 420 Acacia Research Corp.(Æ) 67,056 437 Sanmina Corp.(Æ) 5,799 165 ADTRAN, Inc. 74,326 1,422 Sapiens International Corp. NV 44,366 567 Alarm.com Holdings, Inc.(Æ)(Ñ) 5,989 173 Shopify, Inc. Class A(Æ) 22,833 980 Apigee Corp.(Æ) 6,860 119 Sparton Corp.(Æ) 10,625 279 Autobytel, Inc.(Æ) 14,090 251 Streamline Health Solutions, Inc.(Æ) 44,115 81 AVX Corp. 3,898 54 Synaptics, Inc.(Æ) 4,752 278 Bazaarvoice, Inc.(Æ) 15,685 93 Synchronoss Technologies, Inc.(Æ) 7,863 324 Benchmark Electronics, Inc.(Æ) 10,706 267 Syntel, Inc.(Æ) 5,333 224 Benefitfocus, Inc.(Æ)(Ñ) 5,157 206 Tangoe, Inc.(Æ) 17,784 147 Black Box Corp. 27,323 380 TESSCO Technologies, Inc. 17,246 214 BroadSoft, Inc.(Æ) 8,179 381 Tessera Technologies, Inc. 25,268 971 CACI International, Inc. Class A(Æ) 852 86 Tyler Technologies, Inc.(Æ) 9,332 1,597 Callidus Software, Inc.(Æ) 40,586 745 USA Technologies, Inc.(Æ) 73,475 412 Carbonite, Inc.(Æ) 32,941 506 Varonis Systems, Inc.(Æ) 22,296 671 CEVA, Inc.(Æ) 32,001 1,122 VeriFone Systems, Inc.(Æ) 13,389 211 Coherent, Inc.(Æ) 8,595 950 Web.com Group, Inc.(Æ) 9,255 160 Cohu, Inc. 29,489 346 Xplore Technologies Corp.(Æ) 41,484 100 CommVault Systems, Inc.(Æ) 18,453 980 36,137 comScore, Inc.(Æ) 3,494 107 CyberArk Software, Ltd.(Æ) 5,363 266 Utilities - 2.2% Cypress Semiconductor Corp. 79,111 962 Allete, Inc. 669 40 CYREN, Ltd.(Æ) 67,902 166 Black Hills Corp.(Ñ) 9,422 577 Datalink Corp.(Æ) 4,754 50 Boingo Wireless, Inc.(Æ) 35,960 370 Diebold, Inc. 49,908 1,236 California Water Service Group 2,148 69 Ellie Mae, Inc.(Æ) 3,547 373 Chesapeake Utilities Corp. 5,516 337 ePlus, Inc.(Æ) 4,949 467 Cogent Communications Holdings, Inc. 6,188 228 Evolent Health, Inc. Class A(Æ) 4,122 101 Connecticut Water Service, Inc. 3,313 165 Exar Corp.(Æ) 13,340 124 Consolidated Water Co., Ltd. 5,377 62 Fabrinet(Æ) 21,572 962 Idacorp, Inc. 3,418 268 Five9, Inc.(Æ) 74,034 1,161 Middlesex Water Co. 1,783 63 Gigamon, Inc.(Æ) 21,953 1,203 Northwest Natural Gas Co. 1,055 63 Glu Mobile, Inc.(Æ)(Ñ) 37,589 84 NorthWestern Corp. 500 29 GTT Communications, Inc.(Æ) 30,536 719 ONE Gas, Inc. 4,630 286 Insight Enterprises, Inc.(Æ) 7,206 235 Ormat Technologies, Inc. 1,412 68 Interactive Intelligence Group, Inc.(Æ) 12,302 740 Portland General Electric Co. 961 41 Ixia(Æ) 10,660 133 Shenandoah Telecommunications Co. 809 22 Jabil Circuit, Inc. 34,580 755 SJW Corp. 1,045 46 KEYW Holding Corp. (The)(Æ)(Ñ) 22,420 248 South Jersey Industries, Inc. 13,934 412 LogMeIn, Inc. 7,735 699 Spire, Inc. 4,041 258 Lumentum Holdings, Inc.(Æ) 24,360 1,018 Spok Holdings, Inc. 11,651 208 MeetMe, Inc.(Æ) 9,496 59 Unitil Corp. 18,623 726 Mercury Systems, Inc.(Æ) 16,761 412 Vonage Holdings Corp.(Æ) 60,834 402 Methode Electronics, Inc. 7,700 269 WGL Holdings, Inc.(Æ) 1,106 69 MKS Instruments, Inc. 1,108 55 4,809 Monolithic Power Systems, Inc. 2,504 202 NeoPhotonics Corp.(Æ) 52,012 850 Total Common Stocks NETGEAR, Inc.(Æ) 4,225 256 (cost $181,675) 206,526 NIC, Inc. 11,151 262 Novanta, Inc.(Æ) 31,058 539 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 11 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ Short -Term Investments - 4.2% Russell U.S. Cash Management Fund 9,212,019 (8) 9,212 Total Short-Term Investments (cost $9,212) 9,212 Other Securities - 6.5% Russell U.S. Cash Collateral Fund(×) 13,999,055 (8) 13,999 Total Other Securities (cost $13,999) 13,999 Total Investments 105.9% (identified cost $204,886) 229,737 Other Assets and Liabilities, Net - (5.9%) (12,737 ) Net Assets - 100.0% 217,000 See accompanying notes which are an integral part of this quarterly report. 12 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 82.03 145 — — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 77 USD 9,612 12/16 (20 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (20 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Common Stocks Consumer Discretionary $ 28,951 $ — $ — $ — $ 28,951 Consumer Staples 5,386 — — — 5,386 Energy 8,006 — — — 8,006 Financial Services 48,228 — — — 48,228 Health Care 25,213 — — — 25,213 Materials and Processing 14,199 — — — 14,199 Producer Durables 35,597 — — — 35,597 Technology 36,137 — — — 36,137 Utilities 4,809 — — — 4,809 Short-Term Investments — — — 9,212 9,212 Other Securities — — — 13,999 13,999 Total Investments 206,526 — — 23,211 229,737 Other Financial Instruments Liabilities Futures Contracts (20 ) — — — (20 ) Total Other Financial Instruments * $ (20 ) $ — $ — $ — $ (20 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 13 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 14 Aggressive Equity Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 93.6% Fairfax Financial Holdings, Ltd. 148 87 Australia - 1.2% First Capital Realty, Inc. Class A 10,384 174 AGL Energy, Ltd. 14,951 218 Great-West Lifeco, Inc. 4,729 116 Australia & New Zealand Banking Hydro One, Ltd.(Þ) 4,298 85 Group, Ltd. - ADR 8,991 191 IGM Financial, Inc. 9,200 248 Commonwealth Bank of Australia - ADR 5,014 279 Jean Coutu Group PJC, Inc. (The) Class CSL, Ltd. 3,288 270 A 5,311 81 Macquarie Group, Ltd. 17,893 1,127 Loblaw Cos., Ltd. 8,564 441 Mirvac Group(ö) 62,352 107 Power Corp. of Canada 14,328 303 National Australia Bank, Ltd. - ADR 7,486 160 Royal Bank of Canada - GDR 4,300 266 Orica, Ltd. 24,261 283 SNC-Lavalin Group, Inc. 6,867 270 Rio Tinto, Ltd. - ADR 14,436 573 Suncor Energy, Inc. 49,842 1,383 Tabcorp Holdings, Ltd. 58,664 225 Toronto Dominion Bank(Æ) 13,648 606 Transurban Group - ADR(Æ) 15,623 136 10,587 Washington H Soul Pattinson & Co., Ltd. 10,277 127 Wesfarmers, Ltd.(Æ) 3,342 113 Chile - 0.5% Westfield Corp.(ö) 20,249 151 Antofagasta PLC(Ñ) 280,225 1,899 Westpac Banking Corp. 10,945 249 4,209 China - 1.7% Alibaba Group Holding, Ltd. - ADR(Æ) 17,594 1,862 Austria - 0.6% China Overseas Land & Investment, Ltd. 298,000 1,021 Erste Group Bank AG(Æ) 74,729 2,213 China Shenhua Energy Co., Ltd. Class H 234,500 465 EVN AG 10,140 120 Lenovo Group, Ltd. 662,000 442 2,333 NetEase, Inc. - ADR 5,043 1,214 Tencent Holdings, Ltd. 42,200 1,169 Belgium - 1.0% Yangzijiang Shipbuilding Holdings, Ltd. 226,200 125 Anheuser-Busch InBev SA 12,156 1,596 6,298 Elia System Operator SA 3,205 164 Groupe Bruxelles Lambert SA 6,205 550 Colombia - 0.0% KBC Group NV 22,858 1,331 Ecopetrol SA - ADR(Æ) 4,500 39 Sofina SA 571 81 3,722 Czech Republic - 0.0% Komercni Banka AS 3,000 104 Bermuda - 0.3% XL Group, Ltd. 31,050 1,044 Denmark - 1.6% Carlsberg A/S Class B 5,051 483 Brazil - 0.7% Danske Bank A/S 134,937 3,951 Ambev SA - ADR 72,648 442 Novo Nordisk A/S Class B 6,732 280 Cielo SA 86,900 869 TDC AS(Æ) 13,496 80 Embraer SA - ADR(Æ) 61,800 1,067 Vestas Wind Systems A/S 11,422 944 2,378 5,738 Canada - 2.9% Finland - 0.5% Agrium, Inc. 1,597 145 Fortum OYJ 13,535 219 Alimentation Couche-Tard, Inc. Class B 19,561 948 Kone OYJ Class B 14,480 735 Bank of Montreal 8,155 534 Sampo OYJ Class A 21,009 934 BCE, Inc. 2,969 137 1,888 Brookfield Asset Management, Inc. Class A 40,569 1,427 France - 11.6% CAE, Inc. 7,657 109 Air Liquide SA Class A 20,490 2,195 Canadian Imperial Bank of Commerce 1,439 112 Airbus Group SE 36,500 2,208 Canadian National Railway Co. 19,649 1,285 Arkema SA 6,663 616 Canadian Real Estate Investment AXA SA 6,310 134 Trust(ö) 4,125 148 Bouygues SA - ADR 63,155 2,093 Choice Properties Real Estate Bureau Veritas SA 16,958 364 Investment Trust(ö) 10,419 110 Capgemini SA 15,072 1,477 Cominar Real Estate Investment Trust(ö) 16,114 187 Casino Guichard Perrachon SA 11,700 568 Constellation Software, Inc. 1,410 636 Cie de Saint-Gobain 45,300 1,956 Element Financial Corp. 34,320 430 Credit Agricole SA 117,388 1,158 Emera, Inc. 5,521 199 Danone SA 18,764 1,392 Empire Co., Ltd. Class A(Ñ) 8,012 120 Dassault Systemes SA 7,209 625 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 15 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Engie SA(Ñ) 54,669 847 Li & Fung, Ltd. 576,000 297 Essilor International SA 945 122 Link(ö) 29,000 214 Faurecia 35,493 1,389 New World Development Co., Ltd. 68,000 89 Gecina SA(ö) 551 87 Orient Overseas International, Ltd.(Æ) 64,000 227 Hermes International 355 144 Wharf Holdings, Ltd. (The) 45,466 333 JCDecaux SA 18,103 584 Wheelock & Co., Ltd. 56,000 333 Legrand SA - ADR 12,365 729 7,429 L'Oreal SA 4,275 807 LVMH Moet Hennessy Louis Vuitton India - 1.1% SE - ADR 8,181 1,394 HDFC Bank, Ltd. - ADR 22,855 1,643 Natixis SA 102,408 477 Housing Development Finance Corp., Pernod Ricard SA 14,628 1,731 Ltd. 37,090 779 Publicis Groupe SA - ADR 26,362 1,994 Tata Consultancy Services, Ltd. 19,016 696 Renault SA 5,844 480 Tata Motors, Ltd. - ADR 22,394 895 Safran SA 8,347 600 4,013 Sanofi - ADR 51,732 3,942 Schneider Electric SE 51,285 3,576 Ireland - 2.3% Technip SA 31,600 1,941 AerCap Holdings NV(Æ) 1,571 60 Thales SA 1,978 182 CRH PLC 104,488 3,464 Total SA(Ñ) 60,734 2,878 Experian PLC 67,158 1,346 Unibail-Rodamco SE(ö) 282 76 Kingspan Group PLC 29,510 794 Valeo SA 21,787 1,271 Paddy Power Betfair PLC 7,150 809 Vallourec SA(Æ)(Ñ) 189,504 849 Ryanair Holdings PLC - ADR 12,093 908 Veolia Environnement SA 5,136 118 Willis Towers Watson PLC 6,772 899 Vinci SA 16,799 1,285 8,280 42,289 Israel - 0.8% Germany - 5.5% Bank Leumi Le-Israel BM(Æ) 57,863 220 Adidas AG 424 74 Check Point Software Technologies, Ltd. Allianz SE 4,566 678 (Æ) 7,907 614 BASF SE 3,064 262 Teva Pharmaceutical Industries, Ltd. Bayer AG 38,705 3,888 - ADR 43,615 2,006 Bayerische Motoren Werke AG 3,247 273 Teva Pharmaceutical Industries, Ltd. 3,484 162 Beiersdorf AG 12,097 1,141 3,002 Continental AG 4,492 944 Italy - 2.2% Daimler AG 15,983 1,126 Enel SpA 392,875 1,752 Deutsche Boerse AG(Æ) 37,433 3,031 ENI SpA - ADR 321,286 4,630 Deutsche Post AG 2,795 87 Luxottica Group SpA 6,678 319 Fresenius SE & Co. KGaA 1,103 88 Parmalat SpA 91,712 243 Hannover Rueck SE 3,478 373 Snam Rete Gas SpA 55,022 305 Linde AG 7,636 1,297 Telecom Italia SpA(Æ) 827,875 685 MAN SE 3,812 402 7,934 Merck KGaA 5,908 637 MTU Aero Engines AG 2,830 286 Japan - 14.7% ProSiebenSat.1 Media SE 10,022 429 Aozora Bank, Ltd. 28,000 96 Rational AG 706 354 Bridgestone Corp. 13,800 509 Rhoen Klinikum AG 14,116 429 Canon, Inc. 78,800 2,283 SAP SE - ADR 18,056 1,643 Central Japan Railway Co. 600 103 Siemens AG 20,274 2,373 Dai-ichi Life Insurance Co., Ltd. (The) 71,350 979 19,815 Daikin Industries, Ltd. 17,700 1,649 Denso Corp. 24,900 994 Hong Kong - 2.1% East Japan Railway Co. 800 72 AIA Group, Ltd. 448,200 3,004 FANUC Corp. 4,200 710 China Mobile, Ltd. 80,500 988 Fuji Electric Co., Ltd. 529,000 2,423 CLP Holdings, Ltd. 10,000 104 Fuji Heavy Industries, Ltd. 23,100 868 Global Brands Group Holding, Ltd.(Æ) 1,782,000 183 FUJIFILM Holdings Corp. 4,200 155 Guangdong Investment, Ltd. 643,600 1,027 Fujitsu, Ltd. 599,000 3,233 Guoco Group, Ltd. 22,000 247 Hachijuni Bank, Ltd. (The) 36,400 190 Hongkong & Shanghai Hotels, Ltd. (The) 78,500 78 Hitachi, Ltd. 322,000 1,506 Hopewell Holdings, Ltd. 56,000 205 Honda Motor Co., Ltd. 96,300 2,772 Kerry Properties, Ltd. 30,500 100 See accompanying notes which are an integral part of this quarterly report. 16 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Hoya Corp. 43,800 1,759 Mexico - 0.2% IHI Corp. 697,000 2,023 Wal-Mart de Mexico SAB de CV 368,100 808 Iida Group Holdings Co., Ltd. 41,700 838 Inpex Corp. 30,100 273 Netherlands - 5.0% Isuzu Motors, Ltd. 114,800 1,350 ABN AMRO Group NV(Þ) 3,426 71 ITOCHU Corp. 96,300 1,207 Aegon NV 334,700 1,282 Japan Petroleum Exploration Co., Ltd. 6,100 135 Akzo Nobel NV 14,727 997 Japan Post Bank Co., Ltd. 14,400 171 Heineken NV 5,201 458 Japan Tobacco, Inc. 23,000 940 ING Groep NV(Æ) 470,046 5,794 JX Holdings, Inc. 58,300 235 Koninklijke KPN NV 388,391 1,289 Kansai Electric Power Co., Inc. (The)(Æ) 13,200 120 Koninklijke Philips NV 72,600 2,149 Kao Corp. 19,900 1,121 NN Group NV 1,680 52 KDDI Corp. 10,300 317 NXP Semiconductors NV(Æ) 12,585 1,284 Keyence Corp. 1,600 1,165 Randstad Holding NV 24,004 1,093 Kubota Corp. 34,900 528 Royal Dutch Shell PLC Class A(Ñ) 132,800 3,322 Kyocera Corp. 17,900 859 Royal Dutch Shell PLC Class B 10,585 275 Mabuchi Motor Co., Ltd. 5,200 288 18,066 Makita Corp. 11,400 811 Marubeni Corp. 38,100 195 Portugal - 0.0% Mitsubishi Corp. 8,100 184 Banco BPI SA Class G(Æ) 50,276 64 Mitsubishi UFJ Financial Group, Inc. 283,700 1,431 Russia - 0.3% Mitsui & Co., Ltd. 18,100 250 Gazprom PJSC - ADR 300,490 1,268 Mizuho Financial Group, Inc. 103,900 174 MS&AD Insurance Group Holdings, Inc. 8,600 240 Singapore - 1.8% NEC Corp. 37,000 96 DBS Group Holdings, Ltd.(Ñ) 102,100 1,159 Nippon Prologis, Inc.(ö) 271 685 Jardine Cycle & Carriage, Ltd. 43,900 1,388 Nippon Telegraph & Telephone Corp. 3,300 151 Singapore Telecommunications, Ltd. 98,500 289 Nippon Yusen KK 94,000 176 United Overseas Bank, Ltd.(Ñ) 151,800 2,109 Nissan Motor Co., Ltd. 20,600 202 Wilmar International, Ltd. 608,500 1,441 Nitori Holdings Co., Ltd. 7,100 850 6,386 Obayashi Corp. 13,700 136 ORIX Corp. 95,600 1,410 South Africa - 0.2% Park24 Co., Ltd. 9,800 318 Bid Corp., Ltd. 26,827 507 Sekisui Chemical Co., Ltd. 13,600 195 Discovery Holdings, Ltd.(Æ) 8,215 68 Sekisui House, Ltd. 17,200 293 575 Seven & i Holdings Co., Ltd. 2,400 113 Shimano, Inc. 4,400 653 South Korea - 1.8% Shin-Etsu Chemical Co., Ltd. 6,200 433 Hana Financial Group, Inc. 39,715 1,010 Sojitz Corp. 66,800 171 Hankook Tire Co., Ltd. 24,600 1,330 Sompo Japan Nipponkoa Holdings, Inc. 14,700 435 POSCO 7,025 1,447 Sony Corp. 64,200 2,098 Samsung Electronics Co., Ltd. 1,150 1,676 Sumitomo Corp. 178,900 1,998 Shinhan Financial Group Co., Ltd. 32,171 1,178 Sumitomo Mitsui Financial Group, Inc. 39,300 1,325 6,641 Sumitomo Osaka Cement Co., Ltd. 273,000 1,269 Takeda Pharmaceutical Co., Ltd. 2,100 101 Spain - 2.1% Terumo Corp. 31,800 1,219 Aena SA(Þ) 2,774 409 Tokyo Electric Power Co. Holdings, Inc. Amadeus IT Group SA Class A 41,155 2,056 (Æ) 56,500 244 Banco de Sabadell SA - ADR 964,777 1,236 Toppan Printing Co., Ltd. 17,000 153 Banco Santander SA - ADR 230,778 1,021 Toyota Motor Corp. 24,900 1,444 Ebro Foods SA 3,848 89 Toyota Tsusho Corp. 7,100 165 Endesa SA - ADR 4,000 86 Trend Micro, Inc. 32,900 1,147 Iberdrola SA 66,122 449 West Japan Railway Co. 6,200 384 Indra Sistemas SA(Æ)(Ñ) 40,975 549 Yamaguchi Financial Group, Inc. 32,000 341 Industria de Diseno Textil SA 37,414 1,388 53,361 Red Electrica Corp. SA 9,996 215 Repsol SA - ADR 11,941 162 Luxembourg - 0.0% 7,660 Tenaris SA 9,607 136 Sweden - 0.9% Atlas Copco AB Class A 34,483 1,038 Fastighets AB Balder Class B(Æ) 6,922 184 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 17 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Hennes & Mauritz AB Class B 24,941 703 BP PLC - ADR 29,700 1,044 Hexagon AB Class B 18,284 798 British American Tobacco PLC 2,963 189 L E Lundbergforetagen AB Class B 2,624 172 Bunzl PLC 3,936 116 Melker Schorling AB 2,566 179 Capital & Counties Properties PLC 30,646 114 Telefonaktiebolaget LM Ericsson Class B 23,568 170 CNH Industrial NV 208,800 1,495 3,244 CNH Industrial NV(Ñ) 52,100 376 Coca-Cola European Partners PLC 19,700 786 Switzerland - 9.4% Compass Group PLC 173,893 3,372 ABB, Ltd.(Æ) 110,050 2,471 Croda International PLC 4,528 205 ABB, Ltd. - ADR(Æ) 30,500 687 CYBG PLC(Æ)(Ñ) 35,554 123 Actelion, Ltd.(Æ) 6,938 1,202 Dairy Crest Group PLC 196,309 1,649 Allreal Holding AG(Æ) 1,833 278 Delphi Automotive PLC 3,840 274 Banque Cantonale Vaudoise 219 144 Diageo PLC 54,333 1,558 Basellandschaftliche Kantonalbank 163 153 DS Smith PLC Class F 612,670 3,053 Basler Kantonalbank 2,817 196 Fiat Chrysler Automobiles NV 274,900 1,745 Berner Kantonalbank AG 931 177 GlaxoSmithKline PLC - ADR 179,576 3,828 CHUBB, Ltd. 4,875 613 Halma PLC 9,880 134 Credit Suisse Group AG(Æ) 207,160 2,710 HSBC Holdings PLC 270,384 2,030 Geberit AG 2,082 911 IG Group Holdings PLC 52,841 597 Graubuendner Kantonalbank 81 137 Imperial Tobacco Group PLC 95,495 4,923 Helvetia Holding AG 900 454 Intermediate Capital Group PLC(Æ) 22,956 176 Julius Baer Group, Ltd.(Æ) 13,782 559 Johnson Matthey PLC 24,635 1,053 Kuehne & Nagel International AG 2,200 319 Kingfisher PLC 77,037 376 Lonza Group AG(Æ) 3,460 660 Land Securities Group PLC(ö) 7,362 101 Luzerner Kantonalbank AG(Æ) 593 244 Micro Focus International PLC 20,720 591 Nestle SA 55,031 4,336 National Grid PLC 115,523 1,633 Novartis AG 57,755 4,542 Pearson PLC 13,318 130 OC Oerlikon Corp. AG(Æ) 46,000 459 Prudential PLC 27,279 484 Partners Group Holding AG 2,116 1,066 Reckitt Benckiser Group PLC 25,348 2,389 Roche Holding AG 17,317 4,290 RELX PLC 66,161 1,255 SGS SA 324 725 Rio Tinto PLC 20,702 689 Sonova Holding AG 1,829 259 Rolls-Royce Holdings PLC(Æ) 191,888 1,791 St. Galler Kantonalbank AG 614 240 Royal Bank of Scotland Group PLC(Æ) 495,595 1,151 STMicroelectronics NV(Ñ) 151,025 1,233 Royal Mail PLC 48,653 308 Swiss Life Holding AG(Æ) 4,100 1,060 RSA Insurance Group PLC 124,831 883 UBS Group AG(Æ) 218,057 2,960 Sage Group PLC (The) 12,503 120 Wolseley PLC - ADR 1,891 107 Segro PLC(ö) 22,434 132 Zurich Insurance Group AG(Æ) 3,152 811 Shaftesbury PLC(ö) 6,567 83 34,003 Sky PLC 81,983 950 Smith & Nephew PLC 6,412 103 Taiwan - 1.4% Smiths Group PLC 21,633 410 Hon Hai Precision Industry Co., Ltd. 210,400 533 St. James's Place PLC 45,994 566 Taiwan Semiconductor Manufacturing Standard Chartered PLC(Æ) 168,053 1,369 Co., Ltd. 276,000 1,619 Subsea 7 SA(Æ) 10,590 114 Taiwan Semiconductor Manufacturing Tesco PLC(Æ) 838,650 1,988 Co., Ltd. - ADR 53,050 1,623 Travis Perkins PLC 85,875 1,716 Teco Electric and Machinery Co., Ltd. 1,327,000 1,150 Unilever NV 24,417 1,126 4,925 Unilever PLC 3,891 184 Thailand - 0.4% Vodafone Group PLC 832,760 2,388 Bangkok Bank PCL 67,200 316 WPP PLC 187,317 4,409 Charoen Pokphand Foods PCL 1,210,600 1,116 63,273 1,432 United States - 1.4% United Kingdom - 17.4% Ball Corp. 1,389 114 Amec Foster Wheeler PLC - GDR 55,225 411 Carnival PLC 5,290 258 AstraZeneca PLC 1,840 119 News Corp. Class A 109,196 1,527 Aviva PLC 196,861 1,126 News Corp. Class B 32,285 459 Barclays PLC 691,326 1,507 Philip Morris International, Inc. 7,158 696 Barratt Developments PLC 17,146 110 Shire PLC - ADR 15,328 990 BP PLC 638,957 3,721 See accompanying notes which are an integral part of this quarterly report. 18 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Yum! Brands, Inc. 13,056 1,186 5,230 Total Common Stocks (cost $311,264) 340,073 Preferred Stocks - 0.7% Germany - 0.6% Bayerische Motoren Werke AG 1,747 129 Man SE 728 75 Porsche Automobil Holding SE 7,868 402 Volkswagen AG 10,792 1,418 2,024 Japan - 0.0% Shinkin Central Bank Class A 79 179 Sweden - 0.1% Fastighets AB Balder 4,619 188 Total Preferred Stocks (cost $2,457) 2,391 Short -Term Investments - 4.1% United States - 4.1% Russell U.S. Cash Management Fund 14,771,171 (8) 14,771 Total Short-Term Investments (cost $14,771) 14,771 Other Securities - 2.2% Russell U.S. Cash Collateral Fund(×) 8,121,091 (8) 8,121 Total Other Securities (cost $8,121) 8,121 Total Investments 100.6% (identified cost $336,613) 365,356 Other Assets and Liabilities, Net - (0.6%) (2,001 ) Net Assets - 100.0% 363,355 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 19 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 10 Euro Index Futures 24 EUR 1,066 10/16 3 DAX Futures 5 EUR 1,314 12/16 8 EURO STOXX 50 Index Futures 79 EUR 2,365 12/16 3 FTSE 100 Index Futures 22 GBP 1,509 12/16 46 Hang Seng Index Futures 3 HKD 3,497 10/16 (4 ) S&P/TSX 60 Index Futures 72 CAD 12,315 12/16 116 SPI 200 Index Futures 87 AUD 11,780 12/16 384 TOPIX Index Futures 142 JPY 1,878,659 12/16 (168 ) Short Positions EURO STOXX 50 Index Futures 192 EUR 5,748 12/16 (7 ) FTSE 100 Index Futures 145 GBP 9,943 12/16 (385 ) Hang Seng Index Futures 12 HKD 13,988 10/16 12 S&P 500 E-Mini Index Futures 110 USD 11,882 12/16 97 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 105 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 77 AUD 100 12/21/16 — Bank of America USD 94 AUD 125 12/21/16 1 Bank of America USD 76 CAD 100 12/21/16 — Bank of America USD 189 CAD 250 12/21/16 1 Bank of America USD 89 CHF 87 10/04/16 — Bank of America USD 450 EUR 400 12/21/16 1 Bank of America USD 673 EUR 600 12/21/16 3 Bank of America USD 5 GBP 3 10/04/16 — Bank of America USD 130 GBP 100 12/21/16 (1 ) Bank of America USD 196 GBP 150 12/21/16 (1 ) Bank of America USD 198 GBP 150 12/21/16 (4 ) Bank of America USD 65 HKD 500 12/21/16 — Bank of America USD 296 JPY 30,000 12/21/16 1 Bank of America AUD 700 USD 522 12/21/16 (13 ) Bank of America CAD 100 USD 76 12/21/16 — Bank of America CAD 100 USD 76 12/21/16 — Bank of America CAD 900 USD 682 12/21/16 (4 ) Bank of America CHF 13 USD 13 10/04/16 — Bank of America EUR 16 USD 18 10/04/16 — Bank of America EUR 100 USD 113 12/21/16 — Bank of America EUR 300 USD 337 12/21/16 (1 ) Bank of America EUR 3,000 USD 3,388 12/21/16 5 Bank of America GBP 58 USD 75 10/04/16 — Bank of America GBP 58 USD 75 10/04/16 — Bank of America GBP 100 USD 131 12/21/16 1 Bank of America GBP 1,000 USD 1,326 12/21/16 27 Bank of America HKD 3,000 USD 387 12/21/16 — Bank of America JPY 10,000 USD 100 12/21/16 1 Bank of America JPY 20,000 USD 196 12/21/16 (1 ) Bank of America JPY 75,000 USD 747 12/21/16 5 Bank of America JPY 160,000 USD 1,569 12/21/16 (14 ) BNP Paribas USD 611 AUD 798 12/21/16 (2 ) BNP Paribas USD 1,476 AUD 1,927 12/21/16 (4 ) BNP Paribas USD 1,668 AUD 2,178 12/21/16 (4 ) BNP Paribas USD 789 CAD 1,020 12/21/16 (12 ) BNP Paribas USD 1,450 CAD 1,874 12/21/16 (21 ) BNP Paribas USD 1,616 CAD 2,088 12/21/16 (24 ) BNP Paribas USD 3,844 EUR 3,397 12/21/16 (15 ) BNP Paribas USD 1,114 GBP 837 12/21/16 (27 ) See accompanying notes which are an integral part of this quarterly report. 20 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ BNP Paribas USD 1,451 GBP 1,089 12/21/16 (36 ) BNP Paribas USD 351 HKD 2,722 12/21/16 — BNP Paribas USD 1,902 JPY 192,682 12/21/16 5 BNP Paribas USD 3,228 JPY 327,036 12/21/16 8 BNP Paribas CHF 567 USD 588 12/21/16 2 BNP Paribas EUR 1,104 USD 1,249 12/21/16 5 BNP Paribas EUR 4,107 USD 4,648 12/21/16 18 BNP Paribas GBP 1,897 USD 2,526 12/21/16 65 BNP Paribas JPY 30,000 USD 296 12/21/16 (1 ) BNP Paribas NOK 2,333 USD 285 12/21/16 (7 ) Brown Brothers Harriman USD 26 CAD 34 10/03/16 — Brown Brothers Harriman USD 44 CAD 58 10/04/16 — Brown Brothers Harriman USD 17 CZK 421 10/03/16 — Brown Brothers Harriman USD 1 EUR — 10/03/16 — Brown Brothers Harriman USD 76 JPY 7,707 10/05/16 — Brown Brothers Harriman DKK 638 USD 96 10/03/16 — Brown Brothers Harriman GBP 121 USD 157 10/03/16 — Brown Brothers Harriman SGD 35 USD 25 10/03/16 — Brown Brothers Harriman SGD 22 USD 16 10/04/16 — Brown Brothers Harriman ZAR 150 USD 11 10/03/16 — Brown Brothers Harriman ZAR 456 USD 33 10/04/16 (1 ) Citibank USD 21 CZK 498 10/04/16 — Citibank USD 7 EUR 7 10/04/16 — Citibank USD 13 EUR 11 10/04/16 — Citibank USD 16 EUR 15 10/04/16 — Citibank USD 33 EUR 29 10/04/16 — Citibank USD 63 EUR 56 10/04/16 — Citibank DKK 580 USD 87 10/04/16 — Citibank EUR 2 USD 2 10/04/16 — Citibank GBP 16 USD 21 10/04/16 — Citibank ZAR 36 USD 3 10/05/16 — Commonwealth Bank of Australia USD 1,667 AUD 2,178 12/21/16 (3 ) Commonwealth Bank of Australia USD 1,616 CAD 2,088 12/21/16 (24 ) Commonwealth Bank of Australia USD 3,230 JPY 327,036 12/21/16 6 Commonwealth Bank of Australia EUR 1,104 USD 1,249 12/21/16 4 Commonwealth Bank of Australia GBP 1,897 USD 2,526 12/21/16 63 HSBC USD 611 AUD 798 12/21/16 (1 ) HSBC USD 1,474 AUD 1,927 12/21/16 (2 ) HSBC USD 1,667 AUD 2,178 12/21/16 (2 ) HSBC USD 789 CAD 1,020 12/21/16 (11 ) HSBC USD 1,450 CAD 1,874 12/21/16 (21 ) HSBC USD 1,616 CAD 2,088 12/21/16 (23 ) HSBC USD 3,844 EUR 3,397 12/21/16 (15 ) HSBC USD 1,114 GBP 837 12/21/16 (28 ) HSBC USD 1,451 GBP 1,089 12/21/16 (37 ) HSBC USD 351 HKD 2,722 12/21/16 — HSBC USD 1,902 JPY 192,682 12/21/16 5 HSBC USD 3,228 JPY 327,036 12/21/16 8 HSBC CHF 567 USD 588 12/21/16 2 HSBC EUR 1,104 USD 1,250 12/21/16 5 HSBC EUR 4,107 USD 4,648 12/21/16 18 HSBC GBP 1,897 USD 2,525 12/21/16 62 HSBC JPY 30,000 USD 296 12/21/16 (1 ) HSBC NOK 2,333 USD 285 12/21/16 (7 ) National Australia Bank USD 1,475 AUD 1,927 12/21/16 (3 ) National Australia Bank USD 1,668 AUD 2,178 12/21/16 (4 ) National Australia Bank USD 1,450 CAD 1,874 12/21/16 (21 ) National Australia Bank USD 1,616 CAD 2,088 12/21/16 (24 ) National Australia Bank USD 1,115 GBP 837 12/21/16 (28 ) National Australia Bank USD 3,230 JPY 327,036 12/21/16 7 National Australia Bank CHF 567 USD 588 12/21/16 2 National Australia Bank EUR 1,104 USD 1,250 12/21/16 5 National Australia Bank EUR 4,107 USD 4,650 12/21/16 20 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 21 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ National Australia Bank GBP 1,897 USD 2,527 12/21/16 63 National Australia Bank JPY 30,000 USD 296 12/21/16 (1 ) National Australia Bank NOK 2,333 USD 285 12/21/16 (7 ) Royal Bank of Canada USD 1,669 AUD 2,178 12/21/16 (5 ) Royal Bank of Canada USD 1,618 CAD 2,088 12/21/16 (26 ) Royal Bank of Canada USD 3,230 JPY 327,036 12/21/16 6 Royal Bank of Canada EUR 1,104 USD 1,249 12/21/16 4 Royal Bank of Canada GBP 1,897 USD 2,530 12/21/16 68 State Street USD 7 AUD 9 10/03/16 — State Street USD 71 AUD 93 10/03/16 — State Street USD 4 CAD 5 10/03/16 — State Street USD 31 CAD 41 10/03/16 — State Street USD 22 CHF 21 10/03/16 — State Street USD 32 EUR 29 10/03/16 — State Street USD 6 GBP 4 10/03/16 — State Street USD 8 HKD 60 10/03/16 — State Street USD 40 JPY 4,092 10/03/16 — State Street USD 278 JPY 28,060 10/03/16 (1 ) State Street CAD 6 USD 5 10/03/16 — State Street EUR 28 USD 32 10/03/16 — State Street GBP 4 USD 5 10/03/16 — State Street GBP 16 USD 21 10/03/16 — State Street GBP 29 USD 37 10/03/16 — State Street HKD 238 USD 31 10/03/16 — State Street HKD 12,808 USD 1,653 12/21/16 — State Street SGD 15 USD 11 10/03/16 — State Street SGD 30 USD 22 10/05/16 — State Street THB 778 USD 22 10/04/16 — UBS AG USD 76 CAD 100 12/21/16 1 UBS AG USD 338 EUR 300 12/21/16 — UBS AG USD 130 GBP 100 12/21/16 — UBS AG USD 200 JPY 20,000 12/21/16 (3 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 7 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (b) Total Common Stocks Australia $ — $ 4,209 $ — $ — $ 4,209 Austria — 2,333 — — 2,333 Belgium — 3,722 — — 3,722 Bermuda 1,044 — — — 1,044 Brazil 2,378 — — — 2,378 Canada 10,587 — — — 10,587 Chile — 1,899 — — 1,899 China 3,076 3,222 — — 6,298 Colombia 39 — — — 39 Czech Republic — 104 — — 104 Denmark — 5,738 — — 5,738 Finland — 1,888 — — 1,888 France — 42,289 — — 42,289 Germany — 19,815 — — 19,815 See accompanying notes which are an integral part of this quarterly report. 22 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (b) Total Hong Kong — 7,429 — — 7,429 India 2,538 1,475 — — 4,013 Ireland 1,867 6,413 — — 8,280 Israel 2,620 382 — — 3,002 Italy — 7,934 — — 7,934 Japan — 53,361 — — 53,361 Luxembourg — 136 — — 136 Mexico 808 — — — 808 Netherlands 1,284 16,782 — — 18,066 Portugal — 64 — — 64 Russia 415 853 — — 1,268 Singapore — 6,386 — — 6,386 South Africa — 575 — — 575 South Korea — 6,641 — — 6,641 Spain — 7,660 — — 7,660 Sweden — 3,244 — — 3,244 Switzerland 1,300 32,703 — — 34,003 Taiwan 1,623 3,302 — — 4,925 Thailand — 1,432 — — 1,432 United Kingdom 2,480 60,793 — — 63,273 United States 3,982 1,248 — — 5,230 Preferred Stocks — 2,391 — — 2,391 Short-Term Investments — — — 14,771 14,771 Other Securities — — — 8,121 8,121 Total Investments 36,041 306,423 — 22,892 365,356 Other Financial Instruments Assets Futures Contracts 669 — — — 669 Foreign Currency Exchange Contracts 1 497 — — 498 Liabilities Futures Contracts (564 ) — — — (564 ) Foreign Currency Exchange Contracts (3 ) (488 ) — — (491 ) Total Other Financial Instruments * $ 103 $ 9 $ — $ — $ 112 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. Amounts in thousands Fair Value Sector Exposure $ See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 23 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Consumer Discretionary 58,728 Consumer Staples 22,698 Energy 26,670 Financial Services 80,186 Health Care 29,253 Materials and Processing 28,181 Producer Durables 52,113 Technology 32,947 Utilities 11,688 Short-Term Investments 14,771 Other Securities 8,121 Total Investments 365,356 See accompanying notes which are an integral part of this quarterly report. 24 Non-U.S. Fund Russell Investment Funds Core Bond Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 80.6% CWABS, Inc. Asset-Backed Certificates Trust Asset-Backed Securities - 5.4% Series 2007-4 Class A2 Aames Mortgage Investment Trust 5.301% due 04/25/47 1 1 Series 2005-1 Class M6 DRB Prime Student Loan Trust 1.793% due 06/25/35 (Ê) 1,040 736 Series 2015-D Class A2 Access Group, Inc. 3.200% due 01/25/40 (Þ) 1,223 1,254 Series 2003-A Class A2 EFS Volunteer LLC 1.515% due 07/01/38 (Ê) 239 237 Series 2010-1 Class A2 Series 2006-1 Class B 1.565% due 10/25/35 (Ê)(Þ) 500 484 1.275% due 08/25/37 (Ê) 77 63 Fannie Mae Grantor Trust Series 2015-1 Class A Series 2003-T4 Class 2A5 1.225% due 07/25/56 (Ê)(Þ) 681 673 4.989% due 09/26/33 42 48 American Express Credit Account Federal Home Loan Mortgage Corp. Master Trust Structured Pass-Through Securities Series 2014-2 Class A Series 2000-30 Class A5 1.260% due 01/15/20 1,665 1,668 6.644% due 12/25/30 27 29 Ameriquest Mortgage Securities, Fieldstone Mortgage Investment Trust Inc. Asset-Backed Pass-Through Series 2004-4 Class M3 Certificates 2.438% due 10/25/35 (Ê) 735 702 Series 2005-R5 Class M1 Ford Credit Auto Owner Trust 0.955% due 07/25/35 (Ê) 133 133 Asset Backed Securities Corp. Home Series 2015-B Class A3 Equity Loan Trust 1.160% due 11/15/19 750 751 Series 2006-HE5 Class A5 Green Tree Servicing LLC 0.765% due 07/25/36 (Ê) 1,200 1,031 Series 2008-MH1 Class A2 Bank of The West Auto Trust 8.970% due 04/25/38 (Þ) 32 32 Series 2014-1 Class A3 Hertz Vehicle Financing LLC 1.090% due 03/15/19 (Þ) 953 953 Series 2015-2A Class A Bayview Financial Acquisition Trust 2.020% due 09/25/19 (Þ) 920 916 Series 2006-A Class 1A3 Honda Auto Receivables Owner Trust 5.865% due 02/28/41 38 39 Series 2015-2 Class A3 Bear Stearns Asset Backed Securities 1.040% due 02/21/19 1,195 1,195 I Trust HSI Asset Securitization Corp. Trust Series 2005-FR1 Class M1 Series 2007-OPT1 Class 1A 1.025% due 06/25/35 (Ê) 250 249 0.628% due 12/25/36 (Ê) 329 247 BMW Vehicle Owner Trust Hyundai Auto Receivables Trust Series 2013-A Class A3 Series 2013-C Class A3 0.670% due 11/27/17 94 94 1.010% due 02/15/18 231 231 Brazos Higher Education Authority, Inc. Series 2015-A Class A3 Series 2011-2 Class A3 1.050% due 04/15/19 543 543 1.715% due 10/27/36 (Ê) 410 390 Series 2015-C Class A2B Capital One Multi-Asset Execution Trust 0.851% due 11/15/18 (Ê) 177 177 Series 2014-A1 Class A1 Series 2015-C Class A3 0.880% due 11/15/19 (Ê) 2,030 2,032 1.460% due 02/18/20 305 306 CCG Receivables Trust JGWPT XXX LLC Fixed Rate Asset- Series 2014-1 Class A2 Backed Notes 1.060% due 11/15/21 (Þ) 128 128 Series 2013-3A Class A 4.080% due 01/17/73 (Þ) 264 281 Chase Issuance Trust JGWPT XXXII LLC Fixed Rate Asset- Series 2007-A2 Class A2 0.574% due 04/15/19 (Ê) 540 540 Backed Notes Series 2014-2A Class A Series 2014-A6 Class A6 3.610% due 01/17/73 (Þ) 359 370 1.260% due 07/15/19 1,730 1,734 Series 2016-A7 Class A7 JPMorgan Mortgage Acquisition Trust Series 2007-HE1 Class AF6 1.060% due 09/16/19 1,570 1,570 4.593% due 03/25/47 1,281 894 Citibank Credit Card Issuance Trust Lehman XS Trust Series 2013-A12 Class A12 Series 2006-9 Class A1B 1.018% due 11/07/18 (Ê) 845 845 0.685% due 05/25/46 (Ê) 72 62 Series 2014-A2 Class A2 Series 2006-13 Class 1A2 1.020% due 02/22/19 3,670 3,673 0.695% due 09/25/36 (Ê) 74 67 Citigroup Mortgage Loan Trust, Inc. Long Beach Mortgage Loan Trust Series 2007-WFH1 Class A3 Series 2004-4 Class M1 0.675% due 01/25/37 (Ê) 233 231 1.425% due 10/25/34 (Ê) 1,143 1,047 Series 2007-WFH1 Class A4 Mercedes-Benz Auto Receivables Trust 0.725% due 01/25/37 (Ê) 934 887 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 25 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2016-1 Class A2 SLC Student Loan Trust 1.110% due 03/15/19 1,410 1,410 Series 2006-1 Class A6 Merrill Lynch First Franklin Mortgage 1.010% due 12/15/38 (Ê) 780 681 Loan Trust SLM Private Credit Student Loan Trust Series 2007-1 Class A2B Series 2005-B Class A2 0.695% due 04/25/37 (Ê) 94 54 1.030% due 03/15/23 (Ê) 96 96 Series 2007-4 Class 2A2 Series 2005-B Class A4 0.645% due 07/25/37 (Ê) 650 412 1.180% due 06/15/39 (Ê) 650 582 MSCC Heloc Trust Series 2006-A Class A5 Series 2007-1 Class A 0.943% due 06/15/39 (Ê) 280 251 0.539% due 12/25/31 (Ê) 141 140 SLM Private Education Loan Trust National Collegiate Student Loan Trust Series 2010-A Class 2A Series 2006-4 Class A3 3.774% due 05/16/44 (Ê)(Þ) 1,110 1,159 0.748% due 02/26/29 (Ê) 110 106 SLM Student Loan Trust Nissan Auto Receivables Owner Trust Series 2003-11 Class A6 Series 2013-B Class A4 1.600% due 12/15/25 (Ê)(Þ) 740 721 1.310% due 10/15/19 600 601 Series 2004-8 Class B Series 2015-A Class A3 1.175% due 01/25/40 (Ê) 109 94 1.050% due 10/15/19 355 355 Series 2008-2 Class B Northstar Education Finance, Inc. 1.915% due 01/25/83 (Ê) 205 178 Series 2007-1 Class A1 Series 2008-3 Class B 0.843% due 04/28/30 (Ê) 475 431 1.915% due 04/26/83 (Ê) 205 174 NovaStar Mortgage Funding Trust Series 2008-4 Class A4 Series 2003-3 Class A1 2.365% due 07/25/22 (Ê) 1,391 1,395 0.880% due 12/25/33 (Ê) 460 443 Series 2008-6 Class B Popular ABS Mortgage Pass-Through 2.565% due 07/26/83 (Ê) 205 191 Trust Series 2008-7 Class B Series 2006-C Class A4 2.565% due 07/26/83 (Ê) 205 189 0.775% due 07/25/36 (Ê) 1,348 1,306 Series 2008-9 Class A Series 2006-D Class A3 2.215% due 04/25/23 (Ê) 714 715 0.785% due 11/25/46 (Ê) 1,500 1,340 Series 2008-9 Class B Prestige Auto Receivables Trust 2.965% due 10/25/83 (Ê) 205 198 Series 2014-1A Class A3 1.520% due 04/15/20 (Þ) 465 465 Series 2012-7 Class A3 1.175% due 05/26/26 (Ê) 475 450 Purchasing Power Funding LLC SoFi Professional Loan Program LLC Series 2015-A Class A1 3.500% due 12/15/19 (Þ) 139 139 Series 2014-B Class A2 2.550% due 08/27/29 (Þ) 492 499 RAMP Trust USAA Auto Owner Trust Series 2003-RS9 Class AI6A 5.836% due 10/25/33 199 210 Series 2016-1 Class A2 Series 2003-RS11 Class AI6A 1.070% due 03/15/19 940 940 5.894% due 12/25/33 82 86 Wachovia Student Loan Trust Series 2006-1 Class A6 Series 2006-RZ1 Class M4 0.885% due 04/25/40 (Ê)(Þ) 770 694 1.058% due 03/25/36 (Ê) 960 737 ZAIS CLO 5, Ltd. RASC Trust 2.560% due 10/28/28 370 373 Series 2003-KS4 Class AIIB 1.105% due 06/25/33 (Ê) 19 16 46,832 Renaissance Home Equity Loan Trust Corporate Bonds and Notes - 18.7% Series 2005-2 Class AF4 21st Century Fox America, Inc. 4.934% due 08/25/35 85 85 6.900% due 08/15/39 535 718 Series 2006-1 Class AF3 8.250% due 10/17/96 20 28 5.608% due 05/25/36 11 7 AbbVie, Inc. Series 2006-1 Class AF6 1.750% due 11/06/17 500 502 5.746% due 05/25/36 109 73 2.500% due 05/14/20 1,131 1,153 Series 2007-1 Class AF2 3.600% due 05/14/25 60 63 5.512% due 04/25/37 502 250 AES Corp. Santander Drive Auto Receivables Trust 5.500% due 03/15/24 50 52 Series 2014-4 Class B Aetna, Inc. 1.820% due 05/15/19 405 406 1.700% due 06/07/18 160 161 Series 2015-4 Class A3 1.900% due 06/07/19 525 530 1.580% due 09/16/19 535 536 2.400% due 06/15/21 40 40 SBA Small Business Investment Cos. 2.800% due 06/15/23 430 439 Series 2016-10B Class 1 3.200% due 06/15/26 90 92 2.051% due 09/10/26 100 101 4.375% due 06/15/46 150 157 See accompanying notes which are an integral part of this quarterly report. 26 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Albemarle Corp. Apple, Inc. 4.150% due 12/01/24 320 345 1.637% due 02/22/19 (Ê) 591 600 Series 30YR 1.088% due 05/06/19 (Ê) 480 482 5.450% due 12/01/44 720 838 2.450% due 08/04/26 580 580 Ally Financial, Inc. 4.650% due 02/23/46 100 115 3.600% due 05/21/18 880 893 Assurant, Inc. 3.250% due 11/05/18 530 533 2.500% due 03/15/18 660 668 8.000% due 11/01/31 100 123 AT&T, Inc. Altria Group, Inc. 1.739% due 11/27/18 (Ê) 300 303 2.850% due 08/09/22 220 230 3.000% due 02/15/22 40 41 10.200% due 02/06/39 482 911 3.400% due 05/15/25 390 401 5.375% due 01/31/44 120 151 4.350% due 06/15/45 100 99 3.875% due 09/16/46 460 477 4.750% due 05/15/46 200 209 Amazon.com, Inc. 4.550% due 03/09/49 (Þ) 1,540 1,546 4.950% due 12/05/44 60 73 AutoNation, Inc. American Airlines Pass-Through Trust 4.500% due 10/01/25 520 551 Series 2011-1 Class A BAC Capital Trust XIV 5.250% due 01/31/21 213 231 Series G Series 2013-2 Class A 4.000% due 09/29/49 (Ê)(ƒ) 70 57 4.950% due 01/15/23 160 174 Ball Corp. Series 2014-1 Class B 5.250% due 07/01/25 110 119 4.375% due 10/01/22 320 325 Bank of America Corp. Series 2016-2 Class A 5.000% due 05/13/21 230 257 3.650% due 06/15/28 665 693 4.250% due 10/22/26 170 180 American Axle & Manufacturing, Inc. 4.875% due 04/01/44 290 336 6.625% due 10/15/22 50 53 Series GMTN American Builders & Contractors Supply 3.300% due 01/11/23 360 373 Co., Inc. 3.500% due 04/19/26 2,365 2,458 5.750% due 12/15/23 (Þ) 50 52 Series L American Express Credit Corp. 2.600% due 01/15/19 50 51 Series F 2.600% due 09/14/20 870 895 Series X 6.250% due 09/29/49 (ƒ) 50 52 American Honda Finance Corp. 1.155% due 12/11/17 (Ê) 100 100 Bank of America NA Series BKNT American International Group, Inc. 1.750% due 06/05/18 1,105 1,111 6.400% due 12/15/20 920 1,079 2.050% due 12/07/18 315 319 4.875% due 06/01/22 405 456 3.750% due 07/10/25 150 157 Bank of Montreal Series YCD Amgen, Inc. 1.395% due 12/11/17 (Ê)(~) 1,330 1,330 3.625% due 05/22/24 10 11 Bank of New York Mellon Corp. (The) 4.400% due 05/01/45 100 105 2.600% due 08/17/20 1,195 1,236 4.663% due 06/15/51 (Þ) 10 11 2.200% due 08/16/23 700 698 Anadarko Petroleum Corp. Barrick NA Finance LLC 4.850% due 03/15/21 100 107 5.700% due 05/30/41 30 34 5.550% due 03/15/26 40 45 5.750% due 05/01/43 300 352 6.450% due 09/15/36 1,317 1,539 BB&T Corp. 4.500% due 07/15/44 125 115 2.050% due 06/19/18 805 813 Anheuser-Busch InBev Finance, Inc. Bear Stearns Cos. LLC (The) 2.650% due 02/01/21 535 552 7.250% due 02/01/18 195 209 3.300% due 02/01/23 250 264 Becton Dickinson and Co. 3.650% due 02/01/26 1,765 1,895 3.734% due 12/15/24 40 43 4.700% due 02/01/36 1,000 1,150 4.685% due 12/15/44 10 11 4.900% due 02/01/46 955 1,136 Berkshire Hathaway Energy Co. Anthem, Inc. 6.500% due 09/15/37 50 69 1.875% due 01/15/18 790 794 Berkshire Hathaway, Inc. 3.700% due 08/15/21 40 43 2.200% due 03/15/21 305 314 3.125% due 05/15/22 605 630 Blue Cube Spinco, Inc. Apache Corp. 10.000% due 10/15/25 (Þ) 1,255 1,481 3.250% due 04/15/22 20 21 BMW US Capital LLC 5.100% due 09/01/40 140 145 1.500% due 04/11/19 (Þ) 840 841 Apollo Management Holdings, LP Boeing Co. (The) 4.400% due 05/27/26 (Þ) 425 446 4.875% due 02/15/20 100 112 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 27 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Boston Properties, LP 5.300% due 09/15/43 30 38 2.750% due 10/01/26 465 458 CNOOC Finance USA LLC Capital One Bank USA NA 3.500% due 05/05/25 300 309 Series BKNT Comcast Cable Communications 2.250% due 02/13/19 760 770 Holdings, Inc. Capital One Financial Corp. 9.455% due 11/15/22 60 84 3.750% due 07/28/26 765 768 Comcast Corp. Capital One NA 1.625% due 01/15/22 475 471 2.350% due 08/17/18 610 617 3.375% due 08/15/25 30 32 Series BKNT 6.400% due 03/01/40 100 140 1.650% due 02/05/18 645 646 Commonwealth Edison Co. Cardinal Health, Inc. 5.800% due 03/15/18 290 309 1.700% due 03/15/18 781 784 Compass Bank CCO Holdings LLC / CCO Holdings Series BKNT Capital Corp. 6.400% due 10/01/17 835 869 5.125% due 05/01/23 (Þ) 50 52 Concho Resources, Inc. 5.375% due 05/01/25 (Þ) 110 115 5.500% due 04/01/23 80 83 Celgene Corp. Constellation Brands, Inc. 3.550% due 08/15/22 30 32 4.750% due 11/15/24 50 54 3.875% due 08/15/25 70 75 Continental Airlines Pass-Through Trust 5.000% due 08/15/45 230 259 Series 1999-1 Class A Charter Communications Operating LLC 6.545% due 02/02/19 110 117 / Charter Communications Operating Series 2007-1 Class A Capital 5.983% due 04/19/22 85 96 4.464% due 07/23/22 (Þ) 930 1,004 Cox Communications, Inc. 6.384% due 10/23/35 (Þ) 885 1,042 3.350% due 09/15/26 (Þ) 435 439 6.484% due 10/23/45 (Þ) 100 121 Crestwood Midstream Partners, LP / Chesapeake Energy Corp. Crestwood Midstream Finance Corp. 6.125% due 02/15/21 50 46 6.125% due 03/01/22 60 61 5.750% due 03/15/23 10 9 Crown Castle Towers LLC Chevron Corp. 3.222% due 05/15/22 (Þ) 650 670 0.987% due 11/15/17 (Ê) 280 280 CVS Health Corp. 1.318% due 05/16/18 (Ê) 155 156 2.750% due 12/01/22 90 93 1.790% due 11/16/18 100 101 2.875% due 06/01/26 980 995 2.954% due 05/16/26 450 465 5.125% due 07/20/45 1,275 1,560 Chubb INA Holdings, Inc. Daimler Finance NA LLC 2.300% due 11/03/20 350 360 2.000% due 08/03/18 (Þ) 980 988 2.875% due 11/03/22 370 389 Darden Restaurants, Inc. 3.350% due 05/03/26 30 32 6.800% due 10/15/37 635 751 Cisco Systems, Inc. DaVita, Inc. 1.850% due 09/20/21 540 543 5.000% due 05/01/25 160 160 CIT Group, Inc. DCP Midstream Operating, LP 6.625% due 04/01/18 (Þ) 50 53 2.500% due 12/01/17 115 114 5.000% due 08/01/23 90 95 Delta Air Lines Pass-Through Trust Citigroup Capital III Series 2002-1 Class G-1 7.625% due 12/01/36 500 635 6.718% due 01/02/23 92 106 Citigroup, Inc. Series 2007-1 Class A 1.525% due 11/24/17 (Ê) 1,250 1,253 6.821% due 08/10/22 489 578 1.800% due 02/05/18 1,180 1,183 Devon Energy Corp. 3.250% due 05/15/22 110 109 2.150% due 07/30/18 1,300 1,312 5.850% due 12/15/25 1,324 1,490 2.255% due 09/01/23 (Ê) 600 603 5.000% due 06/15/45 80 78 4.450% due 09/29/27 945 988 Diageo Investment Corp. 5.300% due 05/06/44 120 135 2.875% due 05/11/22 90 94 4.650% due 07/30/45 625 705 Diamond 1 Finance Corp. / Diamond 2 Series P Finance Corp 5.950% due 12/31/49 (ƒ) 280 286 3.480% due 06/01/19 (Þ) 150 154 Series T 4.420% due 06/15/21 (Þ) 555 580 6.250% due 12/29/49 (ƒ) 525 565 5.450% due 06/15/23 (Þ) 1,240 1,329 Clear Channel Worldwide Holdings, Inc. Discovery Communications LLC Series B 6.350% due 06/01/40 235 255 6.500% due 11/15/22 975 1,015 DISH DBS Corp. CME Group, Inc. 5.875% due 07/15/22 50 51 See accompanying notes which are an integral part of this quarterly report. 28 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series WI 4.750% due 01/15/43 50 52 5.875% due 11/15/24 100 99 Ford Motor Credit Co. LLC Dollar Tree, Inc. 2.551% due 10/05/18 1,060 1,075 Series WI 5.875% due 08/02/21 200 228 5.750% due 03/01/23 70 75 Series FXD Dominion Resources, Inc. 2.145% due 01/09/18 1,575 1,584 7.000% due 06/15/38 20 27 Freeport-McMoran Oil & Gas LLC / FCX Duke Energy Carolinas LLC Oil & Gas, Inc. 5.300% due 02/15/40 30 38 6.875% due 02/15/23 20 21 4.000% due 09/30/42 100 107 Freeport-McMoRan, Inc. Duke Energy Progress LLC 3.550% due 03/01/22 90 82 4.100% due 03/15/43 310 337 Fresenius Medical Care US Finance II, Eaton Corp. Inc. 2.750% due 11/02/22 150 155 4.750% due 10/15/24 (Þ) 110 116 4.150% due 11/02/42 40 43 General Electric Co. Ecolab, Inc. 5.250% due 12/06/17 190 199 4.350% due 12/08/21 10 11 5.300% due 02/11/21 130 149 Emera US Finance, LP 1.158% due 05/05/26 (Ê) 525 511 3.550% due 06/15/26 (Þ) 410 425 5.875% due 01/14/38 325 435 4.750% due 06/15/46 (Þ) 260 279 4.500% due 03/11/44 480 553 Energy Transfer Partners, LP Series GMTN 4.050% due 03/15/25 1,240 1,230 6.875% due 01/10/39 1,116 1,681 6.050% due 06/01/41 315 319 Series NOTZ 5.150% due 03/15/45 235 218 1.480% due 04/15/20 (Ê) 200 202 3.774% due 11/01/66 (Ê) 280 190 General Motors Co. Enterprise Products Operating LLC 3.500% due 10/02/18 425 438 Series B 4.875% due 10/02/23 1,050 1,138 7.034% due 01/15/68 370 391 6.250% due 10/02/43 120 142 EOG Resources, Inc. 5.200% due 04/01/45 365 380 4.150% due 01/15/26 30 33 General Motors Financial Co., Inc. EP Energy LLC / Everest Acquisition 4.375% due 09/25/21 20 21 Finance, Inc. 4.250% due 05/15/23 10 10 Series WI 5.250% due 03/01/26 640 703 6.375% due 06/15/23 90 54 Georgia-Pacific LLC Exelon Corp. 8.875% due 05/15/31 365 577 2.850% due 06/15/20 555 575 Gilead Sciences, Inc. Express Scripts Holding Co. 2.550% due 09/01/20 890 919 3.000% due 07/15/23 735 747 3.650% due 03/01/26 200 215 Exxon Mobil Corp. 4.000% due 09/01/36 455 464 1.000% due 03/15/19 (Ê) 800 795 4.750% due 03/01/46 160 179 3.043% due 03/01/26 70 73 Glencore Funding LLC 4.114% due 03/01/46 40 45 2.875% due 04/16/20 (Þ) 180 179 Farmers Exchange Capital III GLP Capital, LP / GLP Financing II, Inc. 5.454% due 10/15/54 (Þ) 600 606 5.375% due 11/01/23 80 86 Fidelity National Information Services, Goldman Sachs Capital I Inc. 6.345% due 02/15/34 1,145 1,395 2.850% due 10/15/18 585 600 Goldman Sachs Capital II Fifth Third Bank 4.000% due 06/01/43 (Ê)(ƒ) 3 2 Series BKNT Goldman Sachs Group, Inc. (The) 2.875% due 10/01/21 700 732 5.250% due 07/27/21 280 316 First Data Corp. 2.350% due 11/15/21 930 928 5.375% due 08/15/23 (Þ) 260 268 5.000% due 01/15/24 (Þ) 50 51 3.850% due 07/08/24 150 159 4.250% due 10/21/25 180 189 FirstEnergy Corp. 6.750% due 10/01/37 950 1,210 Series A 2.750% due 03/15/18 30 30 6.250% due 02/01/41 160 209 Series B 4.750% due 10/21/45 150 168 4.250% due 03/15/23 100 106 Series D Series C 6.000% due 06/15/20 150 171 7.375% due 11/15/31 280 364 Series GMTN Florida East Coast Holdings Corp. 7.500% due 02/15/19 300 339 6.750% due 05/01/19 (Þ) 50 51 Series O Ford Motor Co. 5.300% due 12/29/49 (ƒ) 420 431 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 29 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Goodyear Tire & Rubber Co. (The) 5.500% due 02/01/43 (Þ) 10 11 5.125% due 11/15/23 50 52 KKR Group Finance Co. III LLC Great Plains Energy, Inc. 5.125% due 06/01/44 (Þ) 685 697 5.292% due 06/15/22 550 616 KLA-Tencor Corp. Halliburton Co. 4.650% due 11/01/24 30 33 3.800% due 11/15/25 70 72 Kohl's Corp. 4.850% due 11/15/35 30 32 5.550% due 07/17/45 415 407 Harris Corp. Kraft Foods Group, Inc. 1.999% due 04/27/18 445 448 3.500% due 06/06/22 100 106 5.054% due 04/27/45 30 34 Kraft Heinz Foods Co. HCA, Inc. 4.875% due 02/15/25 (Þ) 1,240 1,367 4.750% due 05/01/23 50 52 Series WI 5.375% due 02/01/25 140 145 5.000% due 07/15/35 40 46 Hewlett Packard Enterprise Co. 5.200% due 07/15/45 20 24 2.450% due 10/05/17 (Þ) 1,650 1,664 4.375% due 06/01/46 100 106 6.200% due 10/15/35 (Þ) 945 985 Kroger Co. (The) HSBC Bank USA NA 5.150% due 08/01/43 20 24 Series BKNT L Brands, Inc. 5.875% due 11/01/34 475 575 5.625% due 10/15/23 30 33 HSBC Finance Corp. Land O' Lakes, Inc. 6.676% due 01/15/21 100 115 6.000% due 11/15/22 (Þ) 655 726 Humana, Inc. Legg Mason, Inc. 3.150% due 12/01/22 10 10 4.750% due 03/15/26 775 837 4.625% due 12/01/42 20 21 Lockheed Martin Corp. Huntington National Bank (The) 3.350% due 09/15/21 370 396 2.200% due 11/06/18 520 526 4.500% due 05/15/36 10 11 ING US, Inc. Series 10YR 2.900% due 02/15/18 455 464 3.550% due 01/15/26 90 97 Intel Corp. Lowe's Cos., Inc. 3.700% due 07/29/25 20 22 4.375% due 09/15/45 890 1,009 4.900% due 07/29/45 10 12 LyondellBasell Industries NV International Business Machines Corp. 4.625% due 02/26/55 780 773 1.188% due 02/12/19 (Ê) 220 221 Marathon Oil Corp. International Lease Finance Corp. 3.850% due 06/01/25 940 893 5.875% due 08/15/22 100 111 McDonald's Corp. International Paper Co. 2.100% due 12/07/18 470 477 8.700% due 06/15/38 60 89 3.700% due 01/30/26 60 65 IPALCO Enterprises, Inc. Medtronic, Inc. 5.000% due 05/01/18 50 52 Series WI Janus Capital Group, Inc. 3.150% due 03/15/22 870 925 4.875% due 08/01/25 450 482 3.500% due 03/15/25 150 162 JPMorgan Chase & Co. Merck & Co., Inc. 6.000% due 01/15/18 100 106 1.161% due 05/18/18 (Ê) 1,665 1,673 2.750% due 06/23/20 440 453 2.750% due 02/10/25 40 41 4.250% due 10/15/20 300 325 MetLife, Inc. 2.550% due 03/01/21 580 591 6.400% due 12/15/36 100 111 2.295% due 08/15/21 1,055 1,057 10.750% due 08/01/39 700 1,122 4.350% due 08/15/21 130 143 4.050% due 03/01/45 390 387 4.125% due 12/15/26 230 245 Metropolitan Life Global Funding I 6.400% due 05/15/38 550 758 1.875% due 06/22/18 (Þ) 750 755 4.950% due 06/01/45 370 414 1.350% due 09/14/18 (Þ) 1,640 1,640 JPMorgan Chase Bank NA MGM Resorts International Series BKNT 6.000% due 03/15/23 80 87 6.000% due 10/01/17 400 417 Microsoft Corp. JPMorgan Chase Capital XXIII 2.000% due 08/08/23 475 474 1.817% due 05/15/47 (Ê) 1,050 796 2.400% due 08/08/26 200 200 Kinder Morgan, Inc. 3.750% due 02/12/45 100 101 5.550% due 06/01/45 460 472 Mondelez International, Inc. Kindred Healthcare, Inc. 4.000% due 02/01/24 90 99 Series WI Monongahela Power Co. 8.750% due 01/15/23 60 60 4.100% due 04/15/24 (Þ) 265 291 KKR Group Finance Co. II LLC 5.400% due 12/15/43 (Þ) 255 322 See accompanying notes which are an integral part of this quarterly report. 30 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Morgan Stanley Quicken Loans, Inc. 5.950% due 12/28/17 150 158 5.750% due 05/01/25 (Þ) 30 30 5.625% due 09/23/19 200 221 QVC, Inc. Series GMTN 4.375% due 03/15/23 230 231 3.875% due 01/27/26 865 918 Range Resources Corp. MPLX LP Series WI Series WI 4.875% due 05/15/25 100 96 4.875% due 12/01/24 555 574 Rayonier AM Products, Inc. 4.875% due 06/01/25 100 103 5.500% due 06/01/24 (Þ) 560 512 Mutual of Omaha Insurance Co. Regency Energy Partners, LP / Regency 4.297% due 07/15/54 (Þ) 440 441 Energy Finance Corp. Mylan NV 5.875% due 03/01/22 60 66 3.950% due 06/15/26 (Þ) 1,220 1,229 Reliance Standard Life Global Funding 5.250% due 06/15/46 (Þ) 435 458 II 2.500% due 01/15/20 (Þ) 475 481 Navient Corp. 8.000% due 03/25/20 70 75 Reynolds American, Inc. 6.875% due 05/01/20 590 691 NBCUniversal Media LLC 4.375% due 04/01/21 150 167 3.250% due 06/12/20 40 42 5.850% due 08/15/45 240 312 NCL Corp., Ltd. Reynolds Group Issuer, Inc. / Reynolds 4.625% due 11/15/20 (Þ) 40 40 Group Issuer LLC / Reynolds Group Neiman Marcus Group, Ltd. LLC 8.750% due 10/15/21 (Þ) 80 63 Issuer Lu 5.750% due 10/15/20 174 179 Netflix, Inc. 5.875% due 02/15/25 60 65 Sabine Pass Liquefaction LLC 5.000% due 03/15/27 (Þ) 340 349 New York Life Global Funding 1.450% due 12/15/17 (Þ) 645 648 Schlumberger Holdings Corp. 4.000% due 12/21/25 (Þ) 435 474 Newell Brands, Inc. 3.150% due 04/01/21 20 21 Southwest Airlines Co. 2.650% due 11/05/20 450 462 3.850% due 04/01/23 810 862 Spectrum Brands, Inc. 4.200% due 04/01/26 40 44 Series WI Noble Energy, Inc. 5.750% due 07/15/25 50 54 8.250% due 03/01/19 90 103 Sprint Capital Corp. 3.900% due 11/15/24 150 153 8.750% due 03/15/32 1,285 1,311 5.250% due 11/15/43 10 10 Sprint Communications, Inc. NVR, Inc. 9.000% due 11/15/18 (Þ) 50 55 3.950% due 09/15/22 445 474 State Street Corp. Occidental Petroleum Corp. 4.956% due 03/15/18 150 157 3.125% due 02/15/22 30 31 TCW Group, Inc. 3.400% due 04/15/26 50 53 2.600% due 10/28/31 375 374 4.625% due 06/15/45 30 34 Teachers Insurance & Annuity Oracle Corp. Association of America 1.900% due 09/15/21 770 772 4.900% due 09/15/44 (Þ) 40 45 2.650% due 07/15/26 570 570 Tenet Healthcare Corp. PACCAR Financial Corp. 4.350% due 06/15/20 (Ê) 80 80 1.650% due 02/25/19 245 247 8.125% due 04/01/22 1,050 1,050 1.200% due 08/12/19 210 209 Thermo Fisher Scientific, Inc. Pacific Gas & Electric Co. 2.950% due 09/19/26 465 461 6.050% due 03/01/34 100 133 Time Warner Cable LLC 5.800% due 03/01/37 60 79 4.125% due 02/15/21 150 159 Panhandle Eastern Pipe Line Co., LP 5.875% due 11/15/40 130 144 8.125% due 06/01/19 450 504 Time Warner, Inc. Pfizer, Inc. 4.750% due 03/29/21 1,135 1,271 1.150% due 06/15/18 (Ê) 1,323 1,327 7.700% due 05/01/32 150 213 Pharmacia LLC Toyota Motor Credit Corp. 6.500% due 12/01/18 240 267 Series GMTN Philip Morris International, Inc. 2.800% due 07/13/22 365 383 2.500% due 08/22/22 90 92 Transcontinental Gas Pipe Line Co. LLC 4.500% due 03/20/42 40 45 7.850% due 02/01/26 (Þ) 120 155 Procter & Gamble Co. (The) Tyson Foods, Inc. 1.027% due 11/01/19 (Ê) 230 231 5.150% due 08/15/44 10 12 Progress Energy, Inc. Union Pacific Railroad Co. Pass-Through 4.400% due 01/15/21 30 33 Trust Series 2006-1 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 31 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.866% due 07/02/30 141 164 ZFS Finance USA Trust V United Rentals NA, Inc. 6.500% due 05/09/37 (Þ) 675 681 5.750% due 11/15/24 60 62 163,986 United Technologies Corp. International Debt - 5.5% 4.500% due 06/01/42 30 35 1011nlimited Liability Co. / UnitedHealth Group, Inc. New Red Finance, Inc. 1.900% due 07/16/18 560 566 6.000% due 04/01/22 (Þ) 110 115 3.875% due 10/15/20 10 11 1011nlimited Liability Co. 1st 4.625% due 07/15/35 100 116 Lien Term Loan B2 5.700% due 10/15/40 60 77 3.750% due 12/12/21 (Ê) 100 100 Univision Communications, Inc. Actavis Funding SCS 5.125% due 05/15/23 (Þ) 50 51 3.450% due 03/15/22 40 42 5.125% due 02/15/25 (Þ) 60 60 3.800% due 03/15/25 60 64 US Airways Pass-Through Trust 4.750% due 03/15/45 130 142 Series 2011-1 Class A AerCap Global Aviation Trust 7.125% due 10/22/23 343 409 6.500% due 06/15/45 (Þ) 440 452 Series 2012-1 Class A AerCap Ireland Capital, Ltd. / AerCap 5.900% due 10/01/24 552 634 Global Aviation Trust USF&G Capital III 4.625% due 07/01/22 735 773 8.312% due 07/01/46 (Þ) 730 1,007 Altice Luxembourg SA Verizon Communications, Inc. 7.750% due 05/15/22 (Þ) 700 747 2.606% due 09/14/18 (Ê) 100 103 America Movil SAB de CV 1.375% due 08/15/19 940 935 5.625% due 11/15/17 40 42 5.150% due 09/15/23 990 1,153 ArcelorMittal 7.250% due 02/25/22 110 125 6.400% due 09/15/33 80 104 6.125% due 06/01/25 385 420 6.550% due 09/15/43 240 325 Argentine Republic Government Series WI International Bond 4.862% due 08/21/46 130 146 7.500% due 04/22/26 (Þ) 170 192 4.672% due 03/15/55 1,110 1,168 Aristocrat International Pty, Ltd. Term Viacom, Inc. Loan B 3.875% due 04/01/24 20 21 3.500% due 10/20/21 (Ê) 9 9 5.850% due 09/01/43 270 305 AstraZeneca PLC Visa, Inc. 2.375% due 11/16/20 385 396 3.150% due 12/14/25 150 158 Avago Technologies Cayman Finance, 4.300% due 12/14/45 90 104 Ltd. 1st Lien Term Loan B3 Wachovia Capital Trust II 3.524% due 02/01/23 (Ê) 320 324 1.180% due 01/15/27 (Ê) 55 48 Babson CLO, Ltd. Walgreens Boots Alliance, Inc. Series 2014-IIA Class A 3.450% due 06/01/26 70 73 2.069% due 10/17/26 (Ê)(Þ) 130 130 4.800% due 11/18/44 100 110 Bank of Montreal Wal-Mart Stores, Inc. 1.900% due 08/27/21 525 522 6.200% due 04/15/38 10 14 Bank of Nova Scotia (The) 4.750% due 10/02/43 100 124 1.516% due 06/14/19 (Ê) 1,300 1,304 Waste Management, Inc. Barrick Gold Corp. 3.500% due 05/15/24 90 97 4.100% due 05/01/23 413 445 Wells Fargo & Co. 5.250% due 04/01/42 280 307 2.500% due 03/04/21 400 406 Bharti Airtel, Ltd. 4.600% due 04/01/21 220 243 4.375% due 06/10/25 (Þ) 200 207 1.740% due 07/26/21 (Ê) 1,510 1,515 BHP Billiton Finance USA, Ltd. 3.000% due 04/22/26 400 404 3.250% due 11/21/21 120 128 4.650% due 11/04/44 180 189 2.875% due 02/24/22 10 10 4.400% due 06/14/46 590 601 5.000% due 09/30/43 40 47 Series GMTN 6.750% due 10/19/75 (Þ) 630 713 2.600% due 07/22/20 880 898 BP Capital Markets PLC 4.300% due 07/22/27 290 313 3.245% due 05/06/22 10 11 4.900% due 11/17/45 250 275 3.119% due 05/04/26 120 123 West Corp. Braskem Finance, Ltd. 5.375% due 07/15/22 (Þ) 50 49 6.450% due 02/03/24 225 244 Westlake Chemical Corp. Brazil Government International Bond 4.875% due 05/15/23 (Þ) 390 408 2.625% due 01/05/23 220 204 Williams Partners, LP 5.625% due 01/07/41 150 149 3.600% due 03/15/22 1,015 1,033 British Telecommunications PLC See accompanying notes which are an integral part of this quarterly report. 32 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 9.375% due 12/15/30 30 49 Series 2015-12A Class A Canadian Oil Sands, Ltd. 2.180% due 04/15/27 (Ê)(Þ) 190 190 7.750% due 05/15/19 (Þ) 450 504 Mallinckrodt International Finance SA 4.500% due 04/01/22 (Þ) 680 698 4.750% due 04/15/23 70 63 CDP Financial, Inc. Mexico Government International Bond 5.600% due 11/25/39 (Þ) 215 290 5.550% due 01/21/45 190 220 Celulosa Arauco y Constitucion SA Nationwide Building Society Series WI 4.000% due 09/14/26 (Þ) 770 766 4.750% due 01/11/22 40 43 Noble Holding International, Ltd. Commonwealth Bank of Australia 3.950% due 03/15/22 220 164 5.000% due 10/15/19 (Þ) 30 33 7.200% due 04/01/25 210 166 Cooperatieve Rabobank UA Nokia OYJ 4.375% due 08/04/25 400 422 6.625% due 05/15/39 770 835 5.250% due 08/04/45 440 502 Pernod Ricard SA 11.000% due 06/29/49 (ƒ)(Þ) 359 435 4.450% due 01/15/22 (Þ) 150 165 Credit Suisse AG Perrigo Co. PLC 1.750% due 01/29/18 755 755 2.300% due 11/08/18 595 597 Credit Suisse Group Funding Guernsey, 4.000% due 11/15/23 425 437 Ltd. Perrigo Finance Unlimited Co. 4.550% due 04/17/26 (Þ) 1,040 1,092 3.500% due 03/15/21 390 403 Dryden 37 Senior Loan Fund 4.375% due 03/15/26 340 355 Series 2015-37A Class A Peru Government International Bond 2.180% due 04/15/27 (Ê)(Þ) 540 541 6.550% due 03/14/37 10 14 Ecopetrol SA 5.625% due 11/18/50 80 106 5.375% due 06/26/26 60 62 Petrobras Global Finance BV 5.875% due 05/28/45 220 202 5.750% due 01/20/20 (Å) 30 31 Emera, Inc. 5.375% due 01/27/21 (Å) 320 316 Series 16-A 6.250% due 03/17/24 (Å) 80 78 6.750% due 06/15/76 610 656 Petroleos Mexicanos Ensco PLC 4.625% due 09/21/23 (Þ) 385 386 4.700% due 03/15/21 540 485 6.875% due 08/04/26 (Þ) 50 56 5.200% due 03/15/25 75 55 6.625% due 06/15/35 100 102 5.750% due 10/01/44 515 315 6.375% due 01/23/45 100 96 Fortis, Inc. Series REGS 2.100% due 10/04/21 (Þ) 310 309 6.875% due 08/04/26 30 34 3.055% due 10/04/26 (Þ) 970 966 GE Capital International Funding Co. Poland Government International Bond 5.125% due 04/21/21 160 181 Unlimited Co 4.000% due 01/22/24 40 44 Series WI 4.418% due 11/15/35 200 224 Province of Quebec Canada GlaxoSmithKline Capital PLC 1.065% due 09/04/18 (Ê) 335 335 2.850% due 05/08/22 60 63 0.977% due 07/21/19 (Ê) 480 480 Global SC Finance II SRL Qatar Government International Bond Series 2014-1A Class A2 4.625% due 06/02/46 (Þ) 665 727 3.090% due 07/17/29 (Þ) 321 311 Rio Tinto Finance USA, Ltd. HBOS PLC 3.750% due 09/20/21 70 76 Series GMTN Royal Bank of Scotland Group PLC 6.750% due 05/21/18 (Þ) 300 321 6.400% due 10/21/19 180 199 HSBC Bank PLC 6.125% due 12/15/22 70 74 7.650% due 05/01/25 375 472 3.875% due 09/12/23 935 920 HSBC Holdings PLC 5.125% due 05/28/24 220 220 2.650% due 01/05/22 835 832 Royal Bank of Scotland NV 3.900% due 05/25/26 955 989 4.650% due 06/04/18 30 31 Indonesia Government International Schlumberger Norge AS Bond 4.200% due 01/15/21 (Þ) 70 76 Series REGS Seagate HDD Cayman 3.750% due 04/25/22 200 211 4.750% due 06/01/23 580 574 Intelsat Jackson Holdings SA SFR Group SA 7.250% due 04/01/19 1,100 885 7.375% due 05/01/26 (Þ) 430 440 Limerock CLO II, Ltd. Shell International Finance BV Series 2014-2A Class A 1.387% due 11/10/18 (Ê) 1,000 1,007 2.179% due 04/18/26 (Ê)(Þ) 540 540 4.375% due 03/25/20 10 11 Magnetite XII, Ltd. 2.875% due 05/10/26 795 807 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 33 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.375% due 05/11/45 250 270 4.250% due 04/28/22 (Ê) 100 99 4.000% due 05/10/46 320 327 Albertsons LLC Term Loan B4 Shire Acquisitions Investments Ireland 4.500% due 08/22/21 (Ê) 75 75 DAC Albertsons LLC Term Loan B6 1.900% due 09/23/19 975 974 4.750% due 06/22/23 (Ê) 105 106 Sirius International Group, Ltd. Allison Transmission, Inc. Term Loan B3 7.506% due 05/29/49 (ƒ)(Þ) 365 367 1.000% due 08/23/19 (Ê)(v) 57 57 Sky PLC American Airlines, Inc. 1st Lien Term 6.100% due 02/15/18 (Þ) 505 533 Loan B Southern Copper Corp. 3.250% due 05/21/20 (Ê)(v) 100 100 6.750% due 04/16/40 10 11 American Builders & Contractors Supply 5.250% due 11/08/42 140 132 Co., Inc. Term Loan Standard Chartered PLC 3.500% due 04/16/20 (Ê) 100 100 5.700% due 03/26/44 (Þ) 200 213 B/E Aerospace, Inc. Term Loan B Suncor Energy, Inc. 3.850% due 12/16/21 (Ê) 100 101 5.950% due 12/01/34 441 534 Berry Plastics Group, Inc. 1st Lien Term Telefonica Emisiones SAU Loan H 5.134% due 04/27/20 40 44 3.750% due 10/01/22 (Ê) 123 124 Tengizchevroil Finance Co. International, Boyd Gaming Corp. Term Loan B2 Ltd. 1.000% due 08/16/23 (v) 100 101 4.000% due 08/15/26 (Þ) 225 223 Catalent Pharma Solutions, Inc. Term Teva Pharmaceutical Finance Loan B Netherlands III BV 1.000% due 05/20/21 (Ê)(v) 64 64 2.200% due 07/21/21 950 946 Charter Communications Operating LLC 2.800% due 07/21/23 435 436 1st Lien Term Loan I 3.500% due 01/24/23 (Ê) 100 100 Toronto-Dominion Bank (The) 2.125% due 04/07/21 555 562 CWGS Group LLC 1st Lien Term Loan B 3.625% due 09/15/31 550 552 5.750% due 02/20/20 (Ê) 99 99 Dollar Tree, Inc. Term Loan B3 Trade MAPS 1, Ltd. 1.000% due 07/06/22 (v) 33 33 Series 2013-1A Class A 1.218% due 12/10/18 (Ê)(Þ) 640 639 First Data Corp. 1st Lien Term Loan B 1.000% due 03/24/21 (Ê)(v) 97 97 Transcanada Trust Series 16-A HCA, Inc. Term Loan B7 5.875% due 08/15/76 790 836 3.588% due 03/01/24 84 85 Hilton Worldwide Finance LLC Term Transocean, Inc. Loan 3.750% due 10/15/17 984 989 1.000% due 10/25/23 (Ê)(v) 110 110 6.800% due 03/15/38 270 177 Kronos, Inc. 1st Lien Term Loan B Tyco Electronics Group SA 1.000% due 10/30/19 (Ê)(v) 20 20 6.550% due 10/01/17 450 473 Level 3 Financing, Inc. Term Loan B2 UBS AG 3.500% due 05/31/22 (Ê) 100 101 Series BKNT MacDermid, Inc. 1st Lien Term Loan 1.800% due 03/26/18 1,390 1,393 5.500% due 06/07/20 (Ê) 600 601 UBS Group Funding Jersey, Ltd. MGM Growth Properties Operating 2.650% due 02/01/22 (Þ) 665 664 Partnership, LP Term Loan 4.125% due 04/15/26 (Þ) 625 657 4.000% due 04/25/23 (Ê) 100 101 Valeant Pharmaceuticals International, Michaels Stores, Inc. 1st Lien Term Inc. Loan B 5.875% due 05/15/23 (Þ) 190 164 1.000% due 01/28/20 (Ê)(v) 100 100 Validus Holdings, Ltd. MultiPlan, Inc. 1st Lien Term Loan B 8.875% due 01/26/40 270 377 5.000% due 05/25/23 (Ê) 96 97 Virgin Media Investment Holdings, Ltd. Neptune Finco Corp. 1st Lien Term Term Loan Loan B 1.000% due 06/30/23 (Ê)(v) 100 100 5.000% due 10/09/22 (Ê) 100 100 Vodafone Group PLC Party City Holdings, Inc. Term Loan 7.875% due 02/15/30 560 777 1.000% due 08/19/22 (Ê)(v) 100 100 Voya CLO, Ltd. PET Acquisition Merger Sub LLC 1st Series 2014-4A Class A1 Lien Term Loan B1 2.173% due 10/14/26 (Ê)(Þ) 310 310 5.000% due 01/26/23 (Ê) 100 101 Yara International ASA PetSmart, Inc. 1st Lien Term Loan B 3.800% due 06/06/26 (Þ) 820 846 4.250% due 03/10/22 (Ê) 100 100 48,057 Pharmaceutical Product Development Loan Agreements - 0.5% LLC 1st Lien Term Loan B Air Medical Group Holdings, Inc. 1st 4.250% due 08/18/22 (Ê) 170 170 Lien Term Loan B See accompanying notes which are an integral part of this quarterly report. 34 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Reynolds Group Holdings, Inc. Term Series 2011-R11 Class 20A5 Loan 3.069% due 03/26/35 (Ê)(Þ) 116 116 4.250% due 01/21/23 (Ê) 100 100 Bear Stearns Adjustable Rate Mortgage RPI Finance Trust 1st Lien Term Loan Trust B4 Series 2003-8 Class 4A1 3.500% due 12/11/20 (Ê) 120 120 3.087% due 01/25/34 (Ê) 91 91 ServiceMaster Co. LLC (The) 1st Lien Series 2004-5 Class 2A Term Loan B 3.489% due 07/25/34 (Ê) 318 317 4.250% due 07/01/21 (Ê) 20 20 Series 2004-9 Class 22A1 Sungard Availability Services Capital, 3.496% due 11/25/34 (Ê) 15 15 Inc. Covenant-Lite 1st Lien Term Series 2005-2 Class A1 Loan B 2.920% due 03/25/35 (Ê) 222 223 6.000% due 03/31/19 (Ê) 393 369 Bear Stearns Commercial Mortgage T-Mobile USA, Inc. 1st Lien Term Loan Securities Trust B Series 2007-PW15 Class A4 3.500% due 11/09/22 (Ê) 100 101 5.331% due 02/11/44 418 421 Univision Communications, Inc. 1st Lien Term Loan C4 CFCRE Commercial Mortgage Trust 1.000% due 03/01/20 (Ê)(v) 120 120 Series 2011-C2 Class C UPC Financing Partnership 1st Lien 5.885% due 12/15/47 (Þ) 195 218 Term Loan AN Series 2016-C3 Class A3 1.000% due 08/31/24 (Ê)(v) 100 100 3.865% due 01/10/48 1,150 1,265 XPO Logistics, Inc. Term Loan B2 CGCMT Trust 4.250% due 10/30/21 (Ê) 100 100 Series 2009-RR1 Class MA4A Zebra Technologies Corp. Term Loan B 5.485% due 03/17/51 (Þ) 300 301 4.089% due 10/27/21 (Ê) 97 98 CHL Mortgage Pass-Through Trust Series 2004-22 Class A3 Mortgage-Backed Securities - 21.4% 4,170 2.725% due 11/25/34 (Ê) 60 57 American Home Mortgage Investment Series 2004-HYB9 Class 1A1 Trust 2.852% due 02/20/35 (Ê) 79 79 Series 2004-4 Class 4A Series 2005-3 Class 1A2 3.245% due 02/25/45 (Ê) 32 32 0.815% due 04/25/35 (Ê) 12 10 Banc of America Commercial Mortgage Citigroup Commercial Mortgage Trust Trust Series 2015-GC29 Class C Series 2007-2 Class AJ 4.293% due 04/10/48 100 101 5.634% due 04/10/49 120 111 Citigroup Mortgage Loan Trust, Inc. Series 2007-2 Class AM Series 2005-11 Class A2A 5.801% due 04/10/49 210 214 2.930% due 10/25/35 (Ê) 16 15 Banc of America Merrill Lynch Series 2007-AR8 Class 2A1A Commercial Mortgage Securities Trust 3.126% due 07/25/37 (Ê) 282 266 Series 2014-520M Class A Commercial Mortgage Loan Trust 4.325% due 08/15/46 (Þ) 200 230 Series 2008-LS1 Class A4B Banc of America Merrill Lynch 6.296% due 12/10/49 82 85 Commercial Mortgage Trust Commercial Mortgage Trust Series 2008-1 Class A4 Series 2013-300P Class A1 6.436% due 02/10/51 416 432 4.353% due 08/10/30 (Þ) 195 219 Banc of America Mortgage Securities, Series 2013-CR13 Class A1 Inc. 1.259% due 11/10/18 512 512 Series 2004-11 Class 2A1 Series 2014-277P Class A 5.750% due 01/25/35 33 34 3.732% due 08/10/49 (Þ) 205 222 Banc of America Re-REMIC Trust Series 2014-UBS4 Class A1 Series 2010-UB5 Class A4A 1.309% due 08/10/47 211 211 5.649% due 02/17/51 (Þ) 442 446 Series 2015-LC19 Class A4 Bayview Commercial Asset Trust 3.183% due 02/10/48 191 201 Series 2006-2A Class A2 Series 2015-LC19 Class B 0.804% due 07/25/36 (Ê)(Þ) 294 257 3.829% due 02/10/48 100 106 BCAP LLC Trust Series 2016-GCT Class A Series 2009-RR11 Class 7A1 2.681% due 08/10/29 (Þ) 140 144 2.893% due 02/26/36 (Ê)(Þ) 94 94 Credit Suisse Commercial Mortgage Series 2010-RR7 Class 3A1 Trust 2.882% due 08/26/35 (Ê)(Þ) 224 223 Series 2006-C1 Class G Series 2010-RR7 Class 3A12 5.855% due 02/15/39 (Þ) 345 344 2.798% due 08/26/35 (Ê)(Þ) 1,000 724 Series 2006-C5 Class A1A Series 2011-R11 Class 15A1 5.297% due 12/15/39 171 171 3.037% due 10/26/33 (Ê)(Þ) 207 209 Series 2007-C1 Class A3 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 35 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.383% due 02/15/40 45 45 3.700% due 2034 499 558 Credit Suisse First Boston Mortgage 5.500% due 2034 29 33 Securities Corp. 4.500% due 2035 742 821 Series 2005-C3 Class AJ 5.500% due 2037 279 314 4.771% due 07/15/37 — — 5.500% due 2038 886 1,011 CSAIL Commercial Mortgage Trust 6.000% due 2039 88 100 Series 2015-C4 Class E 4.000% due 2040 442 487 3.585% due 11/15/48 500 342 CSMC Mortgage-Backed Trust 5.500% due 2040 1,051 1,197 Series 2007-2 Class 3A4 6.000% due 2040 253 290 5.500% due 03/25/37 382 346 4.000% due 2041 775 845 Series 2011-4R Class 5A1 6.000% due 2041 277 317 3.158% due 05/27/36 (Þ) 155 155 3.000% due 2042 841 879 DBCCRE Mortgage Trust 3.500% due 2043 1,601 1,709 Series 2014-ARCP Class A 4.000% due 2044 1,439 1,587 4.238% due 01/10/34 (Þ) 270 293 3.500% due 2045 5,972 6,315 Series 2014-ARCP Class C 4.000% due 2046 2,480 2,691 5.099% due 01/10/34 (Þ) 575 603 4.500% due 2046 783 880 DBJPM Mortgage Trust 15 Year TBA(Ï) Series 2016-C3 Class A5 2.500% 14,345 14,830 2.890% due 09/10/49 240 247 3.000% 1,000 1,048 DBUBS Mortgage Trust 3.500% 900 948 Series 2011-LC1A Class A1 4.000% 400 413 3.742% due 11/10/46 (Þ) 10 10 30 Year TBA(Ï) EQTY Mortgage Trust 3.000% 23,755 24,632 Series 2014-INNS Class E 3.500% 2,100 2,209 3.954% due 05/08/31 (Ê)(Þ) 400 391 4.000% 2,700 2,896 Fannie Mae 4.500% 2,600 2,844 3.170% due 2018 1,164 1,193 5.000% 1,400 1,554 3.950% due 2020 405 438 5.500% due 2020 11 11 Series 2003-343 Class 6 Interest Only STRIP 4.250% due 2021 395 438 5.000% due 10/25/33 33 6 4.283% due 2021 623 684 Series 2003-345 Class 18 2.860% due 2022 219 231 Interest Only STRIP 5.500% due 2022 57 61 4.500% due 12/25/18 23 1 2.000% due 2023 1,136 1,154 Series 2003-345 Class 19 2.500% due 2024 755 783 Interest Only STRIP 4.000% due 2025 256 271 4.500% due 01/25/19 24 1 4.500% due 2025 524 562 Series 2005-365 Class 12 2.320% due 2026 394 401 Interest Only STRIP 3.100% due 2026 275 296 5.500% due 12/25/35 85 14 3.190% due 2026 371 401 Series 2006-369 Class 8 3.400% due 2026 360 396 Interest Only STRIP 4.000% due 2026 265 278 5.500% due 04/25/36 13 3 Fannie Mae Connecticut Avenue 6.000% due 2026 66 75 Securities 2.640% due 2027 418 436 Series 2016-C02 Class 1M2 2.660% due 2027 395 412 6.438% due 09/25/28 (Ê) 220 243 4.500% due 2027 487 500 Series 2016-C04 Class 1M1 6.000% due 2027 41 47 1.926% due 01/25/29 (Ê) 713 718 3.050% due 2028 425 455 Series 2016-C04 Class 1M2 3.630% due 2029 345 384 4.726% due 01/25/29 (Ê) 720 740 3.320% due 2030 384 418 Series 2016-C05 Class 2M1 3.360% due 2030 395 433 1.844% due 01/25/29 (Ê) 237 238 3.500% due 2030 228 241 Fannie Mae Grantor Trust 3.030% due 2031 417 439 Series 2001-T4 Class A1 5.000% due 2031 220 245 7.500% due 07/25/41 319 391 6.000% due 2032 45 52 Fannie Mae REMIC Trust 3.000% due 2033 1,487 1,563 Series 2004-W5 Class A1 3.500% due 2033 1,194 1,271 6.000% due 02/25/47 232 263 5.000% due 2033 11 12 Fannie Mae REMICS 6.150% due 2033(Ê) 76 87 Series 1999-56 Class Z 3.500% due 2034 251 267 7.000% due 12/18/29 17 20 See accompanying notes which are an integral part of this quarterly report. 36 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2003-35 Class FY Interest Only STRIP 0.925% due 05/25/18 (Ê) 10 10 1.617% due 02/25/18 5,915 96 Series 2005-24 Class ZE Series 2015-KF12 Class A 5.000% due 04/25/35 360 402 1.224% due 09/25/22 (Ê) 584 584 Series 2005-110 Class MB Series 2016-K053 Class A2 5.500% due 09/25/35 38 40 2.995% due 12/25/25 390 419 Series 2009-39 Class LB Series 2016-KF15 Class A 4.500% due 06/25/29 229 250 1.070% due 02/25/23 (Ê) 2,414 2,419 Series 2009-96 Class DB Series 2016-KF17 Class A 4.000% due 11/25/29 286 308 0.950% due 03/25/23 (Ê) 1,522 1,523 Series 2010-95 Class S Series 2016-KIR1 Class A2 Interest Only STRIP 2.849% due 03/25/26 160 167 6.075% due 09/25/40 (Ê) 814 176 Federal Home Loan Mortgage Corp. Series 2012-55 Class PC Structured Pass-Through Securities 3.500% due 05/25/42 700 751 Series 2003-56 Class A5 Series 2013-111 Class PL 5.231% due 05/25/43 269 302 2.000% due 12/25/42 570 551 First Horizon Mortgage Pass-Through Series 2016-23 Class ST Trust Interest Only STRIP Series 2005-AR4 Class 2A1 5.547% due 11/25/45 (Ê) 571 143 2.892% due 10/25/35 (Ê) 479 396 Series 2016-61 Class BS Freddie Mac Interest Only STRIP 4.500% due 2018 1,451 1,487 5.613% due 09/25/46 (Ê) 587 116 4.500% due 2020 3,997 4,102 Fannie Mae-Aces 3.500% due 2030 189 201 Series 2012-M8 Class ASQ2 3.000% due 2031 421 443 1.520% due 12/25/19 1,072 1,075 5.500% due 2037 139 151 Series 2013-M4 Class ASQ2 5.500% due 2038 575 665 1.451% due 02/25/18 475 477 6.000% due 2038 141 162 Series 2014-M1 Class A1 5.000% due 2040 402 445 2.325% due 07/25/23 167 171 4.000% due 2041 1,837 2,028 Series 2014-M13 Class AB2 4.500% due 2041 400 439 2.951% due 08/25/24 510 536 5.500% due 2041 408 464 Series 2014-M13 Class ASQ2 3.000% due 2042 251 261 1.637% due 11/25/17 1,821 1,826 3.500% due 2043 1,382 1,485 Series 2015-M1 Class ASQ2 4.000% due 2044 898 978 1.626% due 02/25/18 1,236 1,240 3.500% due 2045 2,494 2,667 Series 2015-M7 Class ASQ1 4.000% due 2045 1,559 1,680 0.882% due 04/25/18 462 461 3.000% due 2046 3,194 3,322 Series 2015-M7 Class ASQ2 3.500% due 2046 8,452 8,918 1.550% due 04/25/18 465 467 4.000% due 2046 2,873 3,098 Series 2015-M11 Class A1 2.097% due 04/25/25 723 735 30 Year TBA(Ï) 3.000% 1,000 1,039 Series 2015-M15 Class ASQ1 3.500% 300 316 0.849% due 01/25/19 1,171 1,169 Series 2016-M2 Class ABV2 Freddie Mac Reference REMIC 2.131% due 01/25/23 660 660 Series 2006-R006 Class ZA Series 2016-M3 Class ASQ2 6.000% due 04/15/36 503 583 2.263% due 02/25/23 895 916 Series 2006-R007 Class ZA Series 2016-M6 Class AB2 6.000% due 05/15/36 431 490 2.395% due 05/25/26 860 864 Freddie Mac REMICS Series 2003-2624 Class QH Series 2016-M7 Class A2 5.000% due 06/15/33 137 153 2.499% due 09/25/26 210 213 Series 2007-3335 Class FT Series 2016-M7 Class AV2 0.674% due 08/15/19 (Ê) 18 18 2.157% due 10/25/23 2,035 2,068 Series 2009-3569 Class NY FDIC Trust 5.000% due 08/15/39 1,400 1,589 Series 2010-R1 Class A 2.184% due 05/25/50 (Þ) 534 534 Series 2010-3632 Class PK Series 2011-R1 Class A 5.000% due 02/15/40 284 314 2.672% due 07/25/26 (Þ) 8 8 Series 2010-3653 Class B Federal Home Loan Mortgage Corp. 4.500% due 04/15/30 391 430 Multifamily Structured Pass-Through Series 2010-3704 Class DC Certificates 4.000% due 11/15/36 291 309 Series 2011-K702 Class X1 Series 2012-4010 Class KM 3.000% due 01/15/42 206 214 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 37 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2013-4233 Class MD GMACM Mortgage Loan Trust 1.750% due 03/15/25 302 304 Series 2005-AR2 Class 4A Freddie Mac Strips 3.407% due 05/25/35 (Ê) 5 5 Series 2012-271 Class 30 GS Mortgage Securities Trust 3.000% due 08/15/42 1,294 1,343 Series 2013-GC12 Class A1 Series 2014-334 Class S7 0.742% due 06/10/46 101 101 Interest Only STRIP Series 2013-GC14 Class AS 5.592% due 08/15/44 (Ê) 251 61 4.507% due 08/10/46 (Þ) 235 265 Freddie Mac Structured Agency Credit Series 2013-GC16 Class A1 Risk Debt Notes 1.264% due 11/10/46 35 35 Series 2016-DNA2 Class M3 Series 2015-GS1 Class C 5.786% due 10/25/28 (Ê) 380 400 4.570% due 11/10/48 180 191 Freddie Mac Whole Loan Securities GSMPS Mortgage Loan Trust Trust Series 2006-RP1 Class 1A2 Series 2016-SC01 Class M1 7.500% due 01/25/36 (Þ) 2 2 3.883% due 07/25/46 256 256 GSR Mortgage Loan Trust FREMF Mortgage Trust Series 2005-AR7 Class 6A1 Series 2012-K705 Class B 3.085% due 11/25/35 (Ê) 33 32 4.302% due 09/25/44 (Þ) 217 226 HarborView Mortgage Loan Trust Series 2013-K24 Class B Series 2005-4 Class 3A1 3.622% due 11/25/45 (Þ) 360 377 3.098% due 07/19/35 (Ê) 62 54 Series 2015-K721 Class B JPMBB Commercial Mortgage Securities 3.681% due 11/25/47 (Þ) 340 339 Trust Series 2016-K57 Class C Series 2013-C14 Class AS 3.919% due 08/25/49 (Þ) 120 99 4.409% due 08/15/46 250 278 Ginnie Mae JPMorgan Alternative Loan Trust Series 2007-26 Class SD Series 2006-A2 Class 3A1 Interest Only STRIP 3.029% due 05/25/36 (Ê) 744 569 6.270% due 05/16/37 (Ê) 848 179 JPMorgan Chase Commercial Mortgage Series 2010-H03 Class HI Securities Trust Interest Only STRIP Series 2004-LN2 Class B 1.482% due 03/20/60 4,492 172 5.466% due 07/15/41 150 149 Series 2010-H04 Class BI Series 2005-CB12 Class AJ Interest Only STRIP 4.987% due 09/12/37 238 238 1.406% due 04/20/60 1,038 46 Series 2007-LDPX Class A3 Series 2010-H12 Class PT 5.420% due 01/15/49 328 331 5.470% due 11/20/59 216 220 Series 2011-C3 Class A2 Series 2010-H22 Class JI 3.673% due 02/15/46 (Þ) 2 2 Interest Only STRIP Series 2015-FL7 Class A 2.507% due 11/20/60 1,843 116 1.774% due 05/15/28 (Ê)(Þ) 213 212 Series 2011-H02 Class BI Series 2015-MAR7 Class E Interest Only STRIP 5.962% due 06/05/32 (Þ) 500 485 0.424% due 02/20/61 7,016 85 JPMorgan Mortgage Trust Series 2012-135 Class IO Series 2004-A2 Class 3A1 Interest Only STRIP 2.705% due 05/25/34 (Ê) 24 24 0.688% due 01/16/53 2,118 93 Series 2005-A1 Class 6T1 Series 2016-21 Class ST 3.089% due 02/25/35 (Ê) 7 7 Interest Only STRIP Series 2005-A5 Class TA1 5.638% due 02/20/46 (Ê) 373 87 3.058% due 08/25/35 (Ê) 58 57 Series 2016-51 Class NS Series 2005-S3 Class 1A2 Interest Only STRIP 5.750% due 01/25/36 23 19 5.518% due 04/20/46 (Ê) 197 40 Series 2006-A6 Class 1A2 Ginnie Mae I 3.069% due 10/25/36 (Ê) 92 83 2.140% due 2023 558 561 LB Commercial Mortgage Trust Ginnie Mae II Series 2007-C3 Class AM 2.000% due 2040(Ê) 279 290 6.114% due 07/15/44 920 940 2.125% due 2040(Ê) 201 207 LB-UBS Commercial Mortgage Trust 3.500% due 2040(Ê) 33 35 Series 2005-C7 Class F 5.292% due 2060 388 408 5.350% due 11/15/40 405 408 4.723% due 2063 174 184 Mastr Adjustable Rate Mortgages Trust 4.695% due 2064 596 624 Series 2006-2 Class 4A1 30 Year TBA(Ï) 2.923% due 02/25/36 (Ê) 35 32 3.000% 2,000 2,091 Mastr Alternative Loan Trust 3.500% 700 743 Series 2003-4 Class B1 See accompanying notes which are an integral part of this quarterly report. 38 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.028% due 06/25/33 47 42 RFMSI Trust Series 2004-10 Class 5A6 Series 2006-SA4 Class 2A1 5.750% due 09/25/34 28 29 4.123% due 11/25/36 (Ê) 139 122 Merrill Lynch Mortgage Investors Trust Rialto Capital Management LLC Series 2005-A10 Class A Series 2014-LT5 Class A 0.735% due 02/25/36 (Ê) 42 38 2.850% due 05/15/24 (Þ) 16 16 ML-CFC Commercial Mortgage Trust RREF LLC Series 2007-5 Class AJ Series 2015-LT7 Class A 5.450% due 08/12/48 752 608 3.000% due 12/25/32 (Þ) 205 205 Series 2007-5 Class AJFL SG Commercial Mortgage Securities 5.450% due 08/12/48 (Þ) 680 550 Trust Morgan Stanley Bank of America Merrill Series 2016-C5 Class A4 Lynch Trust 3.055% due 10/10/48 475 489 Series 2015-C24 Class A4 Structured Adjustable Rate Mortgage 3.732% due 05/15/48 835 914 Loan Trust Series 2015-C24 Class C Series 2004-12 Class 2A 4.499% due 05/15/48 75 73 2.979% due 09/25/34 (Ê) 590 581 Structured Asset Securities Corp. Series 2015-C26 Class A3 Mortgage Pass-Through Certificates 3.211% due 11/15/48 875 908 Series 2003-34A Class 5A4 Morgan Stanley Capital I Trust 2.956% due 11/25/33 (Ê) 312 314 Series 2007-IQ14 Class A1A 5.665% due 04/15/49 309 313 Towd Point Mortgage Trust Series 2016-3 Class A1 Series 2007-IQ15 Class A4 2.250% due 08/25/55 (Þ) 537 537 6.114% due 06/11/49 319 328 Wachovia Bank Commercial Mortgage Series 2011-C1 Class A3 Trust 4.700% due 09/15/47 (Þ) 907 961 Series 2007-C31 Class AM Series 2011-C3 Class A4 5.591% due 04/15/47 500 507 4.118% due 07/15/49 115 126 Washington Mutual Mortgage Pass- Series 2012-C4 Class A2 Through Certificates Trust 2.111% due 03/15/45 26 26 Series 2003-AR7 Class A7 Series 2015-MS1 Class A4 2.676% due 08/25/33 (Ê) 130 130 3.779% due 05/15/48 200 221 Series 2005-AR13 Class A1A1 Series 2016-UBS9 Class A4 0.815% due 10/25/45 (Ê) 14 13 3.594% due 03/15/49 205 223 Wells Fargo Commercial Mortgage Trust MSBAM Commercial Mortgage Series 2016-BNK1 Class A3 Securities Trust 2.652% due 08/15/49 460 467 Series 2012-CKSV Class A2 Wells Fargo Mortgage Backed Securities 3.277% due 10/15/30 (Þ) 190 196 Trust MSCG Trust Series 2004-P Class 2A1 Series 2015-ALDR Class A2 2.994% due 09/25/34 (Ê) 165 170 3.577% due 06/07/35 (Þ) 255 268 Series 2006-2 Class 2A3 New Residential Mortgage Loan Trust 5.500% due 03/25/36 48 48 Series 2016-3A Class A1B Series 2006-AR2 Class 2A1 3.250% due 09/25/56 (Þ) 230 237 2.894% due 03/25/36 71 71 Nomura Resecuritization Trust Series 2006-AR6 Class 7A1 Series 2015-4R Class 1A14 2.963% due 03/25/36 (Ê) 225 222 0.590% due 03/26/47 (Ê)(Þ) 1,290 717 Series 2007-8 Class 1A16 Prime Mortgage Trust 6.000% due 07/25/37 52 52 Series 2004-CL1 Class 1A2 WFRBS Commercial Mortgage Trust 0.925% due 02/25/34 (Ê) 5 5 Series 2012-C9 Class A1 RBS Commercial Funding, Inc. Trust 0.673% due 11/15/45 25 25 Series 2013-GSP Class A Series 2013-C14 Class A1 3.961% due 01/13/32 (Þ) 200 219 0.836% due 06/15/46 126 126 RBSCF Trust Series 2014-C19 Class A3 Series 2010-RR3 Class MSCA 3.660% due 03/15/47 500 531 6.103% due 06/16/49 (Þ) 56 57 Series 2014-C24 Class D Series 2010-RR4 Class CMLA 3.692% due 11/15/47 (Þ) 280 201 6.296% due 12/16/49 (Þ) 105 107 186,897 RBSSP Resecuritization Trust Municipal Bonds - 0.4% Series 2010-3 Class 9A1 County of Montgomery Ohio Revenue 5.500% due 02/26/35 (Þ) 113 114 Bonds Residential Asset Securitization Trust 0.570% due 11/15/39 (Ê) 1,000 1,000 Series 2003-A15 Class 1A2 Municipal Electric Authority of Georgia 0.975% due 02/25/34 (Ê) 35 32 Revenue Bonds See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 39 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.637% due 04/01/57 750 1,012 New Zealand Government International 7.055% due 04/01/57 600 752 Bond Tender Option Bond Trust Receipts/ Series 0423 Certificates General Obligation 5.500% due 04/15/23 NZD 1,710 1,506 Unlimited Series 0427 0.740% due 08/01/49 (Ê)(Þ) 500 500 4.500% due 04/15/27 NZD 810 711 3,264 Series 0521 Non-US Bonds - 4.6% 6.000% due 05/15/21 NZD 4,120 3,534 Australia Government International Series 0925 Bond 2.000% due 09/20/25 NZD 490 387 Series 126 Norway Government International Bond 4.500% due 04/15/20 AUD 2,810 2,371 Series 473 Series 133 4.500% due 05/22/19 (Þ) NOK 8,550 1,174 5.500% due 04/21/23 AUD 1,190 1,121 Series 477 Series 140 1.750% due 03/13/25 (Þ) NOK 3,370 442 4.500% due 04/21/33 AUD 1,250 1,245 Peru Government International Bond Brazil Notas do Tesouro Nacional Serie B 5.700% due 08/12/24 PEN 4,510 1,367 Series NTNB 6.900% due 08/12/37 PEN 3,220 1,029 6.000% due 05/15/45 BRL 404 384 Poland Government International Bond Brazil Notas do Tesouro Nacional Serie F Series 0420 Series NTNF 1.500% due 04/25/20 PLN 1,490 382 10.000% due 01/01/21 BRL 1,930 581 Series 0421 10.000% due 01/01/23 BRL 4,755 1,404 2.000% due 04/25/21 PLN 1,480 383 10.000% due 01/01/25 BRL 4,060 1,186 Series 0726 Colombia Titulos de Tesoreria 2.500% due 07/25/26 PLN 5,030 1,269 Series B Russian Federal Bond - OFZ 10.000% due 07/24/24 COP 8,206,800 3,384 Series 6219 6.000% due 04/28/28 COP 847,700 269 7.750% due 09/16/26 RUB 42,660 665 Ireland Government International Bond Singapore Government International 5.400% due 03/13/25 EUR 1,470 2,364 Bond Malaysia Government International Bond 0.500% due 04/01/18 SGD 410 299 Series 0111 2.000% due 07/01/20 SGD 350 264 4.160% due 07/15/21 MYR 150 38 2.250% due 06/01/21 SGD 400 306 Series 0114 3.125% due 09/01/22 SGD 450 361 4.181% due 07/15/24 MYR 1,220 307 2.750% due 07/01/23 SGD 380 299 Series 0115 3.000% due 09/01/24 SGD 450 362 3.955% due 09/15/25 MYR 1,580 390 2.375% due 06/01/25 SGD 400 308 Series 0116 3.500% due 03/01/27 SGD 350 296 3.800% due 08/17/23 MYR 3,850 950 South Africa Government International Series 0215 Bond 3.795% due 09/30/22 MYR 1,610 396 Series R186 Series 0314 10.500% due 12/21/26 ZAR 5,270 431 4.048% due 09/30/21 MYR 610 153 Series R207 Series 0315 7.250% due 01/15/20 ZAR 5,710 408 3.659% due 10/15/20 MYR 1,274 313 Series R209 Series 0414 6.250% due 03/31/36 ZAR 8,450 449 3.654% due 10/31/19 MYR 1,060 261 Series R214 Series 0512 6.500% due 02/28/41 ZAR 20,700 1,102 3.314% due 10/31/17 MYR 460 112 40,526 Series 0515 United States Government Agencies - 0.9% 3.759% due 03/15/19 MYR 710 175 United States Treasury Inflation Indexed Mexican Bonos Bonds Series M 20 0.375% due 07/15/25 1,096 1,132 10.000% due 12/05/24 MXN 6,160 401 0.625% due 01/15/26 1,469 1,545 7.500% due 06/03/27 MXN 10,682 609 0.625% due 02/15/43 628 630 Series M 30 1.375% due 02/15/44 1,286 1,525 10.000% due 11/20/36 MXN 24,459 1,758 0.750% due 02/15/45 1,349 1,390 8.500% due 11/18/38 MXN 2,730 173 1.000% due 02/15/46 1,584 1,751 Series M 7,973 6.500% due 06/09/22 MXN 6,200 330 United States Government Treasuries - 23.2% 7.750% due 05/29/31 MXN 2,940 172 United States Treasury Inflation Indexed 7.750% due 11/13/42 MXN 32,660 1,945 Bonds 0.250% due 07/15/26 1,514 1,542 See accompanying notes which are an integral part of this quarterly report. 40 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ United States Treasury Notes Oct 2016 121.75 Call (25) USD 3,044 (ÿ) 5 0.750% due 10/31/17 4,164 4,167 United States Treasury 0.875% due 03/31/18 5,735 5,747 Bond Futures 0.625% due 04/30/18 9,149 9,134 Oct 2016 169.00 Call (10) USD 1,690 (ÿ) 11 0.750% due 07/31/18 4,125 4,124 Oct 2016 171.00 Call (5) USD 855 (ÿ) 3 0.750% due 08/31/18 1,125 1,125 Oct 2016 164.00 Put (7) USD 1,148 (ÿ) 2 1.000% due 03/15/19 12,239 12,286 Total Options Purchased 0.875% due 04/15/19 6,910 6,915 (cost $143) 52 0.875% due 09/15/19 1,220 1,220 1.250% due 02/29/20 12,944 13,061 Short-Term Investments - 24.4% 1.375% due 09/30/20 11,970 12,113 ABN AMRO Bank NV 1.375% due 04/30/21 50 51 1.543% due 10/28/16 (Ê)(Þ) 300 300 1.375% due 05/31/21 12,480 12,615 American Honda Finance Corp. 1.125% due 06/30/21 20 20 1.125% due 07/31/21 39,457 39,399 0.843% due 07/14/17 (Ê) 1,250 1,251 1.125% due 08/31/21 3,830 3,826 Anheuser-Busch InBev Worldwide, Inc. 1.250% due 07/31/23 350 346 0.751% due 10/13/16 (ç)(Þ)(~) 250 250 1.375% due 08/31/23 8,842 8,814 1.314% due 01/13/17 (Þ)(~) 350 349 1.750% due 09/30/23 8,140 8,341 1.212% due 04/21/17 (Þ)(~) 460 457 2.000% due 02/15/25 1,330 1,377 1.574% due 06/08/17 (Þ)(~) 250 248 1.625% due 05/15/26 12,070 12,086 AT&T, Inc. 1.500% due 08/15/26 8,410 8,328 1.600% due 02/15/17 335 336 3.500% due 02/15/39 2,545 3,151 3.875% due 08/15/40 1,839 2,399 1.700% due 06/01/17 745 747 2.500% due 02/15/46 180 186 Bank of America Corp. 2.500% due 05/15/46 (§) 24,308 25,158 Series GMTN 2.250% due 08/15/46 5,840 5,734 6.400% due 08/28/17 200 209 Bank of America NA 203,265 Series BKNT Total Long-Term Investments 1.208% due 05/08/17 (Ê) 300 300 (cost $694,785) 704,970 Bank of Montreal Series YCD Common Stocks - 0.0% 0.798% due 11/10/16 (ç)(Ê)(~) 750 750 Financial Services - 0.0% Bear Stearns Cos. LLC (The) Escrow GM Corp.(Å) 80,000 — 5.550% due 01/22/17 425 431 Total Common Stocks BNP Paribas SA (cost $—) — 2.375% due 09/14/17 40 40 BPCE SA Preferred Stocks - 0.1% 1.371% due 11/18/16 (Ê) 300 300 Brazil Notas do Tesouro Nacional Serie F Financial Services - 0.1% Series NTNF State Street Corp. 6,800 182 10.000% due 01/01/17 BRL 600 187 XLIT, Ltd. 700 559 Chariot Funding LLC 741 1.018% due 03/31/17 (Þ)(~) 750 745 Total Preferred Stocks Cooperatieve Rabobank UA (cost $753) 741 0.923% due 03/09/17 (Ê)(~) 1,330 1,329 CRC Funding LLC 0.924% due 01/05/17 (Þ)(~) 850 848 Options Purchased - 0.0% Credit Suisse AG (Number of Contracts) Series GMTN Cross Currency Options 1.315% due 05/26/17 (Ê) 300 300 (USD/GBP) Deutsche Telekom International Finance Oct 2016 1.24 Call (1) USD 2,480 (ÿ) — BV Oct 2016 1.30 Call (1) USD 2,600 (ÿ) 8 2.250% due 03/06/17 (Þ) 920 923 Oct 2016 1.30 Call (1) USD 2,600 (ÿ) 11 United States 10 Year DNB Bank ASA Treasury Note Futures Series YCD Oct 2016 131.50 Call (21) USD 2,762 (ÿ) 8 1.174% due 06/09/17 (Ê)(~) 1,330 1,330 Oct 2016 132.00 Call (18) USD 2,376 (ÿ) 4 eBay, Inc. United States 5 Year 1.350% due 07/15/17 610 611 Treasury Note Futures Fannie Mae-Aces See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 41 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2012-M13 Class ASQ2 0.150% due 01/12/17 3,215 3,213 1.246% due 08/25/17 605 605 United States Treasury Notes FCA US LLC Term Loan B 0.375% due 10/31/16 5,590 5,591 3.500% due 05/24/17 (Ê) 328 328 0.500% due 11/30/16 5,965 5,968 Federal Home Loan Bank Discount Verizon Communications, Inc. Notes Zero coupon due 10/07/16 46,750 46,750 1.234% due 06/09/17 (Ê) 150 150 General Electric Co. Vodafone Group PLC 1.086% due 12/29/16 (Ê) 430 430 1.625% due 03/20/17 1,260 1,262 Hartford Financial Services Group, Inc. Wells Fargo Bank NA (The) Series CD 5.375% due 03/15/17 200 204 1.245% due 06/12/17 (Ê)(~) 1,665 1,664 IBRD Discount Note Westpac Banking Corp. 0.010% due 10/04/16 1,000 1,000 Series YCD 1.212% due 03/01/17 (Ê)(~) 1,630 1,631 ING Bank NV Williams Partners, LP / Williams 3.750% due 03/07/17 (Þ) 1,500 1,516 Partners Finance Corp. Intesa Sanpaolo SpA 7.250% due 02/01/17 235 239 2.375% due 01/13/17 320 320 Total Short-Term Investments Liberty Street Funding LLC (cost $213,294) 213,316 0.691% due 10/11/16 (ç)(Þ)(~) 1,200 1,200 M&T Bank Corp. Total Investments 105.1% 6.875% due 06/15/16 (ƒ) 150 151 (identified cost $908,975) 919,079 Manufacturers & Traders Trust Co. Series BKNT 1.400% due 07/25/17 780 781 Other Assets and Liabilities, National Australia Bank, Ltd. Net - (5.1%) (44,678 ) 1.118% due 06/30/17 (Ê)(Þ) 520 520 Net Assets - 100.0% 874,401 Nordea Bank Finland PLC Series YCD 1.252% due 06/13/17 (Ê)(~) 1,665 1,665 Ontario Teachers' Finance Trust 1.017% due 12/02/16 (Þ)(~) 600 599 1.058% due 01/17/17 (Þ)(~) 500 499 1.197% due 02/10/17 (Þ)(~) 500 498 Province of British Columbia Canada 1.200% due 04/25/17 335 336 Russell U.S. Cash Management Fund 106,238,916 (8) 106,239 Samsung Electronics America, Inc. 1.750% due 04/10/17 (Þ) 305 306 Starbird Funding Corp. 0.934% due 12/19/16 (Þ)(~) 1,000 998 Statoil ASA 3.125% due 08/17/17 20 20 Thomson Reuters Corp. 1.650% due 09/29/17 700 702 Total Capital International SA 1.550% due 06/28/17 895 898 Toyota Motor Credit Corp. 1.008% due 02/16/17 (Ê) 265 265 1.125% due 05/16/17 1,200 1,201 United States Treasury Bills 0.051% due 10/06/16 250 250 0.091% due 10/06/16 3,500 3,500 0.319% due 10/06/16 (§) 320 320 0.325% due 10/06/16 (§) 4,480 4,479 0.330% due 10/06/16 2,770 2,768 0.385% due 10/06/16 2,010 2,009 See accompanying notes which are an integral part of this quarterly report. 42 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% Escrow GM Corp. 04/21/11 80,000 — — — Petrobras Global Finance BV 06/13/16 80,000 86.85 69 78 Petrobras Global Finance BV 06/13/16 320,000 91.01 291 316 Petrobras Global Finance BV 06/13/16 30,000 96.09 29 31 425 For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Australia 10 Year Bond Futures 380 AUD 52,067 12/16 442 British Pound Currency Futures 11 USD 894 12/16 (2 ) Euro-Bobl Futures 9 EUR 1,189 12/16 1 Eurodollar Futures 3 USD 423 12/16 1 Eurodollar Futures 49 USD 12,120 12/17 2 Japanese Yen Currency Futures 15 USD 1,854 12/16 6 United States 2 Year Treasury Note Futures 361 USD 78,867 12/16 55 United States 5 Year Treasury Note Futures 522 USD 63,431 12/16 184 United States 10 Year Treasury Note Futures 398 USD 52,187 12/16 124 United States Long Bond Futures 154 USD 25,897 12/16 (134 ) Short Positions Canada 10 Year Bond Futures 117 CAD 17,190 12/16 (30 ) Euro-Bobl Futures 42 EUR 5,548 12/16 (21 ) Euro-Bund Futures 195 EUR 32,311 12/16 (158 ) Euro-Buxl 30 Year Bond Futures 1 EUR 192 12/16 — Eurodollar Futures 49 USD 12,087 12/19 (3 ) Euro-OAT Futures 20 EUR 3,202 12/16 (18 ) Japan Government 10 Year Bond Futures 5 JPY 761,701 12/16 (47 ) Long Gilt Futures 105 GBP 13,676 12/16 103 United States 5 Year Treasury Note Futures 214 USD 26,005 12/16 (25 ) United States 10 Year Treasury Note Futures 240 USD 31,470 12/16 (102 ) United States 10 Year Ultra Bond Futures 14 USD 2,018 12/16 2 United States Long Bond Futures 17 USD 2,859 12/16 18 United States Ultra Bond Futures 8 USD 1,471 12/16 26 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 424 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Cross Currency Options (USD/GBP) Call 1 1.24 USD 2,480 10/03/16 — Cross Currency Options (USD/GBP) Call 1 1.24 USD 2,480 10/05/16 — United States 5 Year Treasury Note Futures Call 23 122.25 USD 2,812 10/21/16 (1 ) United States 10 Year Treasury Note Futures Call 21 132.50 USD 2,783 11/25/16 (8 ) United States 10 Year Treasury Note Futures Call 57 133.00 USD 7,581 11/25/16 (17 ) United States Treasury Bond Futures Call 5 174.00 USD 870 10/21/16 (1 ) United States Treasury Bond Futures Call 16 172.00 USD 2,752 11/25/16 (19 ) United States Treasury Bond Futures Call 7 178.00 USD 1,246 11/25/16 (3 ) United States Treasury Bond Futures Put 14 161.00 USD 2,254 10/21/16 (2 ) Total Liability for Options Written (premiums received $115) (51 ) See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 43 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Transactions in options written contracts for the period ended September 30, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 1 $ 107 Opened 238 144 Closed (93 ) (130 ) Expired (1 ) (6 ) Outstanding September 30, 2016 145 $ 115 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 48 AUD 63 10/04/16 — Bank of America USD 1,851 AUD 2,424 10/04/16 4 Bank of America USD 44 BRL 148 11/21/16 1 Bank of America USD 1,063 BRL 3,459 11/21/16 (14 ) Bank of America USD 15 COP 45,666 11/21/16 — Bank of America USD 1,085 COP 3,215,370 11/21/16 21 Bank of America USD 17 HUF 4,752 11/21/16 — Bank of America USD 2,498 HUF 688,665 11/21/16 14 Bank of America USD 14 IDR 183,757 11/21/16 — Bank of America USD 11 PLN 43 11/21/16 — Bank of America USD 2,494 PLN 9,464 11/21/16 (22 ) Bank of America USD 4 RUB 254 11/21/16 — Bank of America USD 1,090 RUB 71,216 11/21/16 32 Bank of America USD — TRY 1 11/21/16 — Bank of America USD 1 TRY 3 11/21/16 — Bank of America USD 1,091 TRY 3,260 11/21/16 (16 ) Bank of America USD 2,455 TRY 7,334 11/21/16 (35 ) Bank of America AUD 2,487 USD 1,908 10/04/16 5 Bank of America BRL 332 USD 98 11/21/16 (3 ) Bank of America BRL 7,783 USD 2,391 11/21/16 31 Bank of America HUF 10,692 USD 39 11/21/16 — Bank of America HUF 306,073 USD 1,115 11/21/16 (1 ) Bank of America IDR 32,578,094 USD 2,463 11/21/16 (26 ) Bank of America MYR 158 USD 38 11/21/16 — Bank of America MYR 9,945 USD 2,479 11/21/16 72 Bank of America RUB 113 USD 2 11/21/16 — Bank of America RUB 160,236 USD 2,443 11/21/16 (80 ) Bank of America TWD 106 USD 3 11/21/16 — Bank of America TWD 34,542 USD 1,117 11/21/16 9 Bank of Montreal HKD 8,561 USD 1,105 11/21/16 1 Citibank USD 482 RUB 32,000 10/13/16 27 Commonwealth Bank of Australia USD 1,819 AUD 2,432 10/21/16 42 Commonwealth Bank of Australia USD 6,366 AUD 8,511 10/21/16 145 Commonwealth Bank of Australia CHF 1,774 USD 1,817 10/21/16 (11 ) Commonwealth Bank of Australia CHF 3,991 USD 4,088 10/21/16 (24 ) Commonwealth Bank of Australia ILS 15,516 USD 4,118 10/21/16 (25 ) HSBC USD 4,082 CAD 5,395 10/21/16 30 HSBC USD 1,972 CNY 13,220 10/20/16 10 HSBC USD 6,398 JPY 651,635 10/21/16 33 HSBC USD 504 KRW 550,000 10/13/16 (5 ) HSBC CNY 26,863 USD 4,022 10/20/16 (5 ) HSBC JPY 186,181 USD 1,828 10/21/16 (9 ) HSBC KRW 550,000 USD 487 10/13/16 (12 ) HSBC NZD 685 USD 500 10/13/16 1 HSBC SEK 15,496 USD 1,818 10/21/16 10 HSBC SEK 54,235 USD 6,364 10/21/16 37 JPMorgan Chase USD 977 AUD 1,291 10/14/16 11 JPMorgan Chase USD 1,064 AUD 1,390 10/14/16 — JPMorgan Chase USD 785 BRL 2,558 10/17/16 (1 ) JPMorgan Chase USD 871 BRL 2,838 10/17/16 (1 ) JPMorgan Chase USD 764 CAD 1,009 10/14/16 5 See accompanying notes which are an integral part of this quarterly report. 44 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase USD 1,723 CAD 2,254 10/14/16 (4 ) JPMorgan Chase USD 1,046 CHF 1,020 10/14/16 5 JPMorgan Chase USD 64 CNY 430 10/20/16 — JPMorgan Chase USD 351 COP 1,088,761 10/14/16 26 JPMorgan Chase USD 650 COP 1,889,995 10/14/16 4 JPMorgan Chase USD 766 COP 2,238,781 10/18/16 9 JPMorgan Chase USD 1,408 COP 4,009,748 10/18/16 (21 ) JPMorgan Chase USD 55 CZK 1,335 10/14/16 — JPMorgan Chase USD 29 DKK 194 10/14/16 — JPMorgan Chase USD 489 EUR 435 10/14/16 — JPMorgan Chase USD 1,314 EUR 1,158 10/14/16 (13 ) JPMorgan Chase USD 38 GBP 29 10/14/16 — JPMorgan Chase USD 46 HKD 360 10/14/16 — JPMorgan Chase USD 84 JPY 8,400 10/14/16 (1 ) JPMorgan Chase USD 713 JPY 71,724 10/14/16 (6 ) JPMorgan Chase USD 1,579 MXN 31,042 10/14/16 20 JPMorgan Chase USD 1,720 MXN 32,637 10/14/16 (39 ) JPMorgan Chase USD 324 NOK 2,633 10/14/16 5 JPMorgan Chase USD 2,299 NOK 19,715 10/14/16 166 JPMorgan Chase USD 3,837 NOK 32,753 10/14/16 259 JPMorgan Chase USD 127 NZD 175 10/13/16 — JPMorgan Chase USD 1,332 NZD 1,823 10/14/16 (5 ) JPMorgan Chase USD 1,384 NZD 1,892 10/14/16 (7 ) JPMorgan Chase USD 123 PEN 415 10/14/16 — JPMorgan Chase USD 543 PEN 1,827 10/14/16 (4 ) JPMorgan Chase USD 460 PHP 22,061 10/14/16 (3 ) JPMorgan Chase USD 294 PLN 1,124 10/14/16 (1 ) JPMorgan Chase USD 560 PLN 2,247 10/14/16 28 JPMorgan Chase USD 569 PLN 2,259 10/14/16 22 JPMorgan Chase USD 718 SGD 972 10/14/16 (5 ) JPMorgan Chase USD 1,044 SGD 1,419 10/14/16 (3 ) JPMorgan Chase USD 490 THB 17,032 10/14/16 1 JPMorgan Chase USD 642 TRY 1,992 10/14/16 21 JPMorgan Chase USD 1,533 TRY 4,542 10/14/16 (23 ) JPMorgan Chase USD 684 ZAR 9,208 10/14/16 (14 ) JPMorgan Chase USD 1,123 ZAR 16,697 10/14/16 91 JPMorgan Chase USD 1,417 ZAR 20,734 10/14/16 91 JPMorgan Chase AUD 13,562 USD 10,371 10/14/16 (7 ) JPMorgan Chase BRL 1,286 USD 395 10/17/16 1 JPMorgan Chase BRL 8,664 USD 2,696 10/17/16 42 JPMorgan Chase CAD 709 USD 537 10/14/16 (4 ) JPMorgan Chase CHF 1,454 USD 1,471 10/14/16 (27 ) JPMorgan Chase CHF 3,236 USD 3,304 10/14/16 (28 ) JPMorgan Chase COP 3,865,000 USD 1,230 10/14/16 (108 ) JPMorgan Chase COP 7,445,341 USD 2,452 10/14/16 (125 ) JPMorgan Chase COP 2,051,826 USD 705 10/18/16 (5 ) JPMorgan Chase CZK 622 USD 25 10/14/16 — JPMorgan Chase CZK 1,391 USD 58 10/14/16 — JPMorgan Chase CZK 2,053 USD 84 10/14/16 (2 ) JPMorgan Chase DKK 215 USD 32 10/14/16 — JPMorgan Chase DKK 264 USD 39 10/14/16 — JPMorgan Chase EUR 70 USD 79 10/14/16 — JPMorgan Chase EUR 103 USD 115 10/14/16 (1 ) JPMorgan Chase EUR 3,419 USD 3,800 10/14/16 (42 ) JPMorgan Chase GBP 170 USD 221 10/14/16 — JPMorgan Chase GBP 258 USD 335 10/14/16 — JPMorgan Chase HKD 331 USD 43 10/14/16 — JPMorgan Chase HKD 600 USD 77 10/14/16 — JPMorgan Chase JPY 80,456 USD 790 10/14/16 (4 ) JPMorgan Chase JPY 131,402 USD 1,314 10/14/16 18 JPMorgan Chase JPY 148,010 USD 1,443 10/14/16 (17 ) JPMorgan Chase JPY 166,887 USD 1,613 10/14/16 (33 ) JPMorgan Chase MXN 11,909 USD 636 10/14/16 22 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 45 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase MXN 22,539 USD 1,133 10/14/16 (28 ) JPMorgan Chase MXN 34,147 USD 1,803 10/14/16 44 JPMorgan Chase MYR 580 USD 142 10/14/16 2 JPMorgan Chase MYR 1,695 USD 418 10/14/16 8 JPMorgan Chase NOK 4,559 USD 531 10/14/16 (39 ) JPMorgan Chase NOK 13,821 USD 1,662 10/14/16 (67 ) JPMorgan Chase NZD 1,359 USD 1,000 10/13/16 11 JPMorgan Chase NZD 18,801 USD 13,404 10/14/16 (282 ) JPMorgan Chase PEN 286 USD 84 10/14/16 — JPMorgan Chase PEN 3,165 USD 935 10/14/16 1 JPMorgan Chase PEN 6,551 USD 1,970 10/14/16 36 JPMorgan Chase PHP 31,342 USD 662 10/14/16 13 JPMorgan Chase PHP 70,322 USD 1,485 10/14/16 29 JPMorgan Chase PLN 1,258 USD 316 10/14/16 (13 ) JPMorgan Chase PLN 1,589 USD 412 10/14/16 (4 ) JPMorgan Chase SGD 524 USD 387 10/14/16 3 JPMorgan Chase SGD 525 USD 389 10/14/16 4 JPMorgan Chase SGD 534 USD 394 10/14/16 2 JPMorgan Chase SGD 538 USD 398 10/14/16 3 JPMorgan Chase SGD 704 USD 518 10/14/16 2 JPMorgan Chase SGD 2,014 USD 1,480 10/14/16 3 JPMorgan Chase SGD 6,074 USD 4,497 10/14/16 42 JPMorgan Chase THB 78,459 USD 2,266 10/14/16 2 JPMorgan Chase TRY 1,412 USD 472 10/14/16 3 JPMorgan Chase ZAR 11,750 USD 809 10/14/16 (46 ) JPMorgan Chase ZAR 14,866 USD 1,079 10/14/16 (2 ) Royal Bank of Canada USD 4,089 EUR 3,647 10/21/16 11 Royal Bank of Canada USD 4,090 GBP 3,110 10/21/16 (58 ) Royal Bank of Canada USD 1,823 NZD 2,504 10/21/16 (1 ) Royal Bank of Canada USD 6,382 NZD 8,766 10/21/16 (4 ) Royal Bank of Canada EUR 5,672 USD 6,360 10/21/16 (17 ) Royal Bank of Canada GBP 41 USD 53 10/03/16 — Royal Bank of Canada GBP 4,837 USD 6,362 10/21/16 90 Royal Bank of Canada NOK 33,783 USD 4,082 10/21/16 (144 ) Royal Bank of Canada NZD 1,311 USD 976 10/13/16 22 State Street USD 17 CZK 401 11/21/16 — State Street USD 2,519 CZK 60,029 11/21/16 (19 ) State Street USD 10 HKD 79 11/21/16 — State Street USD 17 SGD 23 11/21/16 — State Street USD 2,496 SGD 3,334 11/21/16 (49 ) State Street USD 80 ZAR 1,147 11/21/16 3 State Street USD 1,083 ZAR 14,634 11/21/16 (26 ) State Street CZK 902 USD 38 11/21/16 — State Street CZK 26,679 USD 1,120 11/21/16 8 State Street SGD 10 USD 7 11/21/16 — State Street SGD 1,482 USD 1,109 11/21/16 22 Toronto Dominion Bank USD 500 NZD 683 10/13/16 (3 ) UBS TRY 10,950 USD 3,520 10/27/16 (111 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (19 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Long Reference Entity Barclays Capital U.S. Aggregate Bond Index Barclays USD 17,399 04/28/17 (9 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 17,389 04/28/17 — Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,235 04/28/17 (6 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 22,114 06/30/17 (12 ) Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) (27 ) See accompanying notes which are an integral part of this quarterly report. 46 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate with a fee ranging from -0.08% to 0.10%. Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ JPMorgan Chase DKK 7,200 Six Month CIBOR 0.510 % 05/05/25 (8 ) JPMorgan Chase DKK 10,470 Six Month CIBOR 0.943 % 05/05/25 (69 ) JPMorgan Chase HKD 8,440 Three Month HIBOR 1.420 % 05/14/25 (5 ) JPMorgan Chase HKD 11,750 Three Month HIBOR 2.160 % 05/14/25 (99 ) JPMorgan Chase CZK 26,650 Six Month PRIBOR 0.495 % 06/19/25 (2 ) JPMorgan Chase CZK 36,930 Six Month PRIBOR 1.280 % 06/19/25 (108 ) Merrill Lynch USD 11,136 Three Month LIBOR 1.267 % 05/15/23 21 Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) – ($2) (å) (270 ) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX NA High Yield Index Goldman Sachs USD 3,520 5.000 % 06/20/21 175 CDX NA Investment Grade Index Goldman Sachs USD 11,000 1.000 % 12/20/21 138 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $285 313 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Long-Term Investments Asset-Backed Securities $ — $ 46,219 $ 613 $ — $ 46,832 Corporate Bonds and Notes — 163,612 374 — 163,986 International Debt — 48,057 — — 48,057 Loan Agreements — 4,170 — — 4,170 Mortgage-Backed Securities — 186,287 610 — 186,897 Municipal Bonds — 3,264 — — 3,264 Non-US Bonds — 40,526 — — 40,526 United States Government Agencies — 7,973 — — 7,973 United States Government Treasuries — 203,265 — — 203,265 Common Stocks — Preferred Stocks 741 — — — 741 Options Purchased 33 19 — — 52 Short-Term Investments — 107,077 — 106,239 213,316 Total Investments 774 810,469 1,597 106,239 919,079 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 47 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Other Financial Instruments Assets Futures Contracts 964 — — — 964 Foreign Currency Exchange Contracts — 1,736 — — 1,736 Interest Rate Swap Contracts — 21 — — 21 Credit Default Swap Contracts — 313 — — 313 Liabilities Futures Contracts (540 ) — — — (540 ) Options Written (51 ) — — — (51 ) Foreign Currency Exchange Contracts — (1,755 ) — — (1,755 ) Interest Rate Swap Contracts — (291 ) — — (291 ) Total Return Swap Contracts — (27 ) — — (27 ) Total Other Financial Instruments * $ 373 $ (3 ) $ — $ — $ 370 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 48 Core Bond Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 95.8% LEG Immobilien AG(Æ) 2,706 259 Australia - 5.9% Telegent Systems, Inc. 49,500 1,118 BGP Holdings PLC(Æ)(Å) 926,311 — Vonovia SE 160,972 6,095 Dexus Property Group(Æ)(ö) 907,624 6,381 23,347 Goodman Group(ö) 442,460 2,472 GPT Group (The)(ö) 587,152 2,280 Hong Kong - 9.0% Investa Office Fund(ö) 111,129 390 Cheung Kong Property Holdings, Ltd. 2,135,000 15,746 Mirvac Group(ö) 2,597,570 4,462 Hang Lung Properties, Ltd. - ADR 1,162,000 2,638 Scentre Group(ö) 3,846,499 13,868 Henderson Land Development Co., Ltd. 264,904 1,584 Shopping Centres Australasia Property Hongkong Land Holdings, Ltd. 1,055,687 7,528 Group(ö) 101,305 175 Hysan Development Co., Ltd. 606,000 2,847 Stockland(ö) 371,295 1,355 Kerry Properties, Ltd. 343,500 1,131 Vicinity Centres(ö) 3,255,928 7,920 Link REIT(ö) 1,205,000 8,890 Viva Energy REIT, Ltd.(Æ)(ö) 884,094 1,624 New World Development Co., Ltd. 1,079,155 1,413 Westfield Corp.(ö) 1,040,843 7,761 Sino Land Co., Ltd. 200,000 357 48,688 Sun Hung Kai Properties, Ltd. 1,170,125 17,832 Swire Properties, Ltd. 2,041,668 6,009 Austria - 0.7% Wharf Holdings, Ltd. (The) 1,163,810 8,527 Atrium European Real Estate, Ltd.(Æ) 54,641 244 74,502 Buwog AG(Æ) 214,793 5,811 6,055 Ireland - 0.3% Green REIT PLC(Æ)(ö) 662,017 1,082 Belgium - 0.0% Hibernia REIT PLC(ö) 1,102,777 1,696 Befimmo(ö) 518 31 2,778 Brazil - 0.0% Italy - 0.0% BR Properties SA 10,845 29 Beni Stabili SpA SIIQ(Æ)(ö) 343,070 205 Canada - 1.9% Japan - 11.1% Allied Properties Real Estate Investment Activia Properties, Inc.(ö) 476 2,537 Trust(ö) 170,918 4,909 Advance Residence Investment Corp.(ö) 853 2,419 Boardwalk Real Estate Investment Aeon Mall Co., Ltd. 30,100 475 Trust(Ñ)(ö) 23,990 946 Daiwa Office Investment Corp.(ö) 69 424 Brookfield Canada Office Properties(ö) 25,606 537 Frontier Real Estate Investment Corp.(ö) 359 1,790 Chartwell Retirement Residences 122,466 1,475 Global One Real Estate Investment(ö) 199 760 Crombie Real Estate Investment Trust(ö) 31,050 339 GLP J-Reit(ö) 507 673 Dream Office Real Estate Investment Hulic Co., Ltd. 64,400 657 Trust(ö) 23,333 301 Hulic Reit, Inc.(ö) 1,600 2,853 First Capital Realty, Inc. Class A 139,752 2,341 Industrial & Infrastructure Fund RioCan Real Estate Investment Trust(ö) 76,371 1,585 Investment Corp.(ö) 14 71 Smart Real Estate Investment Trust(ö) 115,314 3,107 Invincible Investment Corp.(ö) 2,593 1,450 15,540 Japan Hotel REIT Investment Corp.(ö) 399 317 Japan Logistics Fund, Inc.(ö) 840 1,900 China - 0.0% Japan Real Estate Investment Corp.(ö) 756 4,517 China Overseas Land & Investment, Ltd. 110,000 377 Japan Rental Housing Investments, Inc. Finland - 0.3% (ö) 126 106 Citycon OYJ(Æ) 962,553 2,450 Japan Retail Fund Investment Corp.(ö) 1,532 3,784 Kenedix Office Investment Corp. Class France - 3.8% A(ö) 42 259 Fonciere Des Regions(ö) 4,898 456 Mitsubishi Estate Co., Ltd. 888,000 16,649 Gecina SA(ö) 36,802 5,787 Mitsui Fudosan Co., Ltd. 924,129 19,680 Icad, Inc.(ö) 20,231 1,578 Mori Hills REIT Investment Corp. Class Klepierre - GDR(ö) 390,376 17,892 A(ö) 1,202 1,799 Unibail-Rodamco SE(ö) 20,411 5,503 Mori Trust Sogo Reit, Inc.(ö) 1,178 2,068 31,216 Nippon Building Fund, Inc.(ö) 907 5,740 Nippon Prologis REIT, Inc.(ö) 226 572 Germany - 2.8% Nomura Real Estate Master Fund, Inc. ADO Properties SA(Þ) 62,281 2,490 (Æ)(ö) 2,270 3,791 alstria office REIT-AG(Æ)(ö) 315,968 4,339 NTT Urban Development Corp. 219,800 2,121 Deutsche EuroShop AG 4,690 218 Orix JREIT, Inc.(ö) 1,792 3,161 Deutsche Wohnen AG 242,851 8,828 Sekisui House Reit, Inc.(ö) 770 1,183 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 49 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Sumitomo Realty & Development Co., United Kingdom - 6.0% Ltd. 132,000 3,420 Assura PLC(ö) 1,594,109 1,204 Tokyo Tatemono Co., Ltd. 469,700 5,641 Big Yellow Group PLC(ö) 353,911 3,578 Tokyu REIT, Inc.(ö) 26 35 British Land Co. PLC (The)(ö) 904,856 7,434 United Urban Investment Corp.(ö) 738 1,344 Capital & Regional PLC(ö) 318,930 250 92,196 Derwent London PLC(ö) 58,300 1,969 Great Portland Estates PLC(ö) 559,322 4,598 Netherlands - 0.4% Hammerson PLC(ö) 1,085,530 8,275 Eurocommercial Properties NV 21,740 980 Helical PLC 19,324 68 NSI NV(ö) 233,791 969 Intu Properties PLC Class H(ö) 196,893 756 Vastned Retail NV(ö) 5,368 217 Kennedy Wilson Europe Real Estate Wereldhave NV(ö) 20,592 1,042 PLC 31,135 406 3,208 Land Securities Group PLC(ö) 323,310 4,444 LondonMetric Property PLC(ö) 1,728,133 3,580 Norway - 0.1% LXB Retail Properties PLC(Æ) 353,168 308 Entra ASA(Þ) 97,070 1,088 Segro PLC(ö) 1,384,378 8,155 Norwegian Property ASA 88,880 121 Shaftesbury PLC(ö) 714 9 1,209 St. Modwen Properties PLC 312,240 1,191 UNITE Group PLC (The) 387,115 3,185 Singapore - 1.4% Urban & Civic PLC 179,060 522 Ascendas Real Estate Investment Workspace Group PLC(ö) 23,830 216 Trust(ö) 367,100 681 50,148 CapitaLand Commercial Trust, Ltd.(Æ) (ö) 331,900 389 United States - 50.4% CapitaLand Mall Trust Class A(Æ)(ö) 2,374,300 3,793 Acadia Realty Trust(ö) 11,995 435 CapitaLand, Ltd. 241,800 571 Agree Realty Corp.(ö) 45,600 2,254 City Developments, Ltd. 394,900 2,644 Alexandria Real Estate Equities, Inc.(ö) 84,638 9,206 EC World Real Estate Investment Trust American Campus Communities, Inc.(ö) 2,436 124 Unit(Æ)(ö) 105,500 59 American Homes 4 Rent Class A(ö) 181,702 3,932 Frasers Logistics & Industrial Trust(Æ) Apartment Investment & Management (ö) 1,153,800 843 Co. Class A(ö) 130,277 5,981 Global Logistic Properties, Ltd. 459,700 633 AvalonBay Communities, Inc.(ö) 71,958 12,797 Keppel REIT(Æ)(ö) 727,800 596 Boston Properties, Inc.(ö) 61,644 8,402 Mapletree Commercial Trust(Æ)(ö) 85,400 100 Brandywine Realty Trust(Æ)(ö) 5,864 92 Mapletree Industrial Trust(Æ)(ö) 111,000 145 Brixmor Property Group, Inc.(Æ)(ö) 428,491 11,907 Mapletree Logistics Trust(Æ)(ö) 396,494 312 Brookdale Senior Living, Inc. Class Suntec Real Estate Investment Trust(Æ) A(Æ) 5,425 94 (ö) 40,400 51 Camden Property Trust(ö) 76,462 6,404 UOL Group, Ltd. 98,900 408 Care Capital Properties, Inc.(ö) 12,673 361 11,225 CBL & Associates Properties, Inc.(ö) 5,569 68 Chesapeake Lodging Trust(ö) 45,038 1,032 Spain - 0.6% Columbia Property Trust, Inc.(ö) 7,730 173 Hispania Activos Inmobiliarios SOCIMI SA(ö) 142,292 1,907 CoreSite Realty Corp. Class A(ö) 18,100 1,340 Inmobiliaria Colonial SA 61,126 445 Corporate Office Properties Trust(ö) 23,637 670 Merlin Properties Socimi SA(Æ)(ö) 215,786 2,553 Cousins Properties, Inc.(ö) 351,175 3,666 4,905 Crown Castle International Corp.(ö) 29,800 2,807 CubeSmart(ö) 176,858 4,822 Sweden - 0.7% CyrusOne, Inc.(ö) 378 18 Atrium Ljungberg AB Class B 19,101 333 DDR Corp.(ö) 77,875 1,357 Castellum AB 41,526 622 DiamondRock Hospitality Co.(ö) 216,444 1,969 Fabege AB 93,278 1,699 Digital Realty Trust, Inc.(ö) 54,021 5,247 Hufvudstaden AB Class A 149,685 2,592 Douglas Emmett, Inc.(ö) 176,726 6,474 Wihlborgs Fastigheter AB 21,350 454 Duke Realty Corp.(ö) 62,445 1,706 5,700 DuPont Fabros Technology, Inc.(Æ)(ö) 160,230 6,609 Education Realty Trust, Inc.(ö) 122,347 5,278 Switzerland - 0.4% Empire State Realty Trust, Inc. Class PSP Swiss Property AG 30,956 2,951 A(ö) 228,936 4,796 Swiss Prime Site AG Class A(Æ) 2,754 241 EPR Properties(ö) 912 72 3,192 Equinix, Inc.(ö) 90 32 See accompanying notes which are an integral part of this quarterly report. 50 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Equity LifeStyle Properties, Inc. Class VEREIT, Inc.(ö) 405,500 4,205 A(ö) 89,605 6,915 Vornado Realty Trust(ö) 204,817 20,730 Equity One, Inc.(ö) 131,915 4,038 Washington Prime Group, Inc.(ö) 29,120 360 Equity Residential(ö) 330,851 21,284 Washington Real Estate Investment Essex Property Trust, Inc.(ö) 45,971 10,237 Trust(ö) 3,792 118 Extra Space Storage, Inc.(ö) 4,135 328 Weingarten Realty Investors(ö) 31,957 1,246 Federal Realty Investment Trust(ö) 1,952 300 Welltower, Inc.(ö) 51,156 3,825 First Industrial Realty Trust, Inc.(ö) 1,598 45 Xenia Hotels & Resorts, Inc.(ö) 32,516 494 Four Corners Property Trust, Inc.(ö) 59,823 1,276 417,739 Gaming and Leisure Properties, Inc.(ö) 148,661 4,973 General Growth Properties, Inc.(ö) 317,550 8,765 Total Common Stocks HCP, Inc.(ö) 368,884 13,999 (cost $690,107) 794,740 Healthcare Realty Trust, Inc.(ö) 60,931 2,075 Healthcare Trust of America, Inc. Class Short-Term Investments - 3.8% A(ö) 45,152 1,473 United States - 3.8% Hilton Worldwide Holdings, Inc. 256,881 5,890 Russell U.S. Cash Management Fund 31,416,779 (8) 31,417 Host Hotels & Resorts, Inc.(ö) 295,351 4,598 Total Short-Term Investments Hudson Pacific Properties, Inc.(ö) 192,723 6,335 (cost $31,417) 31,417 InfraREIT, Inc.(ö) 7,541 137 Kilroy Realty Corp.(ö) 72,238 5,010 Other Securities - 0.3% Kimco Realty Corp.(ö) 85,174 2,466 Russell U.S. Cash Collateral Fund(×) 2,559,677 (8) 2,560 LaSalle Hotel Properties(ö) 209,214 4,993 Total Other Securities Liberty Property Trust(ö) 22,873 923 (cost $2,560) 2,560 Life Storage, Inc.(Æ) 18,090 1,608 LTC Properties, Inc.(ö) 4,298 223 Total Investments 99.9% Macerich Co. (The)(ö) 3,703 299 (identified cost $724,084) 828,717 Mack-Cali Realty Corp.(Æ)(ö) 15,281 416 Mid-America Apartment Communities, Inc.(ö) 27,650 2,599 Other Assets and Liabilities, Net National Health Investors, Inc.(ö) 2,915 229 - 0.1 % 983 National Retail Properties, Inc.(ö) 43,422 2,208 Net Assets - 100.0% 829,700 Omega Healthcare Investors, Inc.(Ñ)(ö) 87,795 3,113 Paramount Group, Inc.(ö) 90,931 1,491 Pebblebrook Hotel Trust(Ñ)(ö) 68,921 1,833 Pennsylvania Real Estate Investment Trust(ö) 76,700 1,766 Piedmont Office Realty Trust, Inc. Class A(ö) 101,000 2,199 Post Properties, Inc.(ö) 49,390 3,266 Prologis, Inc.(ö) 378,783 20,280 Public Storage(ö) 48,951 10,923 QTS Realty Trust, Inc. Class A(ö) 57,201 3,023 Ramco-Gershenson Properties Trust(ö) 70,909 1,329 Realty Income Corp.(ö) 1,610 108 Regency Centers Corp.(ö) 63,775 4,942 Retail Opportunity Investments Corp.(ö) 24,082 529 Rexford Industrial Realty, Inc.(ö) 206,378 4,724 Sabra Health Care REIT, Inc.(ö) 99,300 2,500 Senior Housing Properties Trust(ö) 146,024 3,316 Simon Property Group, Inc.(ö) 240,563 49,802 SL Green Realty Corp.(ö) 8,682 938 Spirit Realty Capital, Inc.(ö) 758,769 10,114 STORE Capital Corp.(ö) 34,568 1,019 Sun Communities, Inc.(ö) 77,750 6,102 Sunstone Hotel Investors, Inc.(ö) 373,939 4,782 Tanger Factory Outlet Centers, Inc.(ö) 132,712 5,171 Taubman Centers, Inc.(ö) 15,671 1,166 UDR, Inc.(ö) 177,822 6,400 Urban Edge Properties(ö) 67,187 1,891 Ventas, Inc.(ö) 145,363 10,267 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 51 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value Acquisition Amount ($) Unit (000 ) (000 ) % of Net Assets Securities Date or shares $ $ $ 0.0% BGP Holdings PLC 08/06/09 AUD 926,311 — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Dow Jones U.S. Real Estate Index Futures 464 USD 14,700 12/16 (336 ) FTSE/EPRA Europe Index Futures 491 EUR 10,431 12/16 95 Hang Seng Index Futures 14 HKD 16,319 10/16 (14 ) MSCI Singapore IX ETS Index Futures 29 SGD 914 10/16 4 S&P/TSX 60 Index Futures 5 CAD 855 12/16 11 SPI 200 Index Futures 17 AUD 2,302 12/16 60 TOPIX Index Futures 23 JPY 304,290 12/16 (10 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (190 ) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 114 AUD 150 12/21/16 1 Bank of America USD 151 AUD 200 12/21/16 2 Bank of America USD 61 CAD 80 12/21/16 — Bank of America USD 77 CAD 100 12/21/16 (1 ) Bank of America USD 561 EUR 500 12/21/16 2 Bank of America USD 1,127 EUR 1,000 12/21/16 — Bank of America USD 129 HKD 1,000 12/21/16 — Bank of America USD 258 HKD 2,000 12/21/16 — Bank of America USD 100 JPY 10,000 12/21/16 (1 ) Bank of America USD 293 JPY 30,000 12/21/16 4 Bank of America USD 74 SGD 100 12/21/16 (1 ) Bank of America AUD 100 USD 75 12/21/16 (2 ) Bank of America AUD 300 USD 224 12/21/16 (5 ) Bank of America CAD 100 USD 76 12/21/16 — Bank of America EUR 300 USD 339 12/21/16 1 Bank of America EUR 1,100 USD 1,232 12/21/16 (8 ) Bank of America HKD 2,000 USD 258 12/21/16 — Bank of America JPY 10,000 USD 98 12/21/16 (1 ) Bank of America JPY 30,000 USD 294 12/21/16 (3 ) Bank of America SGD 200 USD 146 12/21/16 (1 ) BNP Paribas USD 756 AUD 987 12/21/16 (2 ) BNP Paribas USD 304 CAD 393 12/21/16 (5 ) BNP Paribas USD 4,708 EUR 4,160 12/21/16 (19 ) BNP Paribas USD 800 HKD 6,197 12/21/16 — BNP Paribas USD 1,248 JPY 126,449 12/21/16 3 BNP Paribas USD 284 SGD 383 12/21/16 (3 ) Brown Brothers Harriman USD 381 AUD 500 12/21/16 1 Brown Brothers Harriman USD 151 CAD 200 12/21/16 1 Brown Brothers Harriman USD 4 EUR 3 10/03/16 — Brown Brothers Harriman USD 6 EUR 5 10/03/16 — Brown Brothers Harriman USD 9 EUR 8 10/03/16 — Brown Brothers Harriman USD 15 EUR 13 10/03/16 — Brown Brothers Harriman USD 28 EUR 25 10/03/16 — Brown Brothers Harriman USD 1 EUR — 10/04/16 — See accompanying notes which are an integral part of this quarterly report. 52 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Brown Brothers Harriman USD 24 EUR 21 10/04/16 — Brown Brothers Harriman USD 2,936 EUR 2,600 12/21/16 (5 ) Brown Brothers Harriman USD 18 GBP 14 10/03/16 — Brown Brothers Harriman USD 36 GBP 28 10/03/16 — Brown Brothers Harriman USD 38 GBP 29 10/03/16 — Brown Brothers Harriman USD 516 HKD 4,000 12/21/16 — Brown Brothers Harriman USD 800 JPY 80,000 12/21/16 (9 ) Brown Brothers Harriman USD 27 SEK 232 10/03/16 — Brown Brothers Harriman USD 147 SGD 200 12/21/16 — Brown Brothers Harriman AUD 100 USD 74 12/21/16 (2 ) Brown Brothers Harriman CAD 100 USD 76 12/21/16 — Brown Brothers Harriman EUR 1 USD 1 10/03/16 — Brown Brothers Harriman EUR 3 USD 4 10/03/16 — Brown Brothers Harriman EUR 3 USD 4 10/03/16 — Brown Brothers Harriman EUR 5 USD 5 10/03/16 — Brown Brothers Harriman EUR 17 USD 19 10/03/16 — Brown Brothers Harriman EUR 17 USD 19 10/03/16 — Brown Brothers Harriman EUR 32 USD 35 10/03/16 — Brown Brothers Harriman EUR 53 USD 60 10/03/16 — Brown Brothers Harriman EUR 300 USD 338 12/21/16 (1 ) Brown Brothers Harriman GBP 74 USD 96 10/03/16 — Brown Brothers Harriman HKD 2,000 USD 258 12/21/16 — Brown Brothers Harriman JPY 1,046 USD 10 10/03/16 — Brown Brothers Harriman JPY 10,857 USD 107 10/04/16 — Brown Brothers Harriman JPY 8,912 USD 88 10/05/16 — Brown Brothers Harriman JPY 20,000 USD 196 12/21/16 (2 ) Brown Brothers Harriman NOK 48 USD 6 10/03/16 — Brown Brothers Harriman SEK 28 USD 3 10/03/16 — Brown Brothers Harriman SGD 54 USD 39 10/05/16 — Citibank USD 5 EUR 4 10/04/16 — Citibank USD 8 EUR 7 10/04/16 — Citibank USD 37 EUR 33 10/04/16 — Citibank USD 37 EUR 33 10/04/16 — Citibank USD 39 EUR 35 10/04/16 — Citibank USD 40 EUR 36 10/04/16 — Citibank USD 71 EUR 63 10/04/16 — Citibank USD 362 EUR 323 10/04/16 — Citibank USD 10 GBP 8 10/04/16 — Citibank USD 34 GBP 26 10/04/16 — Citibank USD 9 SEK 79 10/04/16 — Citibank EUR 3 USD 4 10/04/16 — Citibank EUR 9 USD 10 10/04/16 — Citibank EUR 71 USD 79 10/04/16 — Citibank EUR 110 USD 123 10/04/16 — Citibank EUR 131 USD 148 10/04/16 — Citibank EUR 223 USD 250 10/04/16 — Citibank EUR 297 USD 333 10/04/16 — Citibank GBP 8 USD 10 10/04/16 — Citibank GBP 16 USD 21 10/04/16 — Citibank NOK 137 USD 17 10/04/16 — HSBC USD 755 AUD 987 12/21/16 (1 ) HSBC USD 304 CAD 393 12/21/16 (4 ) HSBC USD 4,708 EUR 4,160 12/21/16 (19 ) HSBC USD 800 HKD 6,197 12/21/16 — HSBC USD 1,248 JPY 126,449 12/21/16 3 HSBC USD 284 SGD 383 12/21/16 (3 ) State Street USD 15 AUD 20 10/03/16 — State Street USD 2 CAD 3 10/03/16 — State Street USD 96 CAD 125 10/03/16 — State Street USD 44 CAD 58 10/04/16 — State Street USD 144 CAD 189 10/05/16 — State Street USD 25 EUR 23 10/03/16 — State Street USD 120 EUR 107 10/03/16 — See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 53 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 188 EUR 168 10/03/16 — State Street USD 382 EUR 341 10/03/16 1 State Street USD 459 EUR 409 10/03/16 — State Street USD 86 EUR 76 10/04/16 — State Street USD 66 GBP 51 10/03/16 — State Street USD 36 HKD 278 10/03/16 — State Street USD 52 JPY 5,290 10/03/16 — State Street USD 4 SGD 5 10/03/16 — State Street USD 132 SGD 180 10/04/16 — State Street USD 466 SGD 635 10/05/16 — State Street AUD 85 USD 65 10/04/16 — State Street AUD 16 USD 13 10/05/16 — State Street EUR 22 USD 24 10/03/16 — State Street EUR 27 USD 30 10/03/16 — State Street EUR 76 USD 85 10/03/16 — State Street EUR 84 USD 94 10/03/16 — State Street EUR 110 USD 124 10/03/16 — State Street GBP 7 USD 9 10/03/16 — State Street HKD 21 USD 3 10/03/16 — State Street HKD 154 USD 20 10/03/16 — State Street HKD 196 USD 25 10/03/16 — State Street JPY 303 USD 3 10/03/16 — State Street JPY 2,678 USD 26 10/03/16 — State Street JPY 3,300 USD 33 10/04/16 — State Street JPY 45,759 USD 451 10/05/16 — State Street SEK 4,459 USD 520 10/03/16 — State Street SEK 723 USD 84 10/04/16 — UBS AG USD 29 SGD 40 10/03/16 — UBS AG JPY 79 USD 1 10/03/16 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (79 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Common Stocks Australia $ 1,624 $ 47,064 $ — $ — $ 48,688 Austria — 6,055 — — 6,055 Belgium — 31 — — 31 Brazil 29 — — — 29 Canada 15,540 — — — 15,540 China — 377 — — 377 Finland — 2,450 — — 2,450 France 4,029 27,187 — — 31,216 Germany — 23,347 — — 23,347 Hong Kong — 74,502 — — 74,502 Ireland — 2,778 — — 2,778 Italy — 205 — — 205 Japan — 92,196 — — 92,196 Netherlands — 3,208 — — 3,208 Norway — 1,209 — — 1,209 Singapore 59 11,166 — — 11,225 See accompanying notes which are an integral part of this quarterly report. 54 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Spain — 4,905 — — 4,905 Sweden — 5,700 — — 5,700 Switzerland — 3,192 — — 3,192 United Kingdom — 50,148 — — 50,148 United States 417,739 — — — 417,739 Short-Term Investments — — — 31,417 31,417 Other Securities — — 2,560 2,560 Total Investments 439,020 355,720 — 33,977 828,717 Other Financial Instruments Assets Futures Contracts 170 — — — 170 Foreign Currency Exchange Contracts 2 17 — — 19 Liabilities Futures Contracts (360 ) — — — (360 ) Foreign Currency Exchange Contracts (1 ) (97 ) — — (98 ) Total Other Financial Instruments * $ (189 ) $ (80 ) $ — $ — $ (269 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. Amounts in thousands Fair Value Property Sector Exposure $ Diversified 235,242 Healthcare 44,155 Industrial 44,137 Lodging/Resorts 27,361 Office 107,665 Residential 118,652 Retail 196,268 Self Storage 21,260 Short-Term Investments 31,417 Other Securities 2,560 Total Investments 828,717 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 55 Russell Investment Funds Notes to Schedules of Investments — September 30, 2016 (Unaudited) Footnotes: (Æ) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (§) All or a portion of the shares of this security are pledged as collateral in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. (~) Rate noted is yield-to-maturity from date of acquisition. (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. ( ƒ ) Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (æ) Pre-refunded: These bonds are collateralized by U.S. Treasury securities, which are held in escrow by a trustee and used to pay principal and interest in the tax-exempt issue and to retire the bonds in full at the earliest refunding date. (Ø) In default. (ß) Illiquid security. (x) The security is purchased with the cash collateral from the securities loaned. (Ñ) All or a portion of the shares of this security are on loan. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (å) Currency balances were pledged in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (8) Unrounded units Abbreviations: 144A - Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933. ADR - American Depositary Receipt ADS - American Depositary Share BBSW - Bank Bill Swap Reference Rate CIBOR - Copenhagen Interbank Offered Rate CME - Chicago Mercantile Exchange CMO - Collateralized Mortgage Obligation CVO - Contingent Value Obligation EMU - European Economic and Monetary Union EURIBOR - Euro Interbank Offered Rate FDIC - Federal Deposit Insurance Company GDR - Global Depositary Receipt GDS - Global Depositary Share HIBOR – Hong Kong Interbank Offered Rate LIBOR - London Interbank Offered Rate NIBOR - Norwegian Interbank Offered Rate PIK - Payment in Kind REMIC - Real Estate Mortgage Investment Conduit SIBOR – Singapore Interbank Offered Rate STRIP - Separate Trading of Registered Interest and Principal of Securities TBA - To Be Announced Security UK - United Kingdom 56 Notes to Schedules of Investments Russell Investment Funds Notes to Schedules of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HUF - Hungarian forint PKR - Pakistani rupee AUD - Australian dollar IDR - Indonesian rupiah PLN - Polish zloty BRL - Brazilian real ILS - Israeli shekel RUB - Russian ruble CAD - Canadian dollar INR - Indian rupee SEK - Swedish krona CHF - Swiss franc ISK - Icelandic krona SGD - Singapore dollar CLP - Chilean peso ITL - Italian lira SKK - Slovakian koruna CNY - Chinese renminbi yuan JPY - Japanese yen THB - Thai baht COP - Colombian peso KES - Kenyan schilling TRY - Turkish lira CRC - Costa Rican colon KRW - South Korean won TWD - Taiwanese dollar CZK - Czech koruna MXN - Mexican peso USD - United States dollar DKK - Danish krone MYR – Malaysian ringgit VEB - Venezuelan bolivar EGP - Egyptian pound NOK - Norwegian krone VND - Vietnamese dong EUR - Euro NZD - New Zealand dollar ZAR - South African rand GBP - British pound sterling PEN - Peruvian nuevo sol HKD – Hong Kong dollar PHP – Philippine peso Notes to Schedules of Investments 57 Russell Investment Funds Notes to Quarterly Report — September 30, 2016 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with 9 different investment portfolios referred to as Funds (each a “Fund” and collectively the “Funds”). This Quarterly Report reports on five of these Funds. The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value (“NAV”) to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (“Investment Company Act”), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”). The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. Each of the Funds is diversified. Under the Investment Company Act a diversified company is defined as a management company which meets the following requirements: at least 75% of the value of its total assets is represented by cash and cash items (including receivables), government securities, securities of other investment companies, and other securities for the purposes of this calculation limited in respect of any one issuer to an amount not greater in value than five percent of the value of the total assets of such management company and to not more than 10% of the outstanding voting securities of such issuer. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. The Funds are considered investment companies under U.S. GAAP and follow the accounting and reporting guidance applicable to investment companies. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Investments Fund Services, LLC ("RIFUS"). U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs. • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RIFUS, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: 58 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) Equity securities, including common and preferred stock, that are traded on a national securities exchange (or reported on the NASDAQ national market), are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, exchange-traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical relationships. Foreign equity securities prices as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agency, municipal bonds and notes, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Such fixed income securities that use pricing service internal models as described above are categorized as Level 2 of the fair value hierarchy. Such fixed income securities that use broker dealer quotations are categorized as Level 3 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, including estimated cash flows of each tranche, market-based yield spreads for each tranche, and current market data, as well as incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments and are categorized as Level 2 of the fair value hierarchy if the privately-held investment funds’ redemption terms require 90 days notice or less. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entity’s measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (“OTC”) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy, with the exception of foreign currency spot contracts which are categorized as Level 1 of the fair value hierarchy. OTC derivatives that use broker dealer quotations are categorized as level 3 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps, the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index Notes to Quarterly Report 59 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Fund’s NAV. Funds that invest primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities are likely to use fair value pricing more often (typically daily) since significant events may occur between the close of foreign markets and the time of pricing which would trigger fair value pricing of the foreign securities. Although there are observable inputs assigned on a security level, prices are derived from factors using proprietary models or matrix pricing. For this reason, significant events will cause movement between Levels 1 and 2. Significant events that could trigger fair value pricing of one or more securities are: any market movement of the U.S. securities market; a company development such as a material business development; a natural disaster or emergency situation; or an armed conflict. The NAV of a Fund’s portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem Fund shares, since foreign securities can trade on non-business days. There were no funds in this complex that had transfers between Levels 1, 2, and 3 for the period ended September 30, 2016. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RIFUS and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RIFUS applies fair valuation methods that use significant unobservable inputs to determine a Fund’s NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RIFUS believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Fund’s NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RIFUS would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the security was sold. RIFUS employs third party pricing vendors to provide fair value measurements. RIFUS oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds’ preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases or decreases in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain Funds’ debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. These significant unobservable inputs are further disclosed in the Presentation of Portfolio Holdings for each respective Fund as applicable. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RIFUS may elect to obtain indicative market quotations (“broker quotes”) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RIFUS does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RIFUS is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and 60 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, a Level 3 reconciliation and an additional disclosure about fair value measurements, if any, has been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund. Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon as the Funds are informed of the dividend, subsequent to the ex-dividend date. Interest income is recorded daily on the accrual basis. The Core Bond Fund classifies gains and losses realized on prepayments received on mortgage-backed securities as an adjustment to interest income. All premiums and discounts, including original issue discounts, are amortized/ accreted using the effective interest method. Debt obligation securities may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis: (a) Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date. (b) Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions. Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. Derivatives Certain Funds may invest in derivatives. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds’ investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Non-U.S. and Global Real Estate Securities Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, Notes to Quarterly Report 61 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk, valuation risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or exchange-cleared transactions generally present less counterparty risk to a Fund. The exchange’s clearinghouse stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearing house and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearing house guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers’ customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearinghouse. Margin for exchange-traded and exchange-cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange- traded and exchange-cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Typically, the Funds and counterparties are not permitted to sell, repledge or otherwise use collateral pledged by the other party unless explicitly permitted by each respective governing agreement. Foreign Currency Exchange Contracts Certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts. For the period ended September 30, 2016, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Return enhancement, hedging and exposing cash to markets Core Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash to markets and trade settlement As of September 30, 2016, the Funds had no cash collateral balances in connection with forward contracts purchased (sold). The Funds' foreign currency exchange contract notional dollar values outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following tables illustrate the quarterly volume of foreign currency contracts. For the purpose of this disclosure, volume is measured by the amounts bought and sold in USD. Outstanding Contract Amounts Bought Quarter Ended March 31, 2016 June 30, 2016 September 30, 2016 Non-U.S. Fund $ 149,720,443 $ 124,475,564 $ 114,656,057 Core Bond Fund 234,400,350 202,186,517 231,770,705 Global Real Estate Securities Fund 19,783,075 22,636,117 33,951,293 Outstanding Contract Amounts Sold Quarter Ended March 31, 2016 June 30, 2016 September 30, 2016 Non-U.S. Fund $ 149,046,180 $ 123,314,874 $ 114,617,495 Core Bond Fund 235,831,701 201,858,196 231,761,498 Global Real Estate Securities Fund 19,536,416 22,745,448 34,083,132 Options Certain Funds may purchase and sell (write) call and put options on securities and securities indices. Such options are traded on a national securities exchange or in an OTC market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- 62 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. When a Fund sells an uncovered call option, it does not simultaneously have a long position in the underlying security. When a Fund sells an uncovered put option, it does not simultaneously have a short position in the underlying security. Uncovered options are riskier than covered options because there is no underlying security held by the Fund that can act as a partial hedge. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. Certain Funds may enter into a swaption (an option on a swap). In a swaption, in exchange for an option, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended September 30, 2016, the Core Bond Fund purchased or sold options primarily for the strategies listed below: Funds Strategies Core Bond Fund Return enhancement and hedging The Core Bond Fund's options contracts notional amounts fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly activity of options contracts measured by notional in USD. Notional of Options Contracts Opened or Closed Funds March 31, 2016 June 30, 2016 September 30, 2016 Core Bond Fund Opened $ — $ 10,340,000 $ 321,198,850 Closed 26,150,000 6,000,000 280,734,347 Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract value of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts, and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended September 30, 2016, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Multi-Style Equity Fund Exposing cash to markets Aggressive Equity Fund Exposing cash to markets Non-U.S. Fund Return enhancement, hedging and exposing cash to market Core Bond Fund Return enhancement, hedging and exposing cash to market Global Real Estate Securities Fund Exposing cash to markets As of September 30, 2016, the Funds had cash collateral balances in connection with futures contracts purchased (sold) as follows: Notes to Quarterly Report 63 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) Cash Collateral for Futures Multi-Style Equity Fund $ 1,120,000 Aggressive Equity Fund $ 745,001 Non-U.S. Fund $ 4,700,000 Core Bond Fund $ 4,401,000 Global Real Estate Securities Fund $ 2,070,000 The Funds' futures contracts notional amounts fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly activity of futures contracts measured by notional in USD. Notional of Futures Contracts Opened or Closed Funds March 31, 2016 June 30, 2016 September 30, 2016 Multi-Style Equity Fund Opened $ 35,970,447 $ 32,922,959 $ 54,004,881 Closed 36,314,886 38,098,344 53,608,565 Aggressive Equity Fund Opened 16,857,048 21,266,039 17,784,792 Closed 18,691,805 20,087,414 20,517,298 Non-U.S. Fund Opened 115,031,999 118,926,208 105,506,363 Closed 116,607,396 129,192,180 111,162,242 Core Bond Fund Opened 219,885,677 591,629,763 904,362,560 Closed 159,153,875 472,306,642 790,794,429 Global Real Estate Securities Fund Opened 36,486,516 29,739,657 61,297,993 Closed 36,295,991 35,364,148 44,733,264 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis (i.e., the two payment streams are netted out, with the Funds receiving or paying only the net amount of the two payments). When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations to pay or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). Funds may enter into several different types of swap agreements including credit default, interest rate, total return (equity and/or index) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Equity swaps are a counterparty agreement where two parties exchange two sets of cash flows on predetermined dates for an agreed upon amount of time. The cash flows will typically be an equity index value swapped with a floating rate such as LIBOR plus or minus a pre-defined spread. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are a counterparty agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds generally expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. Under most swap agreements entered into by a Fund, the parties' obligations are determined on a "net basis". The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount maintained in a segregated account will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. 64 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) As of September 30, 2016, the Funds have cash collateral balances in connection with swap contracts purchased/sold as follows: Cash Collateral for Swaps Core Bond Fund $ 135,000 Credit Default Swaps The Core Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Fund may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event) and the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held their portfolios or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). Certain Fund may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Core Bond Fund may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligation’s default (or another defined credit event). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that name’s weight in the index. The composition of the indices changes periodically, usually every six months, and, for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Notes to Quarterly Report 65 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period-end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of September 30, 2016, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Fund may have limited ability to eliminate their exposure under a credit default swap if the credit quality of the reference entity or underlying asset has declined. For the period ended September 30, 2016, the Core Bond Fund entered into credit default swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Return enhancement, hedging and exposing cash to market The Core Bond Fund's period end credit default swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of credit default swap contracts. For the purpose of this disclosure, the volume is measured by the notional amounts outstanding at each quarter end. Credit Default Swap Notional Amounts Outstanding Quarter Ended March 31, 2016 June 30, 2016 September 31, 2016 Core Bond Fund $ 90,102,293 $ 12,880,000 $ 14,520,000 Interest Rate Swaps The use of interest rate swaps is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If RIM or a money manager using this technique is incorrect in its forecast of fair values, interest rates and other applicable factors, the investment performance of a Fund might diminish compared to what it would have been if this investment technique were not used. Interest rate swaps do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate swaps is limited to the net amount of interest payments that a Fund is contractually obligated to make. Interest rate swaps are traded on exchanges and are subject to central clearing. If the clearing house or futures commission 66 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) merchant defaults, a Funds' risk of loss consists of the net amount of interest payments that a Fund is contractually entitled to receive. The counterparty risk for cleared derivatives is generally lower than for uncleared derivatives. However, clearing may subject a Fund to increased costs or margin requirements. Certain standardized swaps, including interest rate swaps, are subject to mandatory clearing, and more are expected to be in the future. The counterparty risk for cleared derivatives is generally lower than for uncleared derivatives. However, clearing may subject a Fund to increased costs or margin requirements. For the period ended September 30, 2016, the Core Bond Fund entered into interest rate swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Return enhancement, hedging and exposing cash to market The Core Bond Fund's period end interest rate swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of interest rate swap contracts. For the purpose of this disclosure, the volume is measured by the notional amounts outstanding at each quarter end. Interest Rate Swap Notional Amounts Outstanding Quarter Ended March 31, 2016 June 30, 2016 September 30, 2016 Core Bond Fund $ 8,536,815 $ 8,423,176 $ 19,048,289 Total Return Swaps Certain Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e., a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended September 30, 2016, the Funds entered into total return swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Exposing cash to market The Core Bond Fund's period end total return swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of total return swap contracts. For the purpose of this disclosure, volume is measured by notional amounts outstanding at each quarter end. Total Return Swap Notional Amounts Outstanding Quarter Ended March 31, 2016 June 30, 2016 September 30, 2016 Core Bond Fund $ 104,949,749 $ 78,811,752 $ 67,137,401 Currency Swaps Certain Funds may enter into currency swap agreements to enhance returns or for hedging purposes. Currency swap agreements are agreements where two parties exchange specified amounts of different currencies which are followed by paying the other a series of interest payments that are based on the principal cash flow. At maturity, the principal amounts are exchanged. For the period ended September 30, 2016, none of the Funds entered into currency swaps. Master Agreements Certain Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in OTC derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, Notes to Quarterly Report 67 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) collateral and events of default or termination. Events of termination and default include conditions that may entitle either party to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Repurchase Agreements (“Master Repo Agreements”) govern transactions between a Fund and select counterparties. The Master Repo Agreements maintain provisions for, among other things, initiation, income payments, events of default, and maintenance of collateral for repurchase and reverse repurchase agreements. Master Securities Forward Transaction Agreements (“Master Forward Agreements”) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Disclosure about Offsetting Assets and Liabilities Balance sheet disclosure is based on various netting agreements between brokers and counterparties, such as ISDA Master Agreements, Master Repo Agreements and Master Forward Agreements. Certain funds utilize multiple counterparties. The quantitative disclosure begins with disaggregation of counterparties by legal entity and the roll up of the data to reflect a single counterparty in the table within the Funds’ financial statements. Net exposure represents the net receivable (payable) that would be due from/to the counterparty in the event of default. Exposure from OTC derivatives can only be netted across transactions governed under the same Master Agreement with the same legal entity. Loan Agreements The Core Bond Fund may invest in direct debt instruments, which are interests in amounts owed by corporate, governmental, or other borrowers to lenders or lending syndicates. The Fund's investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the “agent”) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. When investing in a loan participation, the Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the agent selling the loan agreement and only upon receipt by the agent of payments from the borrower. The Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, the Fund may be subject to the credit risk of both the borrower and the agent that is selling the loan agreement. When the Fund purchases assignments from agents it acquires direct rights against the borrower on the loan. As of September 30, 2016, the Core Bond Fund had no unfunded loan commitments. Local Access Products Certain Funds may invest in local access products, also known as certificates of participation, participation notes or participation interest notes. Local access products are issued by banks or broker-dealers and are designed to replicate the performance of foreign companies or foreign securities markets and can be used by the Fund as an alternative means to access the securities market of a frontier emerging market country. The performance results of local access products will not replicate exactly the performance of the foreign companies or foreign securities markets that they seek to replicate due to transaction and other expenses. Investments in local access products involve certain risks in addition to those associated with a direct investment in the underlying foreign companies or foreign securities markets whose return they seek to replicate. There can be no assurance that there will be a trading market or that the trading price of local access products will equal the underlying value of the foreign company or foreign securities market that it seeks to replicate. The Funds rely on the creditworthiness of the counterparty issuing the local access products and have no rights against the issuer of the underlying security. The Funds minimize this risk by entering into agreements only with counterparties that RIM deems creditworthy. Due to liquidity and transfer restrictions, the secondary markets on which the local access products are traded may be less liquid than the markets for other securities, or may be completely illiquid. Emerging Markets Securities Certain Funds may invest in emerging markets securities. Investing in emerging markets securities can pose some risks different from, and greater than, risks of investing in U.S. or developed markets securities. These risks include: a risk of loss due to 68 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) exposure to economic structures that are generally less diverse and mature, and to political systems which may have less stability, than those of more developed countries; smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible difficulties in the repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales and future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Funds. Emerging market securities may be subject to currency transfer restrictions and may experience delays and disruptions in settlement procedures. Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Emerging Markets Debt The Core Bond Fund may invest in emerging markets debt. The Fund's emerging markets debt securities may include obligations of governments and corporations. As with any fixed income securities, emerging markets debt securities are subject to the risk of being downgraded in credit rating due to the risk of default. In the event of a default on any investments in foreign debt obligations, it may be more difficult for the Fund to obtain or to enforce a judgment against the issuers of such securities. With respect to debt issued by emerging market governments, such issuers may be unwilling to pay interest and repay principal when due, either due to an inability to pay or submission to political pressure not to pay, and as a result may default, declare temporary suspensions of interest payments or require that the conditions for payment be renegotiated. Repurchase Agreements The Core Bond Fund may enter into repurchase agreements. A repurchase agreement is an agreement under which a Fund acquires a fixed income security from a commercial bank, broker or dealer and simultaneously agrees to resell such security to the seller at an agreed upon price and date (normally within a few days or weeks). The resale price reflects an agreed upon interest rate effective for the period the security is held by a Fund and is unrelated to the interest rate on the security. The securities acquired by a Fund constitute collateral for the repurchase obligation. In these transactions, the securities acquired by a Fund (including accrued interest earned thereon) must have a total value in excess of the value of the repurchase agreement and must be held by the custodian bank until repurchased. A Fund will not invest more than 15% of its net assets (taken at current fair value) in repurchase agreements maturing in more than seven days. Mortgage-Related and Other Asset-Backed Securities The Core Bond Fund may invest in mortgage or other asset-backed securities (“ABS”). These securities may include mortgage instruments issued by U.S. government agencies (“agency mortgages”) or those issued by private entities (“non-agency mortgages”). Specific types of instruments may include reverse mortgages, mortgage pass-through securities, collateralized mortgage obligations (“CMO”), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by a payable from, mortgage loans on real property. The value of a Fund’s mortgage-backed securities (“MBS”) may be affected by, among other things, changes or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the mortgage, or the quality of the underlying assets. The mortgages underlying the securities may default or decline in quality or value. Through its investments in MBS, a Fund has exposure to subprime loans, Alt-A loans and non-conforming loans as well as to the mortgage and credit markets generally. Underlying collateral related to subprime, Alt-A and non-conforming mortgage loans has become increasingly susceptible to defaults and declines in quality or value, especially in a declining residential real estate market. In addition, regulatory or tax changes may adversely affect the mortgage securities markets as a whole. Mortgage-Backed Securities MBS often have stated maturities of up to thirty years when they are issued, depending upon the length of the mortgages underlying the securities. In practice, however, unscheduled or early payments of principal and interest on the underlying mortgages may make the securities’ effective maturity shorter than this, and the prevailing interest rates may be higher or lower than the current yield of a Fund’s portfolio at the time resulting in reinvestment risk. Rising or high interest rates may result in slower than expected principal payments which may tend to extend the duration of MBS, making them more volatile and more sensitive to changes in interest rates. This is known as extension risk. MBS may have less potential for capital appreciation than comparable fixed income securities due to the likelihood of increased prepayments of mortgages resulting from foreclosures or declining interest rates. These foreclosed or refinanced mortgages are paid Notes to Quarterly Report 69 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) off at face value (par) or less, causing a loss, particularly for any investor who may have purchased the security at a premium or a price above par. In such an environment, this risk limits the potential price appreciation of these securities. Agency Mortgage-Backed Securities Certain MBS may be issued or guaranteed by the U.S. government or a government sponsored entity, such as Fannie Mae (the Federal National Mortgage Association) or Freddie Mac (the Federal Home Loan Mortgage Corporation). Although these instruments may be guaranteed by the U.S. government or a government sponsored entity, many such MBS are not backed by the full faith and credit of the United States and are still exposed to the risk of non-payment. Privately Issued Mortgage-Backed Securities MBS held by a Fund may be issued by private issuers including commercial banks, savings associations, mortgage companies, investment banking firms, finance companies and special purpose finance entities (called special purpose vehicles or SPVs) and other entities that acquire and package mortgage loans for resale as MBS. These privately issued non-agency MBS may offer higher yields than those issued by government agencies, but also may be subject to greater price changes than governmental issues. Subprime loans refer to loans made to borrowers with weakened credit histories or with a lower capacity to make timely payments on their loans. Alt-A loans refer to loans extended to borrowers who have incomplete documentation of income, assets, or other variables that are important to the credit underwriting processes. Non-conforming mortgages are loans that do not meet the standards that allow purchase by government-sponsored enterprises. MBS with exposure to subprime loans, Alt-A loans or nonconforming loans have had in many cases higher default rates than those loans that meet government underwriting requirements. The risk of non-payment is greater for MBS that are backed by mortgage pools that contain subprime, Alt-A and non-conforming loans, but a level of risk exists for all loans. Unlike agency MBS issued or guaranteed by the U.S. government or a government-sponsored entity (e.g., Fannie Mae and Freddie Mac), MBS issued by private issuers do not have a government or government-sponsored entity guarantee, but may have credit enhancements provided by external entities such as banks or financial institutions or achieved through the structuring of the transaction itself. Examples of such credit support arising out of the structure of the transaction include the issue of senior and subordinated securities (e.g., the issuance of securities by an SPV in multiple classes or tranches, with one or more classes being senior to other subordinated classes as to the payment of principal and interest, with the result that defaults on the underlying mortgage loans are borne first by the holders of the subordinated class); creation of reserve funds (in which case cash or investments, sometimes funded from a portion of the payments on the underlying mortgage loans, are held in reserve against future losses); and overcollateralization (in which case the scheduled payments on, or the principal amount of, the underlying mortgage loans exceeds that required to make payment on the securities and pay any servicing or other fees). However, there can be no guarantee that credit enhancements, if any, will be sufficient to prevent losses in the event of defaults on the underlying mortgage loans. In addition, MBS that are issued by private issuers are not subject to the underwriting requirements for the underlying mortgages that are applicable to those MBS that have a government or government-sponsored entity guarantee. As a result, the mortgage loans underlying private MBS may, and frequently do, have less favorable collateral, credit risk or other underwriting characteristics than government or government-sponsored MBS and have wider variances in a number of terms including interest rate, term, size, purpose and borrower characteristics. Privately issued pools more frequently include second mortgages, high loan-to-value mortgages and manufactured housing loans. The coupon rates and maturities of the underlying mortgage loans in a private-label MBS pool may vary to a greater extent than those included in a government guaranteed pool, and the pool may include subprime mortgage loans. Privately issued MBS are not traded on an exchange and there may be a limited market for the securities, especially when there is a perceived weakness in the mortgage and real estate market sectors. Without an active trading market, MBS held in a Fund's portfolio may be particularly difficult to value because of the complexities involved in assessing the value of the underlying mortgage loans. Asset-Backed Securities ABS may include MBS, loans, receivables or other assets. The value of the Funds’ ABS may be affected by, among other things, actual or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the receivables, the market’s assessment of the quality of underlying assets or actual or perceived changes in the credit worthiness of the individual borrowers, the originator, the servicing agent or the financial institution providing the credit support. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities. Rising or high interest rates tend to extend the duration of ABS, making them more volatile and more sensitive to changes in interest rates. The underlying assets are sometimes subject to prepayments which can shorten the security’s weighted average life and may lower its return. Defaults on loans underlying ABS have become an increasing risk for ABS that are secured by home equity loans related to sub-prime, Alt-A or non-conforming mortgage loans, especially in a declining residential real estate market. 70 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) ABS (other than MBS) present certain risks that are not presented by MBS. Primarily, these securities may not have the benefit of any security interest in the related assets. Credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which give such debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due. There is the possibility that recoveries on repossessed collateral may not, in some cases, be available to support payments on these securities. ABS are often backed by a pool of assets representing the obligations of a number of different parties. To lessen the effect of failures by obligors on underlying assets to make payments, the securities may contain elements of credit support which fall into two categories: (i) liquidity protection, and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets. Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion. Protection against losses results from payment of the insurance obligations on at least a portion of the assets in the pool. This protection may be provided through guarantees, policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches. The Fund will not pay any additional or separate fees for credit support. The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets. Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. The availability of ABS may be affected by legislative or regulatory developments. It is possible that such developments may require the Funds to dispose of any then-existing holdings of such securities. Forward Commitments The Core Bond Fund may contract to purchase securities for a fixed price at a future date beyond customary settlement time. The price of the underlying securities and the date when the securities will be delivered and paid for are fixed at the time the transaction is negotiated. The Fund may dispose of a forward commitment transaction prior to settlement if it is appropriate to do so and may realize short-term gains (or losses) upon such sale. When effecting such transactions, cash or liquid high-grade debt obligations of the Fund in a dollar amount sufficient to make payment for the portfolio securities to be purchased will be earmarked on the Fund's records at the trade date and until the transaction is settled. A forward commitment transaction involves a risk of loss if the value of the security to be purchased declines prior to the settlement date or the other party to the transaction fails to complete the transaction. The Core Bond Fund may invest in to-be-announced ("TBA") mortgage-backed securities. A TBA security is a forward mortgage- backed securities trade in which a seller agrees to issue a TBA mortgage-backed security at a future date. The securities are purchased and sold on a forward commitment basis with an approximate principal amount and maturity date. The actual principal amount and maturity date will be determined upon settlement when the specific mortgage pools are assigned. These securities are within the parameters of industry “good delivery” standards. As of September 30, 2016, the Core Bond Fund had no cash collateral balances in connection with TBAs. Inflation-Indexed Bonds The Core Bond Fund may invest in inflation-indexed securities, which are typically bonds or notes designed to provide a return higher than the rate of inflation (based on a designated index) if held to maturity. A common type of inflation-indexed security is a U.S. Treasury Inflation-Protected Security (“TIPS”). The principal of a TIPS increases with inflation and decreases with deflation, as measured by the Consumer Price Index. When a TIPS matures, the adjusted principal or original principal is paid, whichever is greater. TIPS pay interest twice a year, at a fixed rate. The rate is applied to the adjusted principal; so, like the principal, interest payments rise with inflation and fall with deflation. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Funds' financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. The Notes to Quarterly Report 71 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) extent of the Funds' exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Funds' Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund to underperform other types of investments. 3. Investment Transactions Securities Lending The Investment Company has a securities lending program whereby each Fund can loan securities with a value up to 33 1/3% of each Fund’s total assets. The maturity associated with these securities is considered continuous. The Fund receives cash (U.S. currency), U.S. Government or U.S. Government Agency obligations as collateral against the loaned securities. As of September 30, 2016, to the extent that a loan was collateralized by cash, such collateral was invested by the securities lending agent, Brown Brothers Harriman & Co. (“BBH”), in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIM. The collateral received is recorded on a lending Fund’s Statement of Assets and Liabilities along with the related obligation to return the collateral. Income generated from the investment of cash collateral, less negotiated rebate fees paid to participating brokers, is divided between the Fund and BBH and is recorded as income for the Fund. To the extent that a loan is secured by non-cash collateral, brokers pay the Fund negotiated lenders’ fees, which are divided between the Fund and BBH and are recorded as securities lending income for the Fund. All collateral received will be in an amount at least equal to 102% (for loans of U.S. securities) or 105% (for loans of non-U.S. securities) of the fair value of the loaned securities at the inception of each loan. The fair value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next day. Should the borrower of the securities fail financially, there is a risk of delay in recovery of the securities or loss of rights in the collateral. 4. Related Party Transactions, Fees and Expenses Adviser and Administrator RIM provides or oversees the provision of all investment advisory and portfolio management services for the Funds, including developing the investment program for each Fund and managing each Fund's overall exposures. RIFUS is the Funds' administrator and transfer agent. RIFUS, in its capacity as the Funds' administrator, provides or oversees the provision of all administrative services for the Funds. RIFUS, in its capacity as the Funds' transfer agent, is responsible for maintaining the Funds' shareholder records and carrying out shareholder transactions. RIFUS is a wholly-owned subsidiary of RIM. RIM is an indirect, wholly-owned subsidiary of Russell Investments Group, Ltd., a Cayman company. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the Russell U.S. Cash Management Fund, an unregistered fund advised by RIM. As of September 30, 2016, the Funds had invested $179,750,555 in the Russell U.S. Cash Management Fund. In addition, all or a portion of the collateral received from the Investment Company’s securities lending program in the amount of $24,679,823 is invested in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIM. 5. Federal Income Taxes At September 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Multi-Style Aggressive Equity Fund Equity Fund Non-U.S. Fund Cost of Investments $ 377,698,493 $ 207,804,500 $ 339,892,867 Unrealized Appreciation $ 67,440,284 $ 28,093,663 $ 49,731,061 Unrealized Depreciation (8,025,069 ) (6,161,615 ) (24,267,434 ) Net Unrealized Appreciation (Depreciation) $ 59,415,215 $ 21,932,048 $ 25,463,627 Global Real Estate Securities Core Bond Fund Fund Cost of Investments $ 909,724,746 $ 746,486,877 Unrealized Appreciation $ 13,228,997 $ 91,707,966 72 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) Global Real Estate Securities Core Bond Fund Fund Unrealized Depreciation (3,874,748 ) (9,478,450 ) Net Unrealized Appreciation (Depreciation) $ 9,354,249 $ 82,229,516 6. Restricted Securities Restricted securities are subject to contractual limitations on resale, are often issued in private placement transactions, and are not registered under the Act. The most common types of restricted securities are those sold under Rule 144A of the Act and commercial paper sold under Section 4(2) of the Act. A Fund may invest a portion of its net assets not to exceed 15% in securities that are illiquid. This limitation is applied at the time of purchase. Illiquid securities are securities that may not be readily marketable, and that cannot be sold within seven days in the ordinary course of business at the approximate amount at which the Fund has valued the securities. Restricted securities are generally considered to be illiquid. See each Fund’s Schedule of Investments for a list of restricted securities held by a Fund that are illiquid. 7. Pending Legal Proceedings On October 17, 2013, Fred McClure filed a derivative lawsuit against RIM on behalf of ten Russell Investment Company funds: the Russell Commodity Strategies Fund, Russell Emerging Markets Fund, Russell Global Equity Fund, Russell Global Infrastructure Fund, Russell Global Opportunistic Credit Fund, Russell International Developed Markets Fund, Russell Multi-Strategy Alternative Fund, Russell Strategic Bond Fund, Russell U.S. Small Cap Equity Fund and Russell Global Real Estate Securities Fund. The lawsuit, which was filed in the United States District Court for the District of Massachusetts, seeks recovery under Section 36(b) of the Investment Company Act, as amended, for the funds’ alleged payment of excessive investment management fees to RIM. On December 8, 2014, Fred McClure filed a second derivative lawsuit in the United States District Court for the District of Massachusetts. This second suit involves the same ten funds, and the allegations are similar, although the second suit adds a claim alleging that RIFUS charged the funds excessive administrative fees under Section 36(b). The plaintiff seeks on behalf of the funds recovery of the amount of the allegedly excessive compensation or payments received from these ten funds and earnings that would have accrued to plaintiff had that compensation not been paid or, alternatively, rescission of the contracts and restitution of all excessive fees paid, for a period commencing one year prior to the filing of the lawsuit through the date of the trial. RIM and RIFUS are defending the actions. 8. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures except the following: On October 3, 2016, the Board declared dividends payable from net investment income. Dividends will be payable on October 5, 2016, to shareholders of record on October 4, 2016. Notes to Quarterly Report 73 Russell Investment Funds Shareholder Requests for Additional Information — September 30, 2016 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each fiscal year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commission’s website at www.sec.gov, and (iii) at the Securities and Exchange Commission’s Office of Investor Education and Advocacy (formerly, the Public Reference Room). The Board has delegated to RIM, as RIF’s investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Funds may be invested. RIM has established a proxy voting committee and has adopted written proxy voting policies and procedures (“P&P”) and proxy voting guidelines (“Guidelines”). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds’ Statement of Additional Information (“SAI”). The SAI and information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2016 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commission’s website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your insurance company. Some insurance companies may offer electronic delivery of the Funds’ prospectuses and annual and semi-annual reports. Please contact your insurance company for further details. 74 Shareholder Requests for Additional Information Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds. Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Quarterly Report September 30, 2016 (Unaudited) Table of Contents Page Moderate Strategy Fund 3 Balanced Strategy Fund 7 Growth Strategy Fund 11 Equity Growth Strategy Fund 15 Notes to Schedules of Investments 19 Notes to Quarterly Report 20 Shareholder Requests for Additional Information 31 Russell Investment Funds Copyright © Russell Investments 2016. All rights reserved. Russell Investments’ ownership is composed of a majority stake held by funds managed by TA Associates with minority stakes held by funds managed by Reverence Capital Partners and Russell Investments’ management. Frank Russell Company is the owner of the Russell trademarks contained in this material and all trademark rights related to the Russell trademarks, which the members of the Russell Investments group of companies are permitted to use under license from Frank Russell Company. The members of the Russell Investments group of companies are not affiliated in any manner with Frank Russell Company or any entity operating under the “FTSE RUSSELL” brand. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Investments Financial Services, LLC., member FINRA, part of Russell Investments. Russell Investment Funds Moderate Strategy Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Russell Affiliated Mutual Funds - 97.9% Alternative - 7.0% RIC Russell Commodity Strategies Fund Class Y 615,259 3,415 RIC Russell Global Infrastructure Fund Class Y 284,360 3,384 RIF Global Real Estate Securities Fund 70,977 1,121 7,920 Domestic Equities - 6.0% RIC Russell U.S. Dynamic Equity Fund Class Y 214,697 2,162 RIF Aggressive Equity Fund 322,401 4,533 RIF Multi-Style Equity Fund 6,404 111 6,806 Fixed Income - 56.5% RIC Russell Global Opportunistic Credit Fund Class Y 1,914,726 18,745 RIC Russell Investment Grade Bond Fund Class Y 628,450 14,165 RIC Unconstrained Total Return Fund Class Y 567,707 5,671 RIF Core Bond Fund 2,347,831 25,521 64,102 International Equities - 18.4% RIC Russell Emerging Markets Fund Class Y 438,499 7,305 RIC Russell Global Equity Fund Class Y 644,133 6,783 RIF Non-U.S. Fund 594,558 6,784 20,872 Specialty - 10.0% RIC Russell Multi-Strategy Income Fund Class Y 1,156,248 11,343 Total Investments in Russell Affiliated Mutual Funds (cost $104,068) 111,043 Short-Term Investments - 0.6% Russell U.S. Cash Management Fund 616,651 (8) 617 Total Short-Term Investments (cost $617) 617 Total Investments 98.5% (identified cost $104,685) 111,660 Other Assets and Liabilities, Net - 1.5% 1,716 Net Assets - 100.0% 113,376 See accompanying notes which are an integral part of this quarterly report. Moderate Strategy Fund 3 Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 4 EUR 362 10/16 5 CAC40 10 Euro Index Futures 27 EUR 1,200 10/16 7 DAX Index Futures 4 EUR 1,051 12/16 4 EURO STOXX 50 Index Futures 25 EUR 748 12/16 — FTSE/MIB Index Futures 2 EUR 164 12/16 (3 ) IBEX 35 Index Futures 4 EUR 350 10/16 (5 ) OMXS 30 Index Futures 19 SEK 2,733 10/16 5 Russell 1000 Mini Index Futures 2 USD 240 12/16 (1 ) S&P 500 E-Mini Index Futures 16 USD 1,728 12/16 7 S&P Mid 400 E-Mini Index Futures 3 USD 465 12/16 (3 ) Short Positions FTSE 100 Index Futures 5 GBP 343 12/16 (13 ) MSCI Emerging Markets Mini Index Futures 47 USD 2,144 12/16 (21 ) S&P/TSX 60 Index Futures 8 CAD 1,368 12/16 (19 ) SPI 200 Index Futures 9 AUD 1,219 12/16 (41 ) TOPIX Index Futures 5 JPY 66,150 12/16 7 United States 2 Year Treasury Note Futures 7 USD 1,529 12/16 (3 ) United States 5 Year Treasury Note Futures 21 USD 2,552 12/16 (10 ) United States 10 Year Treasury Note Futures 13 USD 1,705 12/16 (6 ) United States Long Bond Futures 1 USD 168 12/16 2 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (88 ) Options Written Amounts in thousands (except contract amounts) Transactions in options written contracts for the period ended September 30, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 — $ — Opened 3,704 208 Closed — — Expired (3,704 ) (208 ) Outstanding September 30, 2016 — $ — Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 4 AUD 5 10/06/16 — State Street USD 230 AUD 302 10/06/16 1 State Street USD 100 AUD 130 12/21/16 — State Street USD 299 CAD 394 10/06/16 1 State Street USD 526 CAD 680 12/21/16 (8 ) State Street USD 282 CHF 275 10/06/16 1 State Street USD 1,033 EUR 925 10/06/16 6 State Street USD 587 GBP 453 10/06/16 — State Street USD 93 GBP 70 12/21/16 (2 ) State Street USD 1 HKD 4 10/06/16 — State Street USD 111 HKD 862 10/06/16 — State Street USD 699 JPY 70,825 10/06/16 (1 ) State Street USD 1,252 JPY 126,860 12/21/16 3 State Street USD 112 SEK 966 10/06/16 1 State Street USD 1 SGD 2 10/06/16 — State Street USD 38 SGD 52 10/06/16 — State Street AUD 307 USD 231 10/06/16 (4 ) See accompanying notes which are an integral part of this quarterly report. 4 Moderate Strategy Fund Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street AUD 302 USD 230 11/08/16 (1 ) State Street CAD 7 USD 5 10/06/16 — State Street CAD 387 USD 296 10/06/16 1 State Street CAD 394 USD 300 11/08/16 (1 ) State Street CHF 7 USD 7 10/06/16 — State Street CHF 268 USD 273 10/06/16 (3 ) State Street CHF 275 USD 283 11/08/16 (1 ) State Street EUR 14 USD 16 10/06/16 — State Street EUR 911 USD 1,016 10/06/16 (7 ) State Street EUR 925 USD 1,034 11/08/16 (7 ) State Street EUR 1,040 USD 1,177 12/21/16 4 State Street GBP 10 USD 13 10/06/16 — State Street GBP 443 USD 582 10/06/16 8 State Street GBP 453 USD 587 11/08/16 — State Street HKD 866 USD 112 10/06/16 — State Street HKD 862 USD 111 11/08/16 — State Street JPY 2,084 USD 20 10/06/16 — State Street JPY 68,741 USD 667 10/06/16 (11 ) State Street JPY 70,825 USD 700 11/08/16 1 State Street SEK 19 USD 2 10/06/16 — State Street SEK 947 USD 111 10/06/16 1 State Street SEK 966 USD 112 11/08/16 (1 ) State Street SGD 54 USD 40 10/06/16 — State Street SGD 52 USD 38 11/08/16 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (19 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Dow Jones U.S. Real Estate Total Return Index Bank of America USD 1,600 03/02/17 34 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 34 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 month LIBOR plus a fee of 0.075%. Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Emerging Markets Index Barclays USD 3,700 (1.000 %) 12/20/21 238 CDX NA High Yield Index Morgan Stanley USD 2,800 5.000 % 12/20/21 123 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $349 361 See accompanying notes which are an integral part of this quarterly report. Moderate Strategy Fund 5 Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Investments in Russell Affiliated Mutual Funds $ 111,043 $ — $ — $ — $ 111,043 Short-Term Investments — — — 617 617 Total Investments 111,043 — — 617 111,660 Other Financial Instruments Assets Futures Contracts 37 — — — 37 Foreign Currency Exchange Contracts 10 18 — — 28 Total Return Swap Contracts — 34 — — 34 Credit Default Swap Contracts — 361 — — 361 Liabilities Futures Contracts (125 ) — — — (125 ) Foreign Currency Exchange Contracts (47 ) — — (47 ) Total Other Financial Instruments * $ (78 ) $ 366 $ — $ — $ 288 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 6 Moderate Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Russell Affiliated Mutual Funds - 97.8% Alternative - 7.2% RIC Russell Commodity Strategies Fund Class Y 1,668,399 9,259 RIC Russell Global Infrastructure Fund Class Y 717,143 8,534 RIF Global Real Estate Securities Fund 178,518 2,819 20,612 Domestic Equities - 22.8% RIC Russell U.S. Defensive Equity Fund Class Y 114,330 5,758 RIC Russell U.S. Dynamic Equity Fund Class Y 1,994,226 20,082 RIF Aggressive Equity Fund 1,219,108 17,141 RIF Multi-Style Equity Fund 1,275,679 22,146 65,127 Fixed Income - 36.8% RIC Russell Global Opportunistic Credit Fund Class Y 2,911,071 28,499 RIC Unconstrained Total Return Fund Class Y 1,130,879 11,297 RIF Core Bond Fund 6,002,925 65,252 105,048 International Equities - 27.0% RIC Russell Emerging Markets Fund Class Y 1,194,521 19,901 RIC Russell Global Equity Fund Class Y 2,712,614 28,564 RIF Non-U.S. Fund 2,499,193 28,516 76,981 Specialty - 4.0% RIC Russell Multi-Strategy Income Fund Class Y 1,154,468 11,325 Total Investments in Russell Affiliated Mutual Funds (cost $248,172) 279,093 Options Purchased - 0.1% (Number of Contracts) S&P 500 Index Oct 2016 2,147.36 Put (2,535) USD 5,444 (ÿ) 58 Nov 2016 2,147.36 Put (1,152) USD 2,474 (ÿ) 47 Jan 2017 2,137.94 Put (4,631) USD 9,901 (ÿ) 254 Total Options Purchased (cost $447) 359 Short-Term Investments - 0.7% Russell U.S. Cash Management Fund 1,968,639 (8) 1,969 Total Short-Term Investments (cost $1,969) 1,969 Total Investments 98.6% (identified cost $250,588) 281,421 Other Assets and Liabilities, Net - 1.4% 4,008 Net Assets - 100.0% 285,429 See accompanying notes which are an integral part of this quarterly report. Balanced Strategy Fund 7 Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 15 EUR 1,356 10/16 17 CAC40 10 Euro Index Futures 87 EUR 3,866 10/16 25 Dow Jones Index Futures 13 EUR 3,416 12/16 13 EURO STOXX 50 Index Futures 80 EUR 2,395 12/16 1 FTSE/MIB Index Futures 9 EUR 736 12/16 (11 ) IBEX 35 Index Futures 14 EUR 1,227 10/16 (17 ) OMXS 30 Index Futures 60 SEK 8,631 10/16 16 Russell 1000 Mini Index Futures 3 USD 360 12/16 (2 ) S&P 500 E-Mini Index Futures 42 USD 4,537 12/16 28 S&P Mid 400 E-Mini Index Futures 3 USD 465 12/16 (6 ) Short Positions FTSE 100 Index Futures 44 GBP 3,017 12/16 (119 ) Hang Seng Index Futures 1 HKD 1,166 10/16 2 MSCI Emerging Markets Mini Index Futures 17 USD 776 12/16 (7 ) MSCI Singapore IX ETS Index Futures 1 SGD 31 10/16 — S&P 500 E-Mini Index Futures 36 USD 3,889 12/16 31 S&P/TSX 60 Index Futures 29 CAD 4,960 12/16 (70 ) SPI 200 Index Futures 8 AUD 1,083 12/16 (37 ) TOPIX Index Futures 36 JPY 476,280 12/16 51 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (85 ) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ S&P 500 Index Put 2,304 1,908.76 USD 4,398 11/30/16 (16 ) S&P 500 Index Put 9,262 1,900.39 USD 17,601 01/06/17 (127 ) Total Liability for Options Written (premiums received $175) (143 ) Transactions in options written contracts for the period ended September 30, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 — $ — Opened 30,031 952 Closed (5,070 ) (45 ) Expired (13,395 ) (732 ) Outstanding September 30, 2016 11,566 $ 175 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America CAD 250 USD 190 12/21/16 — Bank of Montreal AUD 676 USD 507 10/06/16 (10 ) Bank of Montreal CAD 852 USD 650 10/06/16 1 Bank of Montreal CHF 590 USD 601 10/06/16 (7 ) Bank of Montreal EUR 2,007 USD 2,237 10/06/16 (17 ) Bank of Montreal GBP 977 USD 1,283 10/06/16 17 Bank of Montreal HKD 1,908 USD 246 10/06/16 — Bank of Montreal JPY 151,518 USD 1,469 10/06/16 (25 ) Bank of Montreal SEK 2,087 USD 245 10/06/16 1 Bank of Montreal SGD 120 USD 88 10/06/16 — BNP Paribas USD 503 AUD 660 10/06/16 2 BNP Paribas USD 655 CAD 862 10/06/16 2 See accompanying notes which are an integral part of this quarterly report. 8 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ BNP Paribas USD 617 CHF 601 10/06/16 1 BNP Paribas USD 2,259 EUR 2,022 10/06/16 11 BNP Paribas USD 1,282 GBP 990 10/06/16 1 BNP Paribas USD 243 HKD 1,886 10/06/16 — BNP Paribas USD 1,530 JPY 154,842 10/06/16 (3 ) BNP Paribas USD 245 SEK 2,113 10/06/16 1 BNP Paribas USD 84 SGD 115 10/06/16 — BNP Paribas AUD 660 USD 503 11/08/16 (2 ) BNP Paribas CAD 862 USD 655 11/08/16 (2 ) BNP Paribas CHF 601 USD 618 11/08/16 (1 ) BNP Paribas EUR 2,022 USD 2,263 11/08/16 (12 ) BNP Paribas GBP 990 USD 1,283 11/08/16 — BNP Paribas HKD 1,886 USD 243 11/08/16 — BNP Paribas JPY 154,842 USD 1,532 11/08/16 3 BNP Paribas SEK 2,113 USD 246 11/08/16 (1 ) BNP Paribas SGD 115 USD 84 11/08/16 — Commonwealth Bank of Australia AUD 676 USD 508 10/06/16 (9 ) Commonwealth Bank of Australia CAD 852 USD 651 10/06/16 1 Commonwealth Bank of Australia CHF 590 USD 601 10/06/16 (6 ) Commonwealth Bank of Australia EUR 2,007 USD 2,238 10/06/16 (17 ) Commonwealth Bank of Australia GBP 977 USD 1,284 10/06/16 18 Commonwealth Bank of Australia HKD 1,908 USD 246 10/06/16 — Commonwealth Bank of Australia JPY 151,518 USD 1,469 10/06/16 (25 ) Commonwealth Bank of Australia SEK 2,087 USD 245 10/06/16 2 Commonwealth Bank of Australia SGD 120 USD 88 10/06/16 — National Australia Bank USD 503 AUD 660 10/06/16 2 National Australia Bank USD 655 CAD 862 10/06/16 2 National Australia Bank USD 617 CHF 601 10/06/16 2 National Australia Bank USD 2,259 EUR 2,022 10/06/16 13 National Australia Bank USD 1,282 GBP 990 10/06/16 1 National Australia Bank USD 243 HKD 1,886 10/06/16 — National Australia Bank USD 1,529 JPY 154,842 10/06/16 (2 ) National Australia Bank USD 245 SEK 2,113 10/06/16 1 National Australia Bank USD 84 SGD 115 10/06/16 — National Australia Bank AUD 660 USD 503 11/08/16 (2 ) National Australia Bank CAD 862 USD 655 11/08/16 (2 ) National Australia Bank CHF 601 USD 618 11/08/16 (2 ) National Australia Bank EUR 2,022 USD 2,262 11/08/16 (13 ) National Australia Bank GBP 990 USD 1,282 11/08/16 (1 ) National Australia Bank HKD 1,886 USD 243 11/08/16 — National Australia Bank JPY 154,842 USD 1,531 11/08/16 2 National Australia Bank SEK 2,113 USD 245 11/08/16 (1 ) National Australia Bank SGD 115 USD 84 11/08/16 — State Street USD 23 AUD 31 10/06/16 — State Street USD 1,772 CAD 2,290 12/21/16 (25 ) State Street USD 6 HKD 45 10/06/16 — State Street USD 2,803 JPY 283,950 12/21/16 7 State Street USD 7 SGD 10 10/06/16 — State Street AUD 150 USD 115 12/21/16 — State Street CAD 20 USD 15 10/06/16 — State Street CHF 21 USD 21 10/06/16 — State Street EUR 30 USD 34 10/06/16 — State Street EUR 4,840 USD 5,477 12/21/16 21 State Street GBP 26 USD 35 10/06/16 1 State Street GBP 1,280 USD 1,705 12/21/16 43 State Street HKD 1,160 USD 150 12/21/16 — State Street JPY 6,648 USD 65 10/06/16 (1 ) State Street SEK 53 USD 6 10/06/16 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (30 ) See accompanying notes which are an integral part of this quarterly report. Balanced Strategy Fund 9 Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Dow Jones U.S. Real Estate Total Return Index Bank of America USD 4,600 03/02/17 98 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 98 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 month LIBOR plus a fee of 0.075%. Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Emerging Markets Index Barclays USD 6,500 (1.000 %) 12/20/21 418 CDX NA High Yield Index Morgan Stanley USD 16,200 5.000 % 12/20/21 713 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $1,011 1,131 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Investments in Russell Affiliated Mutual Funds $ 279,093 $ — $ — $ — $ 279,093 Options Purchased 359 — — — 359 Short-Term Investments — — — 1,969 1,969 Total Investments 279,452 — — 1,969 281,421 Other Financial Instruments Assets Futures Contracts 184 — — — 184 Foreign Currency Exchange Contracts — 156 — — 156 Credit Default Swap Contracts — 1,131 — — 1,131 Total Return Swap Contracts — 98 — — 98 Liabilities Futures Contracts (269 ) — — — (269 ) Options Written (143 ) — — — (143 ) Foreign Currency Exchange Contracts — (186 ) — — (186 ) Total Other Financial Instruments * $ (228 ) $ 1,199 $ — $ — $ 971 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 10 Balanced Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Russell Affiliated Mutual Funds - 98.0% Alternative - 9.0% RIC Russell Commodity Strategies Fund Class Y 1,122,161 6,228 RIC Russell Global Infrastructure Fund Class Y 522,557 6,218 RIF Global Real Estate Securities Fund 391,942 6,189 18,635 Domestic Equities - 33.1% RIC Russell U.S. Defensive Equity Fund Class Y 205,747 10,361 RIC Russell U.S. Dynamic Equity Fund Class Y 1,657,329 16,689 RIF Aggressive Equity Fund 1,329,684 18,695 RIF Multi-Style Equity Fund 1,313,353 22,800 68,545 Fixed Income - 21.9% RIC Russell Global Opportunistic Credit Fund Class Y 1,693,512 16,580 RIC Unconstrained Total Return Fund Class Y 819,333 8,185 RIF Core Bond Fund 1,894,235 20,590 45,355 International Equities - 34.0% RIC Russell Emerging Markets Fund Class Y 1,117,915 18,625 RIC Russell Global Equity Fund Class Y 2,366,819 24,923 RIF Non-U.S. Fund 2,368,978 27,030 70,578 Total Investments in Russell Affiliated Mutual Funds (cost $180,710) 203,113 Options Purchased - 0.2% (Number of Contracts) S&P 500 Index Nov 2016 2,147.36 Put (1,152) USD 2,474 (ÿ) 47 Jan 2017 2,137.94 Put (4,399) USD 9,405 (ÿ) 242 Total Options Purchased (cost $322) 289 Short-Term Investments - 0.1% Russell U.S. Cash Management Fund 276,608 (8) 276 Total Short-Term Investments (cost $277) 276 Total Investments 98.3% (identified cost $181,309) 203,678 Other Assets and Liabilities, Net - 1.7% 3,623 Net Assets - 100.0% 207,301 See accompanying notes which are an integral part of this quarterly report. Growth Strategy Fund 11 Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 15 EUR 1,356 10/16 18 CAC40 10 Euro Index Futures 80 EUR 3,555 10/16 23 DAX Index Futures 13 EUR 3,417 12/16 13 EURO STOXX 50 Index Futures 76 EUR 2,275 12/16 — FTSE/MIB Index Futures 9 EUR 736 12/16 (11 ) IBEX 35 Index Futures 14 EUR 1,227 10/16 (16 ) MSCI Emerging Markets Mini Index Futures 30 USD 1,369 12/16 (18 ) OMXS30 Index Futures 57 SEK 8,199 10/16 15 Russell 1000 Mini Index Futures 3 USD 360 12/16 (2 ) Russell 2000 Mini Index Futures 4 USD 499 12/16 (1 ) S&P 500 E-Mini Index Futures 39 USD 4,213 12/16 16 S&P Mid 400 E-Mini Index Futures 3 USD 465 12/16 (6 ) Short Positions FTSE 100 Index Futures 37 GBP 2,537 12/16 (100 ) Russell 1000 Mini Index Futures 2 USD 240 12/16 2 S&P 500 E-Mini Index Futures 80 USD 8,642 12/16 70 S&P Mid 400 E-Mini Index Futures 3 USD 465 12/16 6 S&P/TSX 60 Index Futures 21 CAD 3,592 12/16 (51 ) SPI 200 Index Futures 24 AUD 3,249 12/16 (110 ) TOPIX Index Futures 34 JPY 449,820 12/16 46 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (106 ) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ S&P 500 Index Put 2,304 1,908.76 USD 4,398 11/30/16 (15 ) S&P 500 Index Put 8,798 1,900.39 USD 16,720 01/06/17 (121 ) Total Liability for Options Written (premiums received $168) (136 ) Transactions in options written contracts for the period ended September 30, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 — $ — Opened 28,506 878 Closed (5,070 ) (45 ) Expired (12,334 ) (665 ) Outstanding September 30, 2016 11,102 $ 168 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ BNP Paribas USD 342 AUD 449 10/06/16 1 BNP Paribas USD 445 CAD 586 10/06/16 1 BNP Paribas USD 419 CHF 408 10/06/16 1 BNP Paribas USD 1,534 EUR 1,373 10/06/16 8 BNP Paribas USD 871 GBP 672 10/06/16 — BNP Paribas USD 165 HKD 1,280 10/06/16 — BNP Paribas USD 1,039 JPY 105,131 10/06/16 (2 ) BNP Paribas USD 166 SEK 1,435 10/06/16 1 BNP Paribas USD 57 SGD 78 10/06/16 — BNP Paribas AUD 449 USD 342 11/08/16 (1 ) BNP Paribas CAD 586 USD 445 11/08/16 (1 ) See accompanying notes which are an integral part of this quarterly report. 12 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ BNP Paribas CHF 408 USD 420 11/08/16 (1 ) BNP Paribas EUR 1,373 USD 1,537 11/08/16 (8 ) BNP Paribas GBP 672 USD 871 11/08/16 — BNP Paribas HKD 1,280 USD 165 11/08/16 — BNP Paribas JPY 105,131 USD 1,040 11/08/16 2 BNP Paribas SEK 1,435 USD 167 11/08/16 (1 ) BNP Paribas SGD 78 USD 57 11/08/16 — National Australia Bank USD 342 AUD 449 10/06/16 1 National Australia Bank USD 445 CAD 586 10/06/16 1 National Australia Bank USD 419 CHF 408 10/06/16 1 National Australia Bank USD 1,534 EUR 1,373 10/06/16 9 National Australia Bank USD 870 GBP 672 10/06/16 1 National Australia Bank USD 165 HKD 1,280 10/06/16 — National Australia Bank USD 1,038 JPY 105,131 10/06/16 (1 ) National Australia Bank USD 166 SEK 1,435 10/06/16 1 National Australia Bank USD 57 SGD 78 10/06/16 — National Australia Bank AUD 449 USD 342 11/08/16 (1 ) National Australia Bank CAD 586 USD 445 11/08/16 (1 ) National Australia Bank CHF 408 USD 420 11/08/16 (1 ) National Australia Bank EUR 1,373 USD 1,536 11/08/16 (9 ) National Australia Bank GBP 672 USD 871 11/08/16 (1 ) National Australia Bank HKD 1,280 USD 165 11/08/16 — National Australia Bank JPY 105,131 USD 1,040 11/08/16 1 National Australia Bank SEK 1,435 USD 167 11/08/16 (1 ) National Australia Bank SGD 78 USD 57 11/08/16 — State Street USD 17 AUD 22 10/06/16 — State Street USD 299 AUD 390 12/21/16 (1 ) State Street USD 1,934 CAD 2,500 12/21/16 (28 ) State Street USD 5 HKD 35 10/06/16 — State Street USD 1,483 JPY 150,260 12/21/16 4 State Street USD 4 SGD 6 10/06/16 — State Street AUD 919 USD 690 10/06/16 (13 ) State Street CAD 12 USD 9 10/06/16 — State Street CAD 1,159 USD 885 10/06/16 2 State Street CHF 13 USD 13 10/06/16 — State Street CHF 803 USD 818 10/06/16 (9 ) State Street EUR 16 USD 18 10/06/16 — State Street EUR 2,730 USD 3,045 10/06/16 (22 ) State Street EUR 2,430 USD 2,750 12/21/16 10 State Street GBP 16 USD 21 10/06/16 1 State Street GBP 1,328 USD 1,746 10/06/16 24 State Street GBP 1,260 USD 1,678 12/21/16 43 State Street HKD 2,595 USD 335 10/06/16 — State Street JPY 4,167 USD 40 10/06/16 (1 ) State Street JPY 206,095 USD 1,999 10/06/16 (33 ) State Street SEK 31 USD 4 10/06/16 — State Street SEK 2,838 USD 333 10/06/16 2 State Street SGD 162 USD 119 10/06/16 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (21 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Dow Jones U.S. Real Estate Total Return Index Bank of America USD 8,200 03/02/17 174 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 174 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 Month LIBOR rate plus a fee of 0.075%. See accompanying notes which are an integral part of this quarterly report. Growth Strategy Fund 13 Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX NA High Yield Index Morgan Stanley USD 8,500 5.000 % 12/20/21 374 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $300 374 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Investments in Russell Affiliated Mutual Funds $ 203,113 $ — $ — $ — $ 203,113 Options Purchased 289 — — — 289 Short-Term Investments — — — 276 276 Total Investments 203,402 — — 276 203,678 Other Financial Instruments Assets Futures Contracts 209 — — — 209 Foreign Currency Exchange Contracts — 115 — — 115 Total Return Swap Contracts — 174 — — 174 Credit Default Swap Contracts — 374 — — 374 Liabilities Futures Contracts (315 ) — — — (315 ) Options Written (136 ) — — — (136 ) Foreign Currency Exchange Contracts — (136 ) — — (136 ) Total Other Financial Instruments * $ (242 ) $ 527 $ — $ — $ 285 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 14 Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments — September 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Russell Affiliated Mutual Funds - 98.3% Alternative - 9.0% RIC Russell Commodity Strategies Fund Class Y 262,607 1,457 RIC Russell Global Infrastructure Fund Class Y 122,461 1,457 RIF Global Real Estate Securities Fund 92,254 1,457 4,371 Domestic Equities - 37.7% RIC Russell U.S. Defensive Equity Fund Class Y 72,666 3,660 RIC Russell U.S. Dynamic Equity Fund Class Y 437,747 4,408 RIF Aggressive Equity Fund 383,755 5,396 RIF Multi-Style Equity Fund 281,606 4,889 18,353 Fixed Income - 11.5% RIC Russell Global Opportunistic Credit Fund Class Y 495,860 4,854 RIC Unconstrained Total Return Fund Class Y 72,888 728 5,582 International Equities - 40.1% RIC Russell Emerging Markets Fund Class Y 349,309 5,820 RIC Russell Global Equity Fund Class Y 696,310 7,332 RIF Non-U.S. Fund 555,777 6,341 19,493 Total Investments in Russell Affiliated Mutual Funds (cost $40,043) 47,799 Options Purchased - 0.1% (Number of Contracts) S&P 500 Index Jan 2017 2,137.94 Put (1,204) USD 2,574 (ÿ) 66 Total Options Purchased (cost $70) 66 Short-Term Investments - 0.1% Russell U.S. Cash Management Fund 45,652 (8) 46 Total Short-Term Investments (cost $46) 46 Total Investments 98.5% (identified cost $40,159) 47,911 Other Assets and Liabilities, Net - 1.5% 729 Net Assets - 100.0% 48,640 See accompanying notes which are an integral part of this quarterly report. Equity Growth Strategy Fund 15 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 4 EUR 362 10/16 5 CAC40 10 Euro Index Futures 23 EUR 1,022 10/16 7 DAX Index Futures 4 EUR 1,051 12/16 4 EURO STOXX 50 Index Futures 19 EUR 569 12/16 — FTSE/MIB Index Futures 3 EUR 245 12/16 (4 ) IBEX 35 Index Futures 4 EUR 350 10/16 (5 ) OMXS 30 Index Futures 16 SEK 2,302 10/16 4 Russell 1000 Mini Index Futures 1 USD 120 12/16 (1 ) Russell 2000 Mini Index Futures 1 USD 125 12/16 — S&P 500 E-Mini Index Futures 6 USD 648 12/16 3 S&P Mid 400 E-Mini Index Futures 2 USD 310 12/16 (2 ) Short Positions FTSE 100 Index Futures 12 GBP 823 12/16 (31 ) MSCI Emerging Markets Mini Index Futures 11 USD 502 12/16 (4 ) S&P 500 E-Mini Index Futures 10 USD 1,080 12/16 9 S&P/TSX 60 Index Futures 5 CAD 855 12/16 (12 ) SPI 200 Index Futures 6 AUD 813 12/16 (28 ) TOPIX Index Futures 6 JPY 79,380 12/16 8 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (47 ) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ S&P 500 Index Put 2,408 1,900.39 USD 4,576 01/06/17 (33 ) Total Liability for Options Written (premiums received $36) (33 ) Transactions in options written contracts for the period ended September 30, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 — $ — Opened 5,562 207 Closed — — Expired (3,154 ) (171 ) Outstanding September 30, 2016 2,408 $ 36 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 4 AUD 5 10/06/16 — State Street USD 178 AUD 234 10/06/16 1 State Street USD 115 AUD 150 12/21/16 — State Street USD 233 CAD 306 10/06/16 1 State Street USD 526 CAD 680 12/21/16 (8 ) State Street USD 219 CHF 213 10/06/16 1 State Street USD 802 EUR 718 10/06/16 5 State Street USD 455 GBP 351 10/06/16 — State Street USD 1 HKD 6 10/06/16 — State Street USD 86 HKD 669 10/06/16 — State Street USD 543 JPY 54,976 10/06/16 (1 ) State Street USD 935 JPY 94,690 12/21/16 2 State Street USD 87 SEK 750 10/06/16 — State Street USD 1 SGD 1 10/06/16 — See accompanying notes which are an integral part of this quarterly report. 16 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 30 SGD 41 10/06/16 — State Street AUD 239 USD 180 10/06/16 (3 ) State Street AUD 234 USD 178 11/08/16 (1 ) State Street CAD 5 USD 4 10/06/16 — State Street CAD 301 USD 230 10/06/16 — State Street CAD 306 USD 233 11/08/16 (1 ) State Street CHF 4 USD 4 10/06/16 — State Street CHF 209 USD 213 10/06/16 (2 ) State Street CHF 213 USD 219 11/08/16 (1 ) State Street EUR 8 USD 9 10/06/16 — State Street EUR 710 USD 792 10/06/16 (6 ) State Street EUR 718 USD 803 11/08/16 (5 ) State Street EUR 620 USD 702 12/21/16 3 State Street GBP 6 USD 8 10/06/16 — State Street GBP 345 USD 454 10/06/16 6 State Street GBP 351 USD 455 11/08/16 — State Street GBP 30 USD 40 12/21/16 1 State Street HKD 675 USD 87 10/06/16 — State Street HKD 669 USD 86 11/08/16 — State Street JPY 1,391 USD 13 10/06/16 — State Street JPY 53,585 USD 520 10/06/16 (9 ) State Street JPY 54,976 USD 544 11/08/16 1 State Street SEK 12 USD 1 10/06/16 — State Street SEK 738 USD 87 10/06/16 1 State Street SEK 750 USD 87 11/08/16 — State Street SGD 42 USD 31 10/06/16 — State Street SGD 41 USD 30 11/08/16 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (15 ) Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Dow Jones U.S. Real Estate Total Return Index Bank of America USD 1,600 03/02/17 34 Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 34 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fee was based on the 3 month LIBOR plus a fee of 0.075%. Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Investments in Russell Affiliated Mutual Funds $ 47,799 $ — $ — $ — $ 47,799 Options Purchased 66 — — — 66 Short-Term Investments — — — 46 46 Total Investments 47,865 — — 46 47,911 See accompanying notes which are an integral part of this quarterly report. Equity Growth Strategy Fund 17 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — September 30, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Other Financial Instruments Assets Futures Contracts 40 — — — 40 Foreign Currency Exchange Contracts 8 14 — — 22 Total Return Swap Contracts — 34 — — 34 Liabilities Futures Contracts (87 ) — — — (87 ) Options Written (33 ) — — — (33 ) Foreign Currency Exchange Contracts (1 ) (36 ) — — (37 ) Total Other Financial Instruments * $ (73 ) $ 12 $ — $ — $ (61 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2016 see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 18 Equity Growth Strategy Fund Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Schedules of Investments — September 30, 2016 (Unaudited) Footnotes: (å) Currency balances were pledged in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Notes to Quarterly Report. (8) Unrounded units. (ÿ) Notional Amount in thousands. Notes to Schedules of Investments 19 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report — September 30, 2016 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds (each a “Fund” and collectively the “Funds”). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended ("Investment Company Act"), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”), and the provisions of Massachusetts law governing the operation of a Massachusetts business trust. The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. Each of the Funds is diversified. Under the Investment Company Act a diversified company is defined as a management company which meets the following requirements: at least 75% of the value of its total assets is represented by cash and cash items (including receivables), government securities, securities of other investment companies, and other securities for the purposes of this calculation limited in respect of any one issuer to an amount not greater in value than five percent of the value of the total assets of such management company and to not more than 10% of the outstanding voting securities of such issuer. Each of the Funds is a “fund of funds” and diversifies its assets by investing principally, at present, in shares of several Russell Investment Company (“RIC”) Funds and other of the Investment Company’s Funds (together, the “Underlying Funds”). Each Fund seeks to achieve its specific investment objective by investing in different combinations of the Underlying Funds. In addition to investing in the Underlying Funds, Russell Investment Management, LLC (“RIM”), the Funds’ investment adviser, may seek to actively manage the Funds' overall exposures by investing in derivatives, including futures, options, forwards and swaps, that RIM believes will achieve the desired risk/return profile for the Funds. The Funds may hold cash in connection with these investments. The Funds usually, but not always, pursue a strategy of being fully invested by exposing their cash to the performance of segments of the global equity market by purchasing index futures contracts (also known as "equitization"). Each Fund intends its strategy of investing in combinations of equity, fixed/other income and alternative Underlying Funds to result in investment diversification that an investor could otherwise achieve only by holding numerous individual investments. A Fund’s actual allocation may vary from the target strategic asset allocation at any point in time (1) due to market movements, (2) by up to +/- 5% at the equity, fixed/other income or alternative category level based on RIM’s capital markets research, and/or (3) due to the implementation over a period of time of a change to the target strategic asset allocation including the addition of a new Underlying Fund. There may be no changes in the asset allocation or to the Underlying Funds in a given year or such changes may be made one or more times in a year. The following table shows each Fund’s target strategic asset allocation effective on or about September 22, 2016 to alternative, equity and fixed/other income asset classes. The alternative Underlying Funds in which the Funds may invest include the RIC Russell Commodity Strategies, RIC Russell Global Infrastructure and RIF Global Real Estate Securities Funds. The equity Underlying Funds in which the Funds may invest include the RIC Russell U.S. Defensive Equity, RIC Russell U.S. Dynamic Equity, RIF Aggressive Equity, RIF Multi-Style Equity, RIC Russell Emerging Markets, RIC Russell Global Equity and RIF Non-U.S. Funds. The fixed/other income Underlying Funds in which the Funds may invest include the RIC Russell Global Opportunistic Credit, RIC Russell Investment Grade Bond, RIC Russell Short Duration Bond, RIC Unconstrained Total Return, RIC Russell Multi-Strategy Income and RIF Core Bond Funds. Asset Allocation Targets* Moderate Balanced Growth Strategy Strategy Strategy Equity Growth Asset Allocation Fund Fund Fund Strategy Fund Alternative** 7.5 % 7 % 8 % 8 % Equity 29.5 % 51 % 70 % 85 % Fixed/Other Income 63 % 42 % 22 % 7 % * Actual asset allocation may vary. ** Alternative Underlying Funds pursue investment strategies that differ from those of traditional broad market equity or fixed income funds or seek returns with a low correlation to global equity markets. 20 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. The Funds are considered investment companies under U.S. GAAP and follow the accounting and reporting guidance applicable to investment companies. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Investments Fund Services, LLC ("RIFUS"). The Funds value the shares of the Underlying Funds at the current net asset value ("NAV") per share of each Underlying Fund. U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs. • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RIFUS, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (“OTC”) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy, with the exception of foreign currency spot contracts which are categorized as Level 1 of the fair value hierarchy. OTC derivatives that use broker dealer quotations are categorized as level 3 of Notes to Quarterly Report 21 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps, the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. There were no funds in this complex that had transfers between Levels 1, 2, and 3 for the period ended September 30, 2016. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RIFUS and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RIFUS applies fair valuation methods that use significant unobservable inputs to determine a Fund’s NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RIFUS believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Fund’s NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RIFUS would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the security was sold. RIFUS employs third party pricing vendors to provide fair value measurements. RIFUS oversees third-party pricing service providers in order to support the valuation process throughout the year. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RIFUS may elect to obtain indicative market quotations (“broker quotes”) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RIFUS does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RIFUS is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, a Level 3 reconciliation and an additional disclosure about fair value measurements, if any, has been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund or Underlying Fund. 22 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) These significant unobservable inputs are further disclosed in the Presentation of Portfolio Holdings for each respective Fund as applicable. Investment Income Distributions of income and capital gains from the Funds or Underlying Funds are recorded on the ex-dividend date. Derivatives The Funds may invest in derivatives. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds’ investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by the Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk, valuation risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or exchange-cleared transactions generally present less counterparty risk to a Fund. The exchange’s clearinghouse stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearing house and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearing house guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers’ customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearinghouse. Margin for exchange-traded and exchange-cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange- traded and exchange-cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Typically, the Funds and counterparties are not permitted to sell, repledge or otherwise use collateral pledged by the other party unless explicitly permitted by each respective governing agreement. Foreign Currency Exchange Contracts The Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts. For the period ended September 30, 2016, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds’ foreign currency contract notional dollar values outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following tables illustrate the quarterly volume of foreign currency contracts. For the purpose of this disclosure, volume is measured by the amounts bought and sold in USD. Notes to Quarterly Report 23 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) Outstanding Contract Amounts Bought Quarter Ended March 31, 2016 June 30, 2016 September 30, 2016 Moderate Strategy Fund $ 11,825,722 $ 12,145,299 $ 13,329,484 Balanced Strategy Fund 54,017,361 54,321,798 56,769,273 Growth Strategy Fund 37,458,785 38,665,012 38,397,498 Equity Growth Strategy Fund 9,918,782 9,994,189 10,219,041 Outstanding Contract Amounts Sold Quarter Ended March 31, 2016 June 30, 2016 September 30, 2016 Moderate Strategy Fund $ 11,925,908 $ 12,092,987 $ 13,344,920 Balanced Strategy Fund 54,559,512 54,000,850 56,771,026 Growth Strategy Fund 37,783,937 38,454,643 38,400,638 Equity Growth Strategy Fund 9,998,568 9,943,481 10,231,368 Options The Funds may purchase and sell (write) call and put options on securities and securities indices. Such options are traded on a national securities exchange or in an OTC market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. When a Fund sells an uncovered call option, it does not simultaneously have a long position in the underlying security. When a Fund sells an uncovered put option, it does not simultaneously have a short position in the underlying security. Uncovered options are riskier than covered options because there is no underlying security held by the Fund that can act as a partial hedge. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. Certain Funds may enter into a swaption (an option on a swap). In a swaption, in exchange for an option, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended September 30, 2016, the Funds purchased or sold options primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds’ options contracts notional amounts fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly activity of options contracts measured by notional in USD. Notional of Options Contracts Opened or Closed Funds March 31, 2016 June 30, 2016 September 30, 2016 24 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) Notional of Options Contracts Opened or Closed Moderate Strategy Fund Opened $ 6,626,578 $ 8,977,546 $ — Closed — 6,922,093 8,962,206 Balanced Strategy Fund Opened 17,526,370 37,158,644 49,494,725 Closed — 18,307,964 46,773,967 Growth Strategy Fund Opened 11,890,682 37,249,119 48,116,942 Closed — 12,420,951 52,307,316 Equity Growth Strategy Fund Opened 3,127,497 9,457,675 7,150,219 Closed — 3,266,969 9,441,628 Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract value of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts, and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended September 30, 2016, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement, hedging and exposing cash to markets Balanced Strategy Fund Return enhancement, hedging and exposing cash to markets Growth Strategy Fund Return enhancement, hedging and exposing cash to markets Equity Growth Strategy Fund Return enhancement, hedging and exposing cash to markets The Funds’ futures contracts notional amounts fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly activity of futures contracts measured by notional in USD. Notional of Futures Contracts Opened or Closed Funds March 31, 2016 June 30, 2016 September 30, 2016 Moderate Strategy Fund Opened $ 5,675,810 $ 6,298,692 $ 48,053,432 Closed 5,723,478 5,754,530 35,443,830 Balanced Strategy Fund Opened 29,790,268 30,799,950 82,691,459 Closed 28,509,871 29,974,647 68,481,720 Growth Strategy Fund Opened 16,850,689 16,701,723 85,065,487 Closed 16,319,343 16,744,309 55,717,272 Equity Growth Strategy Fund Opened 3,368,498 6,085,949 19,211,482 Closed 3,374,874 4,787,698 13,643,423 As of September 30, 2016, the Funds had cash collateral balances in connection with future contracts purchased/sold as follows: Cash Collateral for Futures Moderate Strategy Fund $ 1,100,000 Balanced Strategy Fund $ 3,000,000 Growth Strategy Fund $ 2,870,000 Equity Growth Strategy Fund $ 730,000 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis (i.e., the two payment streams are netted out, with the Funds receiving or paying only the net amount of the two payments). When a Fund engages in a swap, it exchanges Notes to Quarterly Report 25 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) its obligations to pay or rights to receive payments for the obligations to pay or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). The Funds may enter into several different types of swap agreements including credit default, interest rate, total return (equity and/ or index) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Equity swaps are a counterparty agreement where two parties exchange two sets of cash flows on predetermined dates for an agreed upon amount of time. The cash flows will typically be an equity index value swapped with a floating rate such as LIBOR plus or minus a pre-defined spread. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are a counterparty agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds generally expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. Under most swap agreements entered into by a Fund, the parties' obligations are determined on a "net basis". The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount maintained in a segregated account will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. As of September 30, 2016, the Funds had cash collateral balances in connection with swap contracts purchased/sold as follows: Cash Collateral for Swaps Due to Broker Moderate Strategy Fund $ 600,000 $ — Balanced Strategy Fund $ 880,000 $ — Growth Strategy Fund $ 700,000 $ 140,000 Equity Growth Strategy Fund $ 125,000 $ — Credit Default Swaps The Funds may enter into credit default swaps. A credit default swap can refer to corporate issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Funds may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Funds may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Funds may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, Funds enter into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow Funds to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event) and the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. 26 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) Certain Funds may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held their portfolios or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). Certain Funds may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where Funds own or have exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. Certain Funds may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligation’s default (or another defined credit event). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that name’s weight in the index. The composition of the indices changes periodically, usually every six months, and, for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period-end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that Funds as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of September 30, 2016, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by a Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Funds do not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Funds had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. A Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, a Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event Notes to Quarterly Report 27 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) were to occur, the value of any deliverable obligation received by a Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of a Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Funds will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Funds will be able to do so, the Funds may be able to reduce or eliminate their exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Funds may have limited ability to eliminate their exposure under a credit default swap if the credit quality of the reference entity or underlying asset has declined. For the period ended September 30, 2016, the Funds entered into credit default swaps primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging The Funds' period end credit default swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of credit default swap contracts. For the purpose of this disclosure, the volume is measured by the notional amounts outstanding at each quarter end. Credit Default Swap Notional Amounts Outstanding Quarter Ended March 31, 2016 June 30, 2016 September 30, 2016 Moderate Strategy Fund $ 9,000,000 $ 9,000,000 $ 6,500,000 Balanced Strategy Fund 18,200,000 18,200,000 22,700,000 Equity Growth Strategy Fund — — 8,500,000 Total Return Swaps The Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e., a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended September 30, 2016, the Funds entered into total return swaps primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds' period end total return swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of total return swap contracts. For the purpose of this disclosure, volume is measured by notional amounts outstanding at each quarter end. Total Return Swap Notional Amounts Outstanding Quarter Ended March 31, 2016 June 30, 2016 September 30, 2016 Moderate Strategy Fund $ 1,082,743 $ 1,169,001 $ 1,600,056 Balanced Strategy Fund 3,141,452 3,391,718 4,600,303 Growth Strategy Fund 6,499,453 7,017,236 8,200,141 Equity Growth Strategy Fund 1,516,838 1,637,678 1,600,056 28 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) Master Agreements Certain Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in OTC derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination and default include conditions that may entitle either party to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Securities Forward Transaction Agreements (“Master Forward Agreements”) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds and Underlying Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds and Underlying Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds and Underlying Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Funds' and Underlying Funds' financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund or an Underlying Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund or an Underlying Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund or an Underlying Fund to underperform other types of investments. 3. Related Party Transactions, Fees and Expenses Adviser and Administrator RIM provides or oversees the provision of all investment advisory and portfolio management services for the Funds, including developing the investment program for each Fund and managing each Fund's overall exposures. RIFUS is the Funds' administrator and transfer agent. RIFUS, in its capacity as the Funds' administrator, provides or oversees the provision of all administrative services for the Funds. RIFUS, in its capacity as the Funds' transfer agent, is responsible for maintaining the Funds' shareholder records and carrying out shareholder transactions. RIM is an indirect, wholly-owned subsidiary of Russell Investments Group, Ltd., a Cayman company. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the Russell U.S. Cash Management Fund, an unregistered Fund advised by RIM. As of September 30, 2016, the Funds had invested $2,907,550 in the Russell U.S. Cash Management Fund. Notes to Quarterly Report 29 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — September 30, 2016 (Unaudited) 4. Federal Income Taxes At September 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Moderate Balanced Growth Strategy Equity Growth Strategy Fund Strategy Fund Fund Strategy Fund Cost of Investments $ 106,811,902 $ 257,119,932 $ 187,058,505 $ 43,652,783 Unrealized Appreciation $ 5,485,307 $ 26,890,180 $ 19,757,226 $ 4,605,213 Unrealized Depreciation (637,560 ) (2,589,606 ) (3,137,384 ) (347,254 ) Net Unrealized Appreciation (Depreciation) $ 4,847,747 $ 24,300,574 $ 16,619,842 $ 4,257,959 5. Pending Legal Proceedings On October 17, 2013, Fred McClure filed a derivative lawsuit against RIM on behalf of ten RIC funds, some of which are Underlying Funds in which the Funds invest: the Russell Commodity Strategies Fund, Russell Emerging Markets Fund, Russell Global Equity Fund, Russell Global Infrastructure Fund, Russell Global Opportunistic Credit Fund, Russell International Developed Markets Fund, Russell Multi-Strategy Alternative Fund, Russell Strategic Bond Fund, Russell U.S. Small Cap Equity Fund and Russell Global Real Estate Securities Fund. The lawsuit, which was filed in the United States District Court for the District of Massachusetts, seeks recovery under Section 36(b) of the Investment Company Act, as amended, for the funds’ alleged payment of excessive investment management fees to RIM. On December 8, 2014, Fred McClure filed a second derivative lawsuit in the United States District Court for the District of Massachusetts. This second suit involves the same ten funds, and the allegations are similar, although the second suit adds a claim alleging that RIFUS charged the funds excessive administrative fees under Section 36(b). The plaintiff seeks on behalf of the funds recovery of the amount of the allegedly excessive compensation or payments received from these ten funds and earnings that would have accrued to plaintiff had that compensation not been paid or, alternatively, rescission of the contracts and restitution of all excessive fees paid, for a period commencing one year prior to the filing of the lawsuit through the date of the trial. RIM and RIFUS are defending the actions. 6. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures except the following: On October 4, 2016, the Board declared dividends payable from net investment income. Dividends will be payable on October 6, 2016, to shareholders of record on October 5, 2016. 30 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Shareholder Requests for Additional Information — September 30, 2016 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each fiscal year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commission’s website at www.sec.gov, and (iii) at the Securities and Exchange Commission’s Office of Investor Education and Advocacy (formerly, the public Reference Room). The Board has delegated to RIM, as RIF’s investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Underlying Funds may be invested. RIM has established a proxy voting committee and has adopted written proxy voting policies and procedures (“P&P”) and proxy voting guidelines (“Guidelines”). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds’ Statement of Additional Information (“SAI”). The SAI and information regarding how the Underlying Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2016 are available (i) free of charge, upon request, by calling the Funds at (800) 787- 7354, and (ii) on the Securities and Exchange Commission’s website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds’ prospectuses and annual and semi-annual reports. Please contact your Insurance Company for further details. Financial statements of the Underlying Funds can be obtained at no charge by calling the Funds at (800)787-7354. Shareholder Requests for Additional Information 31 Item 2. Controls and Procedures (a) Registrant's principal executive officer and principal financial officer has concluded that Registrant's disclosure controls and procedures (as defined in Rule 30a-2(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on his evaluation of these controls and procedures as of a date within 90 days of the date this report is filed with the Securities and Exchange Commission. (b) There were no significant changes in Registrant's internal control over financial reporting that occurred during the period covered by this report that has materially affected or is likely to materially affect Registrant's internal control over financial reporting. Item 3. Exhibits (a) Certification for principal executive officer and principal financial officer of Registrant as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Russell Investment Funds By: Mark E. Swanson President, Chief Executive Officer, Treasurer, Chief Accounting Officer and Chief Financial Officer Date: November 11, 2016
